 203304 NLRB No. 42FARR CO.1The General Counsel has filed a Motion to Strike Certain of Respondent'sExceptions and Argument Contained in Respondent's Exceptions on the
grounds that they do not comply with Sec. 102.46(b)(1) of the Board's Rules
and Regulations, which provides, in relevant part, that if a brief in support of
exceptions is filed, the exceptions document shall not contain any argument
or citation of authority in support of the exceptions, but such matters shall be
set forth only in the brief. The General Counsel argues that (1) the Respond-
ent's exceptions document does contain argumentation in support of some ex-
ceptions, and (2) the Respondent's brief in support of exceptions does not con-
tain argumentation or citation of authority in support of some exceptions. Al-
though the Respondent's exceptions do not conform in all respects with the
pertinent sections of the Board's Rules and Regulations, they are not so defi-
cient as to warrant striking them. Accordingly, the General Counsel's motion
is denied.2The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.In affirming the judge's finding that the Respondent unlawfully failed topromote employee Bobby Kirby to the position of painter, we rely, inter alia,
on the judge's findings that (1) Personnel Manager Darrell Pickney told Kirby
that he would be promoted if he had passed the painting test, and (2) that
Kirby did in fact pass the painting test. Thus, we do not rely on the judge's
factual finding, in sec. III,E,2,f,(2) of his decision, that Supervisor Reynolds
told Pickney that Kirby had passed the test, and that Pickney then contacted
an employment service.We affirm the judge's dismissal of the allegation that Supervisor KeithBowman unlawfully interrogated employee Bruce Carr in July 1988 (sec.
III,D,2,a of the judge's attached decision). Member Cracraft finds it unneces-
sary to pass on this issue because the finding of an unlawful interrogation
based on this allegation would only be cumulative to other unlawful interroga-
tions found in this case, and would not affect the remedy.We affirm the judge's finding that Kirby was provoked by the Respondent'sunlawful interrogation and implied threat of discriminatory treatment into mak-
ing the intemperate remarks for which Kirby was given an unlawful written
warning for insubordination. In doing so, we do not rely on the judge's find-
ing, in sec. III,E,2,f,(1) of his decision, that Pickney's admonition to Kirby to
return to work and ``do a good job'' constituted a veiled threat that the Re-
spondent would be looking for pretexts to warn Kirby as a prelude to dis-
charging him because of his support for the Union.Member Oviatt is not persuaded that, in Respondent's statement to RobertElrod that ``they'' would not last 2 or 3 months if the Union came in, ``they''
referred to Respondent. Therefore, he does not join in finding the statement
threatened plant closure.No exceptions were filed to, inter alia, the judge's dismissal of the allega-tion that Bruce Carr was unlawfully denied promotion to leadman. We correct
three inadvertent errors of the judge. First, in sec. III,E,1,e of his decision, the
judge incorrectly states the date of Carr's discharge as October 16, 1988, rath-
er than October 11. Second, in sec. III,E,1,e,(5), the judge listed Joe Carroll's
disciplinary action as taking place on ``9±19±99'' rather than 9±19±88. Fi-
nally, the September 1, 1988 meeting referred to by the judge in sec.
III,E,2,f,(1) of his decision was between Pickney and Kirby. These inadvertent
errors do not affect the conclusions reached in this case.Farr Company and International Union of Elec-tronic, Electrical, Salaried, Machine and Fur-
niture Workers, AFL±CIO. Cases 26±CA±12887 and 26±CA±13200August 22, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn October 11, 1990, Administrative Law JudgeRichard J. Linton issued the attached decision. The
General Counsel and the Respondent filed exceptions
and supporting briefs, and they each filed answering
briefs.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions and to adopt the recommended Order as modi-fied.The judge found, inter alia, that the Respondent vio-lated Section 8(a)(1) of the Act when Supervisor
Comer Reynolds threatened to call the police and have
employee Bobby Kirby's vehicle towed if he again
parked it on the access road leading into the Respond-
ent's employee parking lot. At the time of the incident,
Kirby was an open union supporter. The judge found
that this warning violated Section 8(a)(1) because it
was disparately severe when compared to the relatively
mild warnings given to two other employees for im-
proper parking. We disagree with the judge. We find
that the preponderance of the evidence does not estab-
lish that Kirby was treated disparately because of his
union activities. Accordingly, we shall dismiss this al-
legation.Two other employees committed parking violations,but were given much milder warnings by the Respond-
ent. However, one of these violations was much less
serious than Kirby's, and we find the milder warning
for that violation is reasonably explained on that basis.
The other violation, quite similar to Kirby's, but for
which a milder warning was issued was committed by
another open and active union supporter, Smith. The
judge found that Smith, unlike Kirby, was given a mild
warning because he was related to Supervisor Rey-
nolds. The judge inferred that open union supporter
Smith was treated more leniently than Kirby on the
basis of Reynolds' ``normal desire to maintain peace
in the family.'' We find the judge's inference to be no
more than speculation, without evidentiary support.
Thus, we are left with similar parking violations com-
mitted by two open union supporters, only one of
whom is given a severe warning. On these facts, we
cannot find that the severity of Kirby's warning isbased on his support for the Union.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Farr
Company, Jonesboro, Arkansas, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order as modified.1. Delete paragraph 1(d) and reletter the subsequentparagraphs.2. Substitute the attached notice for that of the ad-ministrative law judge. 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
discharge or otherwise discriminateagainst any of you for supporting International Unionof Electronic, Electrical, Salaried, Machine and Fur-
niture Workers, AFL±CIO (the IUE), or any other
union.WEWILLNOT
coercively question you about yourunion support or activities.WEWILLNOT
threaten you that an employee wasnot promoted because of his or her union activities.WEWILLNOT
threaten you with punishment, speci-fied or unspecified, if you wear union insignia.WEWILLNOT
threaten you that wearing IUE insig-nia suggests that you have an attitude problem.WEWILLNOT
threaten you that wearing IUE insig-nia suggests that you have an attitude problem and
then imply that employees with such an attitude prob-
lem will not be promoted.WEWILLNOT
threaten to close the plant if the IUE(or any union) is elected as representative.WEWILLNOT
maintain any rule which requires em-ployees to request management authorization to engage
in lawful solicitation during nonworking time, and WEWILLNOT
retain such a rule in an employee handbookeven if the rule, as it there appears, is no longer in ef-
fect.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
notify you in writing, by memorandum orletter separate from this notice, that the no-solicitation
rule, rule 41, appearing at page 20 of the April 1986
employee handbook, has not been in effect as written
since it was amended September 8, 1987.WEWILL
supply all of you with inserts for the April1986 employee handbook which (1) advises you that
rule 41 at page 20 was amended on September 8,
1987, (2) provides the language of a lawful rule, or (3)substitutes a valid rule for rule 41, or WEWILL
publishand distribute revised handbooks which do not contain
an invalid no-solicitation rule.WEWILL
revise our records to show Bruce E. Carrpromoted to the position of ``A'' class welder effective
June 27, 1988, and WEWILL
make him whole for anyloss of earnings and other benefits suffered as a result
of the discrimination against him.WEWILL
revise our records to show Bobby R.Kirby promoted to the position of painter effective
September 1, 1988, and WEWILL
offer Bobby R. Kirbyimmediate and full reinstatement to the position of
painter or, if that job no longer exists, to a substan-
tially equivalent position, without prejudice to seniority
or any other rights or privileges previously enjoyed,
and WEWILL
make whole Bobby R. Kirby for any lossof earnings and other benefits from the discrimination
resulting against him, less any net interim earnings,
plus interest.WEWILL
remove from our files any reference to ourunlawful (1) failure to promote Bruce E. Carr effective
June 27, 1988, (2) August 31, 1988 first written warn-
ing to Bobby R. Kirby, and (3) failure to promote
Bobby R. Kirby effective September 1, 1988, and WEWILLnotify each of them that this has been done andthat the unlawful actions will not be used against him
in any way.FARRCOMPANYBruce E. Buchanan, Esq., for the General Counsel.Oscar E. Davis Jr., Esq. and James W. Moore, Esq. (Friday,Eldredge & Clark), of Little Rock, Arkansas, for the Re-spondent.Ronnie E. Crider, I. Rep., Jerry W. Smith, I. Rep., andGeorge Clark, Sec.-Treas. Dist. II (Electronic WorkersIUE), of Forrest City, Arkansas, for the Charging Union.DECISIONSTATEMENTOFTHE
CASERICHARDJ. LINTON, Administrative Law Judge. Ringingin my ear, the prophet's words I hear: ``Observe what is
right. Do what is just.'' Is. 56:1. In this failure to promote
and discharge case (Bruce E. Carr and Bobby R. Kirby), the
difficulty is discerning who is right. I order promotion, rein-
statement, and backpay respecting Kirby. Although dismiss-
ing the allegation that Respondent Farr unlawfully discharged
Carr, I find that Farr illegally denied Carr promotion to ``A''
class welder. Hence, the practical remedy as to Bruce Carr
is about 3.5 months of backpay for the pay differential.I presided at the hearing of this case in Jonesboro, Arkan-sas, on 12 days beginning March 20, 1989, and closing on
December 19, 1989. We began pursuant to the March 7,
1989 order consolidating cases, consolidated complaint, and
notice of hearing issued by the General Counsel of the Na-
tional Labor Relations Board through the Regional Director
for Region 26 of the Board. The March 7 consolidated com-
plaint is based on a charge filed by the International Union 205FARR CO.1Exhibits are designated as G.C. Exh. for those of the General Counsel andR. Exh. for the Respondent's. The Union did not offer any exhibits.2References to the 12-volume transcript of testimony are by volume andpage. Most errors in the transcript are obvious. One is not. At 8:1480:18±19,
I am the speaker.3All dates are for 1988 unless otherwise indicated.4Although lengthy (General Counsel's 77 pages plus a proposed notice;Farr's 205 pages), the detailed briefs, usually well annotated with citations to
the 2610-page transcript, were helpful to me.of Electronic, Electrical, Salaried, Machine and FurnitureWorkers, AFL±CIO (the Union or IUE) and served October
28, 1988, on Respondent Farr Company (Respondent or Farr)
in Case 26±CA±12887, and on a charge filed by the IUE and
served March 2, 1989, on Farr in Case 26±CA±13064. On
May 4, 1989, during the lengthy adjournment, the General
Counsel moved to delete Case 26±CA±13064, and by order
dated June 2, 1989, I granted that motion.On June 27, 1989, the Regional Director for NLRB Re-gion 26 issued a complaint in Case 26±CA±13200 based on
a charge filed by the IUE on May 17, 1989, and served the
same date. On August 11, 1989, the General Counsel moved
to consolidate Case 26±CA±13200 (plus Case 26±RC±7135)
with Case 26±CA±12887 and for resumption of the hearing.
Farr not opposing the motion, by order dated September 1,
1989, I granted it. Before the November 28, 1989 resumption
the General Counsel moved to amend the complaint in Case
26±CA±12887. Farr responded that it did not oppose the mo-
tion, and by order dated November 27, 1989, I granted the
motion. At the November 28, 1989 resumption the General
Counsel submitted a written motion (G.C. Exh. 22)1unitingall allegations into a consolidated complaint, a final, single
document (complaint) (3:169±171).2Two days later I grantedthe motion to unite (5:889). The following day Farr filed, in
a single document (R. Exh. 9), its answer to the final con-
solidated complaint (6:1017).Earlier I referred to Case 26±RC±7135, and in a momentI shall summarize the history of the principal representation
events. At this point it is sufficient to note that for a time
during the adjournment certain objections filed by the Union
in Case 26±RC±7135 were consolidated with the complaints
for hearing. On the day we resumed at Jonesboro, IUE Rep-
resentative Ronnie Crider moved to withdraw the objections.
The General Counsel represented that the objections par-
alleled certain allegations in the complaint. The General
Counsel and Farr expressing their positions of no objection,
I granted the Union's motion and remanded the objections to
the Regional Director for NLRB Region 26 for further proc-
essing. That removed Case 26±RC±7135 from this proceed-
ing on the express understanding that such action had no ef-
fect on the corresponding complaint allegations (3:171±174).In the (final consolidated) complaint the General Counselalleges that Respondent Farr violated Section 8(a)(1) of the
Act by various acts, including threats and interrogation, be-
ginning in June 1988 and extending to the present. The latter
date-point is alleged as a continuing one because it alleges
the November 17, 1988 issuance of an employee handbook,
and maintenance thereafter, which handbook contains an al-
legedly unlawful no solicitation rule. Farr, the General Coun-
sel alleges, violated Section 8(a)(1) and (3) of the Act by (1)
failing to promote Bruce Carr in June 1988 to the leadman
and Class A welder positions; (2) warning Bruce Carr on
August 24, 1988; (3) warning Bobby Kirby on August 31,
1988; (4) failing on September 1, 1988, to promote Kirby to
the position of painter; (5) as a result of the August 31 warn-ing, suspending and terminating Kirby on July 24 and 28,1989; and (6) discharging Bruce Carr on October 11, 1988.3Admitting, in its answer, certain matters not in dispute,Respondent Farr denies the principal disputed allegations.
Farr affirmatively alleges certain defensive facts plus the
legal defense that the no solicitation allegation is barred by
Section 10(b) of the Act.On the entire record, including my observation of the de-meanor of the witnesses, and after due consideration of the
briefs4filed by the General Counsel and the Respondent, Imake the followingFINDINGSOF
FACTI. JURISDICTIONWith an office in Jonesboro, Arkansas, Farr Companymanufactures air filtration equipment. During the past 12
months Farr sold and shipped products valued in excess of
$50,000 direct from Jonesboro to points outside Arkansas.
Farr admits, and I find, that it is an employer within the
meaning of Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATIONINVOLVED
Respondent Farr admits, and I find, that the IUE is a labororganization within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. Background1. Farr Companya. Business, management, and union philosophyFarr Company manufactures commercial and industrial airfiltration (dust collecting) equipment and noise abatement
systems. Headquartered in El Segundo (Los Angeles) Cali-
fornia, Farr has manufacturing plants in seven states, plus
international holdings as well (1:48±49, 59±63; G.C. Exh. 5
at 4). The manufacturing plant located at Jonesboro, Arkan-
sas, the plant involved here, manufactures air filtration equip-
ment and opened in April 1986 (1:46, 48). Personnel Man-
ager Darrell D. Pickney testified that in July 1988 Farr em-
ployed about 135 production employees at Jonesboro. During
times material, Farr operated two shifts (all references are to
Jonesboro unless otherwise indicated), with the day shift, the
larger shift, working 7:30 a.m. to 4 p.m. and the evening or
night shift 4 p.m. to 12:30 a.m. (1:47±48.)Farr's Jonesboro plant has several departments in two sep-arate buildings. Fabrication (designated as 1-s) is located in
the main plant or building as are the welding shop (2-D),
paint assembly (2-P), shipping, and lightweight assembly.
Situated in the second building, a building with a high bay,
is the Hi-Bay department (4-H) (1:49±51). The largest units
are constructed in Hi-Bay, primarily by welding (1:49).Victor Pufahl is the plant manager (12:2277, 2292). Per-sonnel Manager Pickney reports to Pufahl (1:45) as do
Marvin L. Gardner, the plant superintendent (1:45; 12:2314)
and Glen A. Moring, the project engineer in charge of Hi- 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Bay (1:46, 54; 9:1704±1705). Gardner is in charge of pro-duction and maintenance in the main plant (12:2294). The
night-shift welding supervisor at the main plant is Raymond
E. Copeland; he reports to Gardner (1:46, 52; 12:2407).
Comer C. Reynolds is the day-shift supervisor of the welding
shop (2-D) and the paint department in the main plant (1:51;
12:2323). Danny Ray Tinch is the day-shift supervisor at Hi-
Bay (10:1841±1842) and Ronald Keith Bowman is the night
supervisor there (10:1942). Tinch and Bowman report to
Moring (9:1704).Farr's business philosophy toward union representation ofits employees is expressed in its April 1986 employee hand-
book, or ``manual'' as it is designated, ``Working With Farr
Company.'' At page 5 (of 23 numbered pages) the handbook
provides (G.C. Exh. 5; 1:60±62, 66):RIGHT TO WORKArkansas has a ``Right to Work Law.'' This lawmeans that no one has to pay expensive dues or initi-
ation fees to a union to hold a job. It is against the law
for a union to try to force you to pay.It is a violation of Company Policy to solicit em-ployees for membership in any organization on working
time. This type of activity includes oral solicitation and
the distribution of any printed material.Farr Company agrees with the State of Arkansas thathigh cost union membership is not needed. This Com-
pany prides itself in treating its people fairly. We pay
above average wages and provide excellent benefits.
Seniority is honored and steady work is provided. No
one is terminated without good cause. We listen to your
problems and make every effort to resolve them. Farr
Company provides you an excellent place to work with-
out your having to give up your self-respect and money
to a union.b. Farr's disciplinary procedureLater in the handbook a disciplinary procedure is providedalong with a list of possible offenses, 45 in number, followed
by cautionary statements. Notice is there given that the listed
offenses are not all inclusive and that any conduct ``which
interferes with the smooth operation of the plant or adversely
affects relations among our employees may be subject to dis-
ciplinary action.'' (G.C. Exh. 5 at 20.) Offense, or rule, 41
is the subject of a complaint allegation, as I will discuss
later. Offense 41 reads (G.C. Exh. 5 at 20):41. Soliciting, collecting or accepting contribution[s]on Company time without authorization of manage-
ment.The paragraph preceding the list of 45 refers to the stepsof what could be used as a progressive disciplinary system.
The paragraph reads (G.C. Exh. 5 at 19):Violations of any of the following rules shall because for disciplinary action such as discharge, discipli-
nary suspension, written warning or corrective inter-
view. In considering what disciplinary action to take,
the Company will consider the seriousness of the of-
fense committed, the employee's prior work record, his
length of service and all other relevant factors. Undernormal circumstances, a management representative willdiscuss with the employee to be disciplined the reasons
for taking disciplinary action prior to imposing any dis-
cipline. If no such conference takes place prior to tak-
ing disciplinary action, the disciplined employee may
question the discipline through the Procedure for Prob-
lem Review set forth in another portion of this booklet.The problem review procedure referred to, similar to acontractual grievance procedure, has three numbered steps.
Step 1 is the supervisor or the personnel department. Step 2
is personnel which forwards the complaint to the plant man-
ager who personally reviews the matter with the employee.
Step 3 consists of two employees, familiar with the cir-
cumstances, selected by the grievant, two representatives,
also familiar with the circumstances, selected by manage-
ment, plus the plant manager as chairman of the committee.
The committee reviews the matter and recommends an action
to the vice president of manufacturing, whose decision is
final. (G.C. Exh. 5 at 16±17.)Personnel Manager Pickney testified that in addition to theemployee handbook, or booklet, being kept in the employee
breakrooms, a blue notebook or policy manual, complement-
ing the handbook (which also is blue) is maintained in both
employee breakrooms and copies distributed to the super-
visors (1:62±63; 8:1333; 9:1623±1624). In the blue notebook,
a larger book than the handbook, Farr places policy state-
ments and regulations (1:65; 8:1333).Offense 41, the no solicitation rule, was modified, Pickneytestified (8:1332, 1352), by a September 8, 1987 memo (R.
Exh. 4) posted that date on the bulletin boards and placed
in the blue notebook in the employee breakrooms. Pickney
testified that it remained posted about 80 days, through the
1987 election (8:1332±1333, 1352; 9:1622±1623). Addressed
to all employees from Pickney on the subject of ``Personnel
Manual Change,'' the September 8, 1987 memo notifies em-
ployees that Offense 41 on page 20 of the handbook is
amended to read (R. Exh. 4):Soliciting, collecting, or accepting contribution[s] dur-ing working time without authorization of Management
is prohibited.On December 8, 1987, Farr promulgated a 4-page ``Per-sonnel PolicyÐWork Rules and Corrective DisciplineÐFarr
CompanyÐJonesboro Plant'' (G.C. Exh. 48). The parties
stipulated that the new policy, modifying the preexisting one,became effective the stated date and remained in effect at all
relevant times (5:754±755). Pickney testified that the policy
statement was added to the ``personnel manual'' (the blue
notebook) ``that stays in the breakroom for all employees,''
and that it was posted for a time (8:1333). The purpose for
promulgating the updated policy, Pickney testified, was two-
fold. First, it organizes the disciplinary procedure, and sec-
ond, it includes the no-solicitation rule in the form as amend-
ed 3 months earlier (8:1331).The new personnel policy expressly incorporates a pro-gressive disciplinary concept (except for some types of ``seri-
ous'' offenses). Except for the ``serious'' offenses, violations
are normally (depending on their severity) not placed into
steps of the formal progressive discipline. Informal counsel-
ing is encouraged. The formal disciplinary steps normally to
be taken are (G.C. Exh. 48 at 1): 207FARR CO.First offenseÐFirst written warningSecond offenseÐFinal written warning
Third offenseÐDischargeSuspension may accompany a written warning for severe per-formance problems, or may be imposed as an alternative to
discharge (G.C. Exh. 48 at 2).Informal counselings predate the December 1987 ref-erence, of course, and include such minor matters as telling
an employee he is working the wrong way (1:64). Verbal
(oral) warnings are not mentioned either in the April 1986
employee handbook or the December 1987 personnel policy.
Nor are they mentioned, Pickney testified, in the policy man-
ualÐthe blue notebook (9:1701). Actually, the blue notebook
is not a third source, but simply a depository of policy
memos and statements such as the December 1987 4-page
personnel policy statement. Although the two depositories
(the April 1986 booklet and the blue notebook) make no ref-
erence to verbal warnings, such oral warnings are a fact of
life at Farr. Pickney testified they are considered, and are a
form of discipline, even though not part of the formal dis-
ciplinary procedure. When documented by file memo, as it
should be, the memo is placed in the employee's personnel
folder. The supervisor should tell the employee he is docu-
menting the oral warning. If the supervisor has the employee
acknowledge the oral warning by requiring him to sign the
memo, then it means, to Pickney, that the supervisor in-
tended even more emphasis to the employee (8:1337;
9:1698±1700).2. Bruce E. Carr and Bobby G. KirbyTwo employees are alleged discriminatees: Bruce E. Carrand Bobby G. Kirby. Farr allegedly discriminated against
Carr in June 1988 by failing to promote him to leadman,
and, after that, failing to promote him to the A class welder
position. On August 24 Farr issued Carr a written warning
for dishonesty, and fired him on October 11, 1988.Farr issued Kirby a written warning on August 31, andfailed on September 1, 1988, to promote him to the position
of painter. As a result of the August 31 warning, Farr sus-
pended Kirby on July 24, 1989, and fired him on July 28,
1989.Hired when the Jonesboro plant opened in April 1986 (R.Exhs. 10, 11; 1:83; 3:260), Carr worked about 2 weeks as
a general helper in Department 2-D until welding work start-
ed. He began welding on May 12 as a C class welder (1:84;
3:260). Carr was promoted to B class welder in July 1987,
the position he held at the time of his discharge (1:83±84;
3:260±261). Starting in the main plant (department 2-D) at
the time he was hired (4:447±448), Carr bid for one of two
B class welder openings in Hi-Bay, posted November 24,
1987 (G.C. Exh. 23). He was successful and made his lateral
transfer to Hi-Bay on December 7, 1987 (3:180, 271; 4:448)
where he worked until his October 11, 1988 discharge.Bobby R. Kirby worked for Farr from February 1988 toJuly 1989. He began work for Farr as a helper in the main
plant. A month later, in March 1988, he transferred to Hi-
Bay where he worked as a welder's helper on the second
shift under Supervisors Raymond E. Copeland and then
Keith Bowman (6:1071±1073). On August 25, 1988, Pickney
posted a job notice (R. Exh. 47) for the position of a spray
painter in department 2-P (8:1442). Kirby was one of twoemployees who unsuccessfully bid for the job (6:1074, 1075;8:1443). The rejection notice from Pickney to Kirby is dated
September 1 (G.C. Exh. 50; 6:1084; 8:1447). Farr hired
Richard Barton from outside the Company (1:80±81; 6:1118;
8:1446; 9:1659±1660; 12:2366). Hi-Bay's second shift was
closed from February 1 to September 1, 1989 (10:1942±
1943, Bowman). Apparently about late January 1989 Kirby
transferred to the filter line under its day supervisor, Larry
Smith. Kirby worked there in light assembly until Farr dis-
charged him on July 28, 1989.3. The Union's organizing effortsFollowing each of two organizing campaigns by the IUEat Jonesboro, NLRB Region 26 conducted elections. Each
time the IUE lost by a substantial margin, although the
Union closed the gap some in the second election. Elections
were conducted November 20, 1987, in Case 26±RC±6990
and May 4, 1989, in Case 26±RC±7135. Election votes were
as follows (G.C. Exhs. 2, 21q):YesNoChallenged
Nov. 1987:17501
May 1989:32653
B. The 1986±1987 election campaign and aftermath1. IntroductionEvidence was adduced covering Bruce Carr's leadershipevents leading up to the first election and then as to some
conversations afterwards with supervisors. As the initial
charge was served in Case 26±CA±12887 on October 28,
1988, the statutory limitation cutoff date is April 28, 1988.
29 U.S.C. §160(b). Over Farr's objections to relevance

(staleness), materiality (knowledge admitted as to Bruce
Carr), and time-barred (conversations occurred before April
1988), evidence was adduced concerning pre-April 1988 con-
versations with supervisors. I overruled the objections. Any
prominence of Bruce Carr's union activities could be a factor
for consideration. Moreover the General Counsel asserted
that the evidence would show animus (3:263±266). I granted
the Respondent a continuing objection to the pre-April 1988
evidence (3:270).2. Case 26±RC±6990Recall that Bruce Carr was hired in April 1986. About Oc-tober 1986 Carr and some of the workers in Welding 2-D,
plus a couple of maintenance employees, began discussing
unions. Around mid to late October Carr contacted the IUE's
George Clark at Forrest City (a town south of Jonesboro).
Clark is the secretary-treasurer of that district of the IUE.
They had several discussions then began holding employee
meetings. Carr became the head of the in-plant organizing
committee. Formation of the full committee took several
weeks, and in April 1987 the committee began a card-signing
drive. Around June 1987 Carr began wearing an IUE sticker
on his helmet. He arranged meetings, invited employees to
the meetings, wore union insignia, and generally was active
for the Union. Ultimately a representation petition was filed
(3:261±262, 267±268). As stipulated by the parties (G.C.
Exh. 2), on October 2, 1987, the IUE filed the petition in 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Case 26±RC±6990 seeking to represent the production andmaintenance employees at Jonesboro. Conducted on Novem-
ber 20, 1987, the election, as I have reported, resulted in a
near three to one loss by the IUE. At the election Carr
served as an observer for the Union (3:268).3. Supervisor Larry Smith and Bruce CarrLarry Smith, it appears, was hired in September 1986 asthe night-shift supervisor at the main plant, a position he
held until January 1987 when he became the day-shift super-
visor over the filter area and maintenance department. Smith
supervised the 2-D welders (including Bruce Carr) in the fall
of 1986 (10:1901±1902).In about late November or early December 1986, Carr tes-tified, Supervisor Larry Smith approached him when he was
working in his 2-D welding booth. Smith told Carr that Farr
was aware Carr had contacted the Union and had begun to
hold meetings. Saying he was alerting Carr as his friend and
for his own good, Smith concluded by telling Carr to be
careful (3:262±267). Admitting that as early as November
1986 there was shop talk Carr was a leading supporter of the
Union, and that he and Carr would talk about both job and
nonjob topics, Smith denies having such a conversation nor,
so far as he knows, any conversation with Carr about the
Union (3:1902±1903, 1916). Carr testified in a more persua-
sive fashion than did Smith. Crediting Carr, I do not believe
Smith.4. Managers Victor Pufahl and Marvin L. Gardner, andWelder Ray F. SmithClass A welder Ray F. Smith has worked for Farr over 23years, with most of those years being at Farr's Crystal Lake,
Illinois facility. He transferred to the Jonesboro plant in Au-
gust 1986 where he worked with Bruce Carr on the day shift
in 2-D before Carr went to Hi-Bay (5:761±762, 799, 869).
On transferring, Smith was paid less because Jonesboro did
not have a welder level higher than A as Crystal Lake had.
Smith considers that the then personnel manager at
Jonesboro, Jim Hall, had promised him the higher rate when
Hi-Bay opened. The higher rate was never installed at
Jonesboro. Nevertheless, Smith testified he is not unhappy
with Farr because of Hall's unfulfilled promise (5:803±809).Shortly before the November 20, 1987 election, PlantManager Victor Pufahl, welder Smith testified, walked up to
Smith at his work station. ``Ray, you've been with the com-
pany so long, I think you're on the wrong side with taking
the union's side.'' Pufahl continued, Smith testified, by say-
ing that Smith had been with Farr a long time, and that
Smith would lose his profit sharing if the Union came in be-
cause ``they'll stop it.'' (I find the reference to ``they''
means Farr Company.) Smith had only signed a union card
and talked to a few employees about his prounion senti-
ments, and at this time he had not worn any union insignia.
He does not know how Pufahl had learned he was a union
supporter (5:777±781). Admitting he probably had spoken
with employees individually to ask them for their vote,
Pufahl denies having any such conversation, or its compo-
nents, with welder Smith (12:2279±2280, 2289).Shortly after noon the following day, Smith testified, 2-DWelding Supervisor Comer C. Reynolds asked whether
``Mary'' (Plant Superintendent Marvin L. Gardner) talkedwith him. ``No,'' replied Smith. Reynolds called Gardner andthen sent Smith to see Gardner. As Smith walked into Gard-
ner's office, Gardner closed the door. Just the two werepresent. Gardner said, ``We don't want a union, we don't
need a union.'' After some undescribed conversation, Smith
asked whether he would lose his profit sharing. ``No,'' Gard-
ner said, Farr would not take away anything it had given
even if the union came in (5:781-782). As Smith rose to
leave Gardner said (5:782±783; 858±860): ``You know what
happens to people that work for the union.'' Interpreting
Gardner's remark as meaning Gardner would fire him for his
union support, welder Smith replied that he simply would re-
turn to Illinois and get another job (5:783, 858). Smith and
Gardner have known each other for years, and this instance
is the only threat Gardner has ever made to him. Smith be-
lieves Gardner speaks truthfully (5:858±860).Testifying that in a couple of conversations he had withSmith before the first election Smith had brought up the
Union, Gardner denies any such conversation as described by
Smith, denies ever talking to Smith about the effect of the
Union on the profit sharing, and denies the implied threat
(12:2296±2297). Gardner testified he was not given a role in
the 1987 election campaign and did not try to persuade em-
ployees to vote no (12:2314±2315). Gardner states that Smith
has mentioned that he would like to return to Illinois
(12:2297).Although Smith is not as articulate a witness as eitherPufahl or Gardner, he appeared more sincere and truthful,
and Smith testified in detail. I credit Smith over both Pufahl
and Gardner. It is not necessary that I determine how Pufahl
learned of Smith's involvement with the IUE, although it
seems clear that talk, loose or deliberate, reached the ``front
office.'' Whatever his source, Pufahl, I find, made the No-
vember 1987 remarks Smith attributes to him. Again because
of Smith's superior demeanor, I credit him over Gardner. Al-
though Smith believes the former personnel manager, Jim
Hall, lied to him respecting a higher pay rate in the future,
it is clear that SmithÐa humble manÐenjoys his work and
likes Farr Company. His disappointment over his pay scale
did not, I find, affect the integrity of his testimony.My findings as to the remarks of Pufahl and Gardner aresignificant. First, Pufahl, and Gardner are first and second in
command at Jonesboro. Although Pufahl's understanding of
Farr's position on the profit sharing may have been garbled,
his statement to Smith was in the form of a threatÐFarr
would react to a union presence by eliminating profit sharing
(or taking back any money it had deposited in employee
profit sharing accounts). Because Pufahl's threat is outside
the statutory limitations period, it may not be found an unfair
labor practice. It does, however, reflect animus. Uttered dur-
ing this organizational period, Pufahl's threat is not stale and
outdated, but fresh and currentÐreflecting, I find, animus.Having the benefit of an extra 24 hours, Gardner did notthreaten the profit-sharing benefit as Pufahl had done. Gard-
ner got more personal. Initiating the conversation with the
admonition that Farr neither needed nor wanted a union,
Gardner closed with a pronouncement which Smith, correctly
I find, interpreted as a threat of discharge if Smith actively
supported the Union. That Farr has not implemented Gard-
ner's threat does not cancel it. Made by Jonesboro's plant su-
perintendent, this serious threat is a frightening expression of 209FARR CO.both the will and the power to satisfy Farr's antiunion ani-mus by outright discharge of active union supporters.Before proceeding to the next topic, I shall describe a briefprocedural point. In producing, pursuant to 29 CFR
§102.118(b), prehearing statements for cross-examination of

one of the Government's first employee witnesses, the Gen-
eral Counsel indicated an intention to furnish copies but not
the originals. The stated basis was that the practice of NLRB
Region 26 is not to turn over the originals of prehearing affi-
davits and statements unless the copies are illegible. I di-
rected the General Counsel to furnish the originals to Farr's
counsel (5:798). Implied by the regulation is the concept that
the originals should be produced. Moreover, differences in
ink colors, slight differences in pen stress at significant
points, and similar details that usually do not show up on
photocopies, are additional reasons why the originals (unless
lost) must be furnished to a respondent who is about to begin
cross-examination of the Government's witnesses. Indeed,
the General Counsel's national policy, which describes when
courtesy copies also are to be furnished, explicitly states that
the originals are to be produced. 1 NLRB Casehandling
Manual 10394.11 (March 1983).5. Supervisor Comer C. Reynolds and Bruce CarrFor a time after the November 20, 1987 election BruceCarr continued wearing the IUE sticker on his helmet
(3:268±269). About a week after the election, Carr testified,
2-D Day-Shift Supervisor Comer C. Reynolds asked Carr
why he had to be so rebellious by continuing to wear the
sticker. Carr replied that even though the Union had lost the
election, he still felt the same way (3:268±269). Admitting
his awareness that Carr began wearing the IUE sticker before
the first election, and that he does not know that Carr ever
stopped wearing it, Reynolds denies asking him about the
IUE sticker or why he was so rebellious (12:2337±2338,
2387±2388).Carr testified in a more persuasive manner than did Rey-nolds. Believing Carr, I do not credit Reynolds' denials. Al-
though Reynolds' comment, standing alone, is relatively
mild, it reflects that Farr's official policy, expressed in the
employee handbook, in practice extends beyond the desire to
remain nonunion. Thus, Reynolds views Carr's own (statu-
torily protected) expression as being not simply less worthy
than Farr's desire, but being that of a rebelÐsomeone out-
side the established system and in the position of an enemy
of the accepted order.6. Personnel Manager Darrell D. Pickney and InspectorBobby E. LoueallenWith 15 years of welding experience, Bobby E. Loueallenapplied at Farr in March 1988 for a welder's position. Farr
hired him as a quality control (QC) inspector. Loueallen
worked at Farr from March to October 1988 when he quit
to work for another company. Personnel Manager Darrell D.
Pickney conducted the hiring interview. During that inter-
view, Loueallen testified, Pickney asked whether Loueallen
was a member of a union or had ever been a member of a
union. ``No,'' answered Loueallen. Pickney, Loueallen testi-
fied, said that Farr had just gone through a union organizing
campaign and that as its policy Farr did not want a union
at Jonesboro (5:898±900, 964).Confirming the basic fact of a March 1988 interview forwelders and a QC inspector, Pickney denies the remarks at-
tributed to him by Loueallen. According to Pickney, it was
Loueallen who injected the topic of unions. Under the cat-
egory of ``Special Training,'' on the application form,
Loueallen had listed a 4-year journeyman apprenticeship.
When Pickney asked what that involved, Loueallen replied
that it was an apprenticeship with a union (whose name
Pickney cannot recall). Volunteering that he had belonged to
unions, Loueallen said he hoped that would not disqualify
him from being hired. Laughing, Pickney said, ``Hey, I'm an
ex-president of a local union. You know, that's not going to
have nothing to do with it. You know, just [because] a per-
son belonged to a union doesn't make them bad.'' (8:1548±
1552).Pickney explains that earlier he had worked as a furnacetender for the Arkansas Glass Container Corporation in
Jonesboro. During his employment there, Pickney, from the
late 1970s to 1981, was president of Local 131 of the
GBBA, the Glass Bottle Blowers Association. In fact,
Pickney testified he has hired at Farr some of his former
GBBA members (8:1551±1552).Although it would be natural enough for Pickney to pointout Farr's nonunion policy in the employee handbook, I ob-
serve that Loueallen's version seems internally inconsistent.
Why would he answer ``no'' to a question of union member-
ship if he had listed his 4-year journeyman apprenticeship on
the application form? Loueallen was not asked at the hearing
to explain this and neither party offers a resolution in the
briefs. Pickney's version being plausible, and Loueallen's in-
ternally inconsistent, I find the evidence insufficient to sup-port Loueallen's version.C. The 1988±1989 election campaignFor a time after the November 20, 1987 election in Case26±RC±6990, Bruce Carr continued wearing the IUE sticker
on his helmet (3:268±269). Sometime in late January or early
February 1988, after he was transferred to Hi-Bay, Carr
stopped wearing any IUE stickers or insignia (3:270). About
May 11 or 12, 1988, following his unsuccessful bid for an
A class welder opening in Hi-Bay, Carr painted or stenciled
``IUE'' on his hard hat (2:292±293).Also in May 1988 the IUE's George Clark told RonnieCrider, an international representative since February, that
the IUE might begin another campaign at Farr. Crider testi-
fied that Clark actually assigned him that task the latter part
of August. Crider contacted Carr and Carr arranged a meet-
ing at Larry's Restaurant for September 28. Four employees
(Bruce Carr, Jerry Greer, Bobby Kirby, and Kenneth
Heindselman) attended and signed authorization cards, Crider
testified. Carr, Kirby, and Heindselman, along with Tammie
Gulley and Alan Jones, attended the second organizational
meeting, held October 7 at Larry's. At Larry's, Crider testi-
fied, the meetings were in the open restaurant, rather than in
a private dining area, in the midst of other customers (3:254±
259; G.C. Exh. 31). Although Larry's apparently is a popular
restaurant, there is no evidence any statutory agent or super-
visor of Farr either saw them there or that Farr learned of
the meetings from reports of others.Notwithstanding Crider's testimony that the employeessigned cards at the September 28 meeting (3:257), at least
Bruce Carr (3:329) and Bobby Kirby (5:1087), if not others, 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5See Baker Mfg. Co., 269 NLRB 794, 815 fn. 72 (1984), modified on otherpoint 759 F.2d 1219 (5th Cir. 1985).had signed their cards earlier, on September 15, the date re-flected on their cards (G.C. Exhs. 41, 49). On March 15,1989, the IUE filed a petition in Case 26±RC±7135, again
seeking to represent the production and maintenance employ-
ees at Jonesboro. As I summarized earlier, the Union lost
again, although the margin was closer (G.C. Exhs. 2, 21q).
The IUE filed objections on May 11, on which a notice of
hearing issued June 28, and on September 1, I granted the
General Counsel's motion to consolidate the objections with
this case (G.C. Exhs. 21q, 21s). Nevertheless, as I noted ear-
lier, at the November 28, 1989 resumption I granted the
Union's motion to withdraw its objections and I remanded
Case 26±RC±7135 to the Regional Director for NLRB Re-
gion 26 for certification of results of the election (3:171±
174).D. Allegations of 8(a)(1) Coercion1. Supervisor Ray Copelanda. June 30, 1988 threat of discriminationComplaint paragraph 8(a) alleges that in about June 1988Farr, acting through Supervisor Ray Copeland, violated Sec-
tion 8(a)(1) of the Act by informing an employee ``that an-
other employee had not been promoted because of the em-
ployee's union activities and support.'' Bobby E. Loueallen
testified in support of this allegation.Mentioned earlier, and to be discussed later in more detail,in late June 1988 Carr lost out in his bid for an A class
welder position in Hi-Bay. Former Quality Control Inspector
Bobby E. Loueallen testified that a few days after Farr's de-
cision on the A class welder bids (or about June 30) he had
a conversation in the main plant with Raymond E. Copeland,
the night-shift welding supervisor (5:913±914). Besides
Copeland and Loueallen, Maintenance employee Dewayne
House was present and a witness, Loueallen testified. Al-
though Bobby Kirby ``was standing there,'' Loueallen, at
one point, testified that he does not know whether Kirby was
``in the conversation'' (5:915). House did not testify. During
his own testimony Kirby was not asked about this conversa-
tion. On this occasion, Loueallen testified, Loueallen asked
Copeland why Bruce Carr did not get the A class welder's
promotion. According to Loueallen, Copeland replied, ``Be-
cause he had IUE on his hat.'' (5:194.)Acknowledging that Loueallen asked him the question,Copeland asserts he told Loueallen that he does not discuss
one employee's personnel matters with another hourly em-
ployee. Neither Kirby nor House was present, Copeland
states, and he denies saying anything about Carr's promotion
failure having anything to do with the IUE insignia on Carr's
hat (12:2425±2426). On brief Farr asserts that Loueallen's
testimony reveals he did not include in his pretrial affidavit
a report about Copeland's purported IUE sticker/helmet re-
mark (Br. 25 fn. 18). However, as the transcript reflects, at
that point during cross-examination questions about the pro-
motion conversation were commingled with a somewhat
similar conversation Kirby allegedly had with Copeland after
Carr's discharge. (5:958±962.) On redirect examination by
the General Counsel, Loueallen confirms that his pretrial af-
fidavit does contain a report of Copeland's promotion rejec-
tion remark (5:964±965).In support of Copeland's version, Farr points to testimonyof Kirby and others that the employees view Copeland as a
truthful person and the only supervisor worthy of trust (Br.
25). Those very traits could explain, however, the answer
which Loueallen attributes to Copeland. In any event, I credit
Loueallen even though Copeland's version that only he and
Loueallen were present may well be correct. On the critical
portion, Copeland's alleged IUE remark, Loueallen testified
with a more persuasive demeanor than did Copeland. Such
a coercive remark tells employees that union activists will be
discriminated against if they openly support the IUE. Credit-
ing Loueallen, I find that Farr, as alleged, violated Section
8(a)(1) of the Act by the coercive June 30, 1988 remark of
Supervisor Copeland. Studio S.J.T., 277 NLRB 1189, 1200(1985).b. October 12, 1988 implied threat of dischargeComplaint paragraph 8(b) alleges that about October 12,1988, Farr, acting through Supervisor Ray Copeland, violated
Section 8(a)(1) of the Act by informing an employee ``not
to display union insignia on his hard hat.''Bobby Kirby testified that about a week after Bruce Carr'sOctober 11 discharge (or about October 18, 1988) he had a
conversation with Bobby Loueallen and Dewayne House as
they stood outside the breakroom in the main plant. Super-
visor Ray Copeland, who had walked over from the
breakroom, was listening. As the three employees, on break,
discussed Carr's discharge, Kirby said he had removed the
IUE sticker from his helmet because he thought that was
why Carr had been fired. Kirby then asked Copeland (the
only Farr supervisor Kirby felt was trustworthy) whether he
thought it would be best if Kirby left the sticker off.
Copeland said he thought it was ``best.'' (6:1088±1089,
1142±1148.) House did not testify. Copeland denies that such
a conversation ever occurred, asserts that the IUE stickerswere of no concern to him, and claims that no one in man-
agement had ever expressed to him any concern over such
insignia (12:2426±2429).Former Quality Control Inspector Bobby Loueallen, a dis-interested witness, testified that the conversation occurred ei-
ther the night of Carr's October 11 discharge or the very
next night. On direct examination Loueallen stated that after
Kirby commented on why Carr had been fired, Supervisor
Copeland advised him to remove the IUE sticker from his
helmet as Carr's discharge could have been because of the
sticker (5:920±921). On cross-examination, Loueallen ap-
pears to concede that his pretrial affidavit does not report the
conversation because it probably ``slipped'' his mind.
Loueallen recalled the incident while engaged in pretrial
preparation with the General Counsel (5:960±962).Kirby and Loueallen each testified in a persuasive fashionand I credit them. It is not uncommon that a witness
(Loueallen, here) fails to report an incident in an affidavit
taken during the investigation stage but remembers the inci-
dent during the intensity of pretrial preparation.5SupervisorCopeland struck me as a person who, having been candid
with employees who trusted him, but subsequently learning
that Farr, his employer, does not appreciate such candor, has 211FARR CO.6At some point, unidentified as to time or context, Pickney did give Bow-man some written materials on what supervisors may say and not say in an
organizing campaign (11:2120).7I find that Bowman asked his questions his first night on the second shift,July 21, 1988. Having worked on the first shift for 3 days, Bowman had the
opportunity to observe that the employees were unrepresented.found it wise to testify in a manner which conforms to theposition taken in this case by Farr.In crediting both Kirby and Loueallen, I recognize thattheir versions are not a perfect match. That is not uncommon
in the testimony of honest witnesses. Kirby's version, how-
ever, is based on a pretrial affidavit which he gave on No-
vember 2, 1988, barely 3 weeks after the event (6:1146). Al-
though Loueallen's early dating of the conversation seems
more logical than Kirby's dating of several days, it is pos-
sible Loueallen's version contains his expression of the
meaning of Kirby's question and Copeland's answer in the
context of the conversation that preceded the exchange. Nev-
ertheless, the effect of Loueallen's version is a corroboration
of Kirby's credited testimony. In reality, therefore, Copeland
said that if Kirby wanted to avoid Carr's fate of discharge,
Kirby would be well advised to leave the IUE sticker off his
helmet. That is an implied threat of discharge for exercising
Section 7 rights. The threat is coercive notwithstanding that
Kirby reapplied the IUE sticker to his helmet shortly after
Copeland's remark (6:1093). The test of legality does not de-
pend on whether a threat successfully intimidates an em-
ployee.2. Supervisor Ronald Keith Bowmana. July 21, 1988 interrogation of Bruce Carr(1) EvidenceComplaint paragraph 9(a) alleges that ``in or about July1988'' Respondent, acting through Supervisor Keith Bow-
man, violated Section 8(a)(1) of the Act by interrogating em-
ployees regarding their union support and activity. Bruce
Carr testified in support of this allegation.Before July 1988, Raymond E. Copeland, the night-shiftsupervisor over the main plant, covered Hi-Bay as well
(12:2408, 2445). Ronald Keith Bowman began working for
Farr on July 18, 1988. He was hired as the second-shift su-
pervisor over Hi-Bay. A reduction in force (RIF) on Feb-
ruary 1, 1989, resulted in his working at various projects for
Farr until the second shift resumed in Hi-Bay on September
1. At that time he returned to supervising Hi-Bay's second
shift, a position he was holding when he testified in Decem-
ber 1989 (10:1941±1943). On assuming his position as super-
visor in July, Bowman had Bruce Carr as one of his welders
(3:317±318; 10:1943±1945). Bowman testified that he spent
his first 3 days on the day shift before assuming supervision
over Hi-Bay's night shift on Thursday, July 21, 1988
(11:2086±2087).Shortly after Bowman was hired as a supervisor in July1988, Bruce Carr testified, Bowman asked Carr what the
``IUE'' on Carr's hard hat referred to. ``The International
Union of Electrical Workers,'' Carr replied. ``Why do you
wear that? You guys don't have a union Do you have a cam-
paign going or something?'' Bowman asked. ``Well,'' Carr
responded, ``We had an election last year and we're working
on another one.'' Carr testified that ended the conversation
(3:319).Denying any such conversation, Bowman explains thatPickney, on hiring him, told him there was an IUE organiz-
ing campaign in progress. Bowman, who concedes he ob-
served that a couple of employees, Carr and J.D. ``Jerry''

Greer, were wearing IUE stickers on their hard hats, addsthat Pickney gave him no instructions on what to do if heencountered union matters on the job (11:2087±2089, 2215±
2216).6Before coming to Farr, Bowman testified, he workedfor 13 years at FMC corporation in Jonesboro, with 1.5 of
those years as a supervisor. He went through union cam-
paigns there and was trained on what a supervisor may say
and not say during an organizing campaign. As a result,
Bowman testified, at Farr he never discussed the Union with
the employees (11:2105±2107). On cross-examination Bow-
man concedes that FMC had no union organizing campaign
while he was a supervisor (11:2120±2122).I credit Bruce Carr who testified with a more persuasivedemeanor, and with more conviction, than did Bowman.
Moreover, it seems likely that had Pickney mentioned union
organizing to Bowman he would have covered with him the
``Do's and Don'ts'' for organizing campaigns.(2) AnalysisArguing that Bowman's questions about a union campaignviolated the Act, the General Counsel cites cases such as
Rood Industries, 278 NLRB 160, 161±162 (1986). Farrcounters by arguing that even if I credit Carr, Bowman's
questions are not coercive applying the criteria of BaptistMedical System v. NLRB, 876 F.2d 661 (8th Cir. 1989).Agreeing with Farr, I shall dismiss complaint paragraph 9(a).Unlike the supervisor's question in Rood (``who is talkingunion?''), Bowman's questions are consistent with the natu-
ral curiosity of a person new to the Company and are not
phrased in a way reasonably to indicate a purpose of learning
the number of union supporters, the names of the leaders, or
similar information. Had Bowman persisted in his question-
ing, a different conclusion might be required, particularly
since his questions reflect that he at least knew the employ-
ees were not represented by a union and in light of his ques-
tion whether a campaign was in progress. However, Bowman
was new,7the questions apparently occurred at or near Carr'swork area, and Carr, who openly was wearing an IUE stick-
er, truthfully answered Bowman's limited questions. Finding
that the circumstances were not coercive, I shall dismiss
paragraph 9(a).b. September 26, 1988 ``troublemakers'' comment toJ.D. Greer
(1) EvidenceComplaint paragraph 9(b) alleges that about September1988 Farr, acting through Supervisor Bowman, violated Sec-
tion 8(a)(1) of the Act by telling an employee ``that there
were some people who were trying to make trouble by bring-
ing a Union into the plant.'' Jerry D. Greer testified in sup-port of this allegation.Welder J.D. Greer first worked at Farr in 1987, and again
from February to October 1988. During his second stint he
transferred around July from 2-D to Hi-Bay where he was
promoted to B class welder. R. Keith Bowman was his su-
pervisor in Hi-Bay. Bruce Carr persuaded Greer to become 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8The complaint contains no allegation pertaining to this question by Bow-man.9The General Counsel withdrew complaint par. 10(a) (8:1556±1557).interested in the Union, and in about ``early summer'' Greerpainted, or stenciled, ``IUE'' on his hard hat (7:1235±1238).
For a fee, Greer hauled hay for Carr one day in 1987
(7:1250) and they sometimes socialized after work (7:1250±
1252). Greer quit his job at Farr on October 7, 1988, and
since June 1989 he and Bruce Carr have operated a welding
shop on an equal partnership basis (7:1250, 1278). Although
Greer testified that he quit Farr because of family problems
with his evening shift work (7:1278), the day before he quit
he received a first written warning (G.C. Exh. 7) for poor
quality work (7:1274±1275). Not long after quitting Farr,
Greer filed an unfair labor practice charge over the warning.
The charge was withdrawn when NLRB Region 26 advised
that it would be dismissed for insufficient evidence (7:1279).
Greer concedes he did not like Bowman's attitude and, in an
understatement, admits he felt no love for Bowman (7:1304).
Greer testified that he quit in part because he did not get
along with Bowman (7:1304).According to Greer, a week or two before he quit, orabout September 26, 1988, Supervisor Bowman assisted him
in unloading some scrap steel onto pallets on a truck. As the
two stood there after performing the task, Bowman spoke of
the problems (undescribed) in Hi-Bay and what he was going
to do to correct them. With Greer wearing his ``IUE'' sten-ciled hard hat, Bowman said there were some ``trouble-
makers'' in Hi-Bay trying to bring in the Union, naming
Bruce Carr as one of the troublemakers. Bowman asked
Greer what good he thought the Union would do.8Greer saidhe thought it would help the employees to have a little more
say-so in what went on. Bowman said he did not think it
would do any good. Greer reported this in an NLRB affidavit
dated November 1, 1988 (7:1240±1242, 1279±1283). Greer
asserts that, despite his dislike for Bowman's attitude, at
times they had friendly conversations (7:1283±1284).Supervisor (Raymond) Keith Bowman denies having anysuch conversation with Greer. Because of the written mate-
rials he received at FMC and from Pickney at Farr, Bowman
asserts that he knew better than to discuss union matters with
employees (11:2105±2106, 2120).Pointing to an incident of apparent vandalism about Sep-tember 16 to a vehicle of Supervisor Bowman, Farr contends
it is highly unlikely such a polite exchange could have oc-
curred (Br. 48). With testimony limited to any showing of
bias on the part of Greer, I overruled objections by the Gen-
eral Counsel and permitted Farr to elicit some evidence re-
specting events leading up to the purported vandalism
(7:1290, 1297, 1300). As Greer describes matters, several
Farr employees were standing on the parking lot of the Ea-
gles Club about 1:30 a.m. As some of the employees, and
perhaps other patrons, were still drinking beer, apparently the
club had just closed from its Friday night entertainment.
There were three or four groups of people, and not simply
one group. Greer went among the groups rather than remain-
ing with one group. He heard talk there about ``getting
even'' with Bowman. Whatever reason was given on the
parking lot for ``getting even'' is not stated by Greer. One
group left, apparently to go to Bowman's house, but Greer
went home and did not go by Greer's house. Greer heardlater that a ``hailstorm'' had hit Bowman, although there wasno hailstorm that night (7:1290±1301).Bruce Carr also gave limited testimony on the topic. Carrtestified that he was one of those on the parking lot. Several
persons there were unhappy with Bowman, and someone, not
Carr, suggested that Bowman deserved a ``blanket'' partyÐ
an event in which a blanket is thrown over a person's head
and he then receives a good ``whopping.'' (4:621±624.)Because Greer did not participate in any vandalism, orplanning of such, that was inflicted on Bowman's property,
I find that any such incident has no bearing on Greer's credi-
bility. Greer concedes that Bowman was not one of his fa-
vorite people, that he disliked Bowman's (undescribed) atti-
tude, and that at times (much of the time, apparently) they
did not get along. I consider that dislike in resolving credibil-
ity.(2) AnalysisGreer's testimony has a hollow ring. The work itself mayhave been an actual event, but the ``troublemakers'' remarks
appear to be an embellishment. It seems strange that Bow-
man would comment about ``troublemakers,'' naming Bruce
Carr, bringing in a union. After all, GreerÐsporting the
painted ``IUE'' sticker on his hard hatÐwas openly one of
those ``troublemakers.'' Nothing in their relationship or the
circumstances suggests any reason why Bowman would in
one breath confide in Greer, and in the next inquire of one
of those same troublemakers (Greer) what good Greer
thought the Union would do. It makes no sense.Allowing for the occasional nervousness displayed by the23-year old Greer as he testified, I do not believe Greer on
this topic. Finding that Bowman did not make the comments
Greer attributes to him, I shall dismiss complaint paragraph
9(b).3. Personnel Manager Darrell D. Pickneya. August 30, 1988 rumor meeting with Bobby R. Kirby(1) IntroductionComplaint paragraph 10(b)9alleges that on or about Au-gust 31, 1988, Respondent Farr, acting through Personnel
Manager Darrell D. Pickney, violated Section 8(a)(1) of the
Act by:(1) interrogating an employee regarding the employ-ee's union support and activity;(2) interfering with, restraining, and coercing its em-ployees by telling an employee that wearing a union hat
gives the impression that the employee has an attitude
problem; and(3) threatening an employee by telling him that em-ployees with attitude problems would not be promoted.The three allegations arise from a meeting allegeddiscriminatee Bobby R. Kirby had with Personnel Manager
Darrell D. Pickney and Glen A. Moring, project engineer
over Hi-Bay, on August 30, 1988. Some background is nec-
essary. In the latter part of August, Farr's second-shift spray
painter, Paul Ishmael, was terminated when he did not return 213FARR CO.within 3 days after the end of his 2-week summer militaryleave (12:2354±2356). Personnel Manager Pickney posted the
department 2-P vacancy for bid on August 25 (1:79; 8:1442;
12:2356; R. Exh. 47). The posting was removed late Friday,
August 26, with employees Bobby R. Kirby and Kenneth
Heindselman having submitted bids (1:80; 6:1075, 1097,
1128; 8:1442±1443; R. Exhs. 48, 49). On Monday, August
29, 2-D Welding Supervisor Comer C. Reynolds (who also
supervised the paint department, 12:2323, 2354, 2391±2392)
administered a 10±15 minute painting test first to Kirby and
then to Heindselman around 4 p.m. According to Reynolds,
neither passed. The next day, August 30, Reynolds so in-
formed Pickney (8:1445; 12:2358±2365). Respondent's fail-
ure to promote Kirby to painter is the subject of complaint
paragraph 12(b)(2), discussed later.(2) The rumor meeting in Pickney's officeBobby R. Kirby worked at Farr from February 1988 toJuly 1989. Hired as a helper in the main plant, he transferred
to Hi-Bay about March 1988 where he worked as a welder's
helper on the second shift under Supervisors Raymond E.
Copeland and then Keith Bowman (6:1071±1073). Kirby tes-
tified that after he submitted his August 26 bid for the paint-
er's position he heard a rumor that Farr had already hired a
painter for the position even before posting it for bid
(6:1076±1077, 1103). Kirby vigorously complained about
this to employees and to several supervisors and managers
(6:1077, 1103). Although having no jurisdiction over the
painter position, Moring became involved in the episode
when (Ronald) Keith Bowman, Kirby's immediate super-
visor, notified Moring that Kirby was upset and had left his
work station and gone to the main building where he spoke
to employees about the painter's job. Moring in turn reported
this to Pickney (9:1764±1765).Pickney testified that Kirby had left his work station in Hi-Bay and had complained to some employees in the main
building that the bid procedure was a joke, that Farr had
hired someone even before the posting, and that Farr was
being unfair to him (8:1448). Bowman testified that on Au-
gust 29 Kirby told him of the rumor. Bowman was unsuc-
cessful in telling Kirby it was not true, to return to work, and
not worry about it (10:1960±1964). Pickney (8:1448±1449)
and Hi-Bay's Glen Moring (9:1764±1766) testified that they
investigated Kirby's rumor sources (two employees in the
main building plus Supervisor Raymond E. Copeland) and
that they all denied being the source. Pickney and Moring
then called Kirby into Pickney's office for an interview that
August 30.What transpired in Pickney's office that day is in dispute,although the witnesses agree the meeting began with
Pickney, Moring, and Kirby, and that Supervisor Raymond
E. Copeland also was present. Pickney and Moring contend
that Copeland was called in after the meeting had progressed,
but Kirby seems to suggest that Copeland was there at the
beginning.Kirby testified that Pickney and Moring opened the meet-ing by asking him why he was upset. Because, Kirby ex-
plained, he had heard that the painter's position had already
been filled. Pickney and Moring then assured him the job
had not been filled (6:1079, 1105, 1107±1108). Pickney,
Kirby testified, asked Kirby why he was wearing ``IUE'' on
his hard hat. Because he felt he had been ``messed aroundwith'' a lot, Kirby answered. When Pickney asked what hemeant, Kirby explained that earlier in the year he had bid on
a maintenance job but had received no response (6:1079±
1080, 1105). Kirby could not recall Pickney's response at
that point, but moments later Pickney stated it looked to himthat Kirby had an attitude problem with ``IUE'' on his hard
hat. One of the main items he looks at for promotions,
Pickney continued, is the attitude of employees. Kirby made
no reply. At the end of the meeting Pickney, Kirby testified
on direct examination (6:1080), told Kirby he had ``better go
back out to Hi-Bay and do a good job.'' On cross examina-
tion Kirby modified the ``better'' to say Pickney ``insinuated
to me that I'd better watch my step.'' When I then asked for
his best recollection of what Pickney said, Kirby replied
(6:1110): ``Go back out to Hi-Bay and do a good job.''
Kirby does not describe Pickney's tone of voice or facial ex-
pression. Two days after this meeting, Kirby testified on
cross-examination, Pickney gave him the name of the more
senior and experienced person who earlier had been selected
for the maintenance position (6:1106).Pickney (8:1449±1452; 9:1665) and Moring (9:1776±1772,1779±1781, 1810±1814) disagree with Kirby concerning
what transpired in Pickney's office. Aside from certain dif-
ferences, their versions essentially are the same although
Pickney is more definite. They told Kirby the painter's job
was still open. Pickney said they had checked Kirby's
sources and the sources did not support him. Kirby, accord-
ing to Pickney, then said that (supervisor) ``Ray Copeland
told me you'd already hired somebody.'' Pickney then paged
Copeland. Kirby became nervous as they waited for
Copeland. When Copeland arrived and Pickney asked Kirby
to state where he heard the rumor, Kirby said, ``Well, maybe
it wasn't Ray, maybe I heard it somewhere else.'' (Moring
asserts that Copeland was asked if he had told Kirby the
rumor and Copeland said, ``No.'' When Kirby said maybe it
was someone else Moring asked who, but Kirby said he did
not know. 9:1768.) Kirby denies that he told others in the
plant that Copeland told him the rumor, states that Copeland
told him no one had the job so far as he knew, and asserts
that Copeland did not speak in the meeting in Pickney's of-
fice (6:1103±1105).Pickney testified that during the meeting, which lastedabout 30 minutes, Kirby was angry, accused them of lying
to him and of being dishonest. They repeatedly assured
Kirby that the job posting was sincere, that Kirby needed to
have confidence in management, that he could not go around
saying Farr's policies were a farce and management was
lying, that there needed to be mutual trust, that Kirby's poor
attitude toward management had to change, that Farr wanted
to promote from within, and that he would be given every
consideration. Kirby finally said, ``Well, maybe you're
right,'' and Pickney said, ``Bobby, just go on back out there,
do your best job, and things will work out for the best.''
Pickney denies commenting about Kirby's hard hat or any-
thing he was wearing on it (8:1451). In his opinion, Pickney
asserts that he did not say anything that Kirby could have
misconstrued as a threat to fire him. In fact, Pickney
(8:1450±1452; 9:1665±1666) and Moring (9:1768±1769,
1812) believed (and testified) that they felt the meeting was
constructive and concluded with Kirby leaving satisfied.Moring confirms that Pickney did tell Kirby he had to de-velop a better attitude toward Farr as far as having faith that 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Complaint par. 10(c). Although blaming union supporters for inventoryproblems does not, without a coercive context, constitute a violation of the
Act, no issue was raised concerning the sufficiency of the allegation.11Complaint par. 10(d).Farr will follow the bidding procedure. Nothing was saidlinking attitude to unions, nor was anything said about unionhats or union insignia on hard hats. The meeting ended with
Pickney saying to Kirby, ``I've got nothing else to say. Go
on back out to the Hi-Bay and get with it.'' (9:1769±1770.)
Although he testified about other matters, Copeland was not
asked about this meeting.(3) Conclusions postponedFarr issued Kirby a warning based on the events that oc-curred when Kirby returned to Hi-Bay, and complaint para-
graph 12(b)(1) alleges the warning to be a violation of Sec-
tion 8(a)(3) of the Act. I discuss the warning later when I
cover the discrimination allegations. Because the Hi-Bay and
related events bear directly on resolving credibility here, I
postpone resolution of the rumor meeting dispute until later.b. October 1988 remarks at preinventory meetingThe General Counsel alleges that about October 1988 Farr,acting through Pickney, violated Section 8(a)(1) of the Act
by (1) ``blaming employees who supported the Union for in-
ventory problems,''10and (2) threatening to discharge its em-ployees if they engaged in union activities.11For support ofboth allegations, which pertain to a single conversation, the
Government relies on the testimony of former QC Inspector
Bobby E. Loueallen (5:926; 8:1558).Recall that Loueallen worked at Farr from March into Oc-tober 1988 (5:899, 950) at which point he quit for employ-
ment with another company (5:926, 964). While at Farr,
Loueallen did not engage in any union activities because he
could not see how that would help him advance to higher po-
sitions at Farr (5:963). After Bruce Carr's October 11 dis-
charge (but still in October), Loueallen assisted management
in a plant inventory by serving as an auditor (5:921±922).Attending a preinventory meeting with other auditors andmanagement in the front office, Loueallen heard Plant Man-
ager Victor Pufahl ask Pickney if they were going to have
problems as they had the previous year. Loueallen asked
what problems did they have. Responding first to Loueallen,
Pickney said that the counts were off, blaming the problem
on the employees campaigning for the Union. Then answer-
ing Pufahl, Pickney said he did not feel Farr would have that
problem ``because the union people were no longer with
them.'' (5:922±923, Loueallen.) Pickney (8:1554) and Pufahl
(12:2283±2284) testified that they attend only some of the in-
ventory meetings, and neither recalls attending a meeting
when Loueallen was present. Moreover, each denies that re-
marks such as Loueallen describes were made. Both deny
that any union threats were made at any such meetings they
attended.I credit Loueallen whose description was specific and cer-tain and whose demeanor was favorable. By contrast, Pufahl
and Pickney were not as specific or certain and their de-
meanor was not favorable. Crediting Loueallen, I neverthe-
less shall dismiss paragraphs 10(c) and (d) because the con-
text of Pickney's remarks was not coercive. PullmanTrailmobile, 249 NLRB 430, 431 (1980), on which the Gen-eral Counsel relies, is distinguishable. In Pullman it is clearthat remarks of getting rid of a problem in a department re-
ferred to a union steward because of the number of griev-
ances he filed. Pickney's remarks are reasonably subject to
the interpretation that Pickney believed the union supporters
either were incompetent in the previous inventory or had sab-
otaged that inventory. Thus, even if the ``no longer with
[us]'' remark means Farr fired the union supporters, rather
than that they simply quit, the remark would mean only that
Farr fired them for incompetence or sabotage, or for other
lawful reasons pertaining to later incidents. In any event, as
Pickney's remarks do not appear in a coercive context, I
shall dismiss complaint paragraphs 10(b) and (c).4. Handbook rule restricting solicitationsa. FactsComplaint paragraph 15 alleges that Respondent Farr vio-lated Section 8(a)(1) of the Act since November 17, 1988,
by maintaining a rule prohibiting employees from:Soliciting, collecting or accepting contributions on com-pany time without authorization of management.The rule is Farr's rule, or offense, 41 quoted earlier. In itsanswer (R. Exh. 9) to the complaint (G.C. Exh. 22), Farr as-
serts that in April 1986 it issued an employee handbook con-
taining the rule, but it denies the balance of complaint para-
graph 15. Pleading further, Farr avers it notified employees
on September 8, 1987, of a modification, and states that the
complaint allegation is barred by Section 10(b) of the Act.
On brief Farr does not explain its 10(b) position. Assertingthat maintenance of an invalid no-solicitation rule within the
limitation period, as distinguished from promulgation of the
rule, is unlawful, the General Counsel cites and relies on
K&S Circuits
, 255 NLRB 1270, 1291 fn. 42 (1981).Advised by Farr's lawyers to modify the rule, Pickney tes-tified (as summarized earlier) that he did so by posting a
September 8, 1987 memo (R. Exh. 4) advising all employees
that effective immediately offense 41 listed on page 20 of the
employee handbook is amended to read (8:1332±1333, 1352;
9:1623):Soliciting, collecting, or accepting contribution[s] dur-ing working time without authorization of Management
is prohibited.There is no allegation of disparity of treatment respecting ap-provals granted (if any) for work time solicitations.Recall from the background summary that in December1987 Farr issued and posted a modified discipline policy
(G.C. Exh. 48) which includes the September 1987 version
of rule 41. However, as the rules are not numbered in the
policy statement, the amended no-solicitation rule is not
flagged for the reader's attention by a rule 41 which cor-
responds to the rule number in the employee handbook. As
I noted in the background summary, Pickney testified that
the policy statement was added to the personnel manual (the
notebook) copies of which remain in the employee
breakrooms (8:1333, 1355). During orientation interviews of
new employees, Pickney testified, Pickney informs them of
the September 1987 rule change and shows them the modi-
fied rule in the policy manual on file (since December 1987) 215FARR CO.12As it appeared on the counsel table (1:60). Green describes the notebookas having more than 10 pages, but he does not know if it has as many as
50 pages (12:2507).in the breakrooms as he escorts them on orientation tours(8:1334).On January 6, 1989, Pickney testified, he posted, distrib-uted, and inserted in the policy notebook, a memo to all em-
ployees on ``Personnel Policies.'' (8:1353±1356; 9:1623.)
The text of this memo reads (R. Exh. 5):When you began your employment with Farr Com-pany, you received a ``WORKING WITH FARR
COMPANY'' personnel manual. This manual serves a
very important function as it answers many questions
relating to your company, your job, your benefits, your
rights and your responsibilities as a Farr employee.Although this manual was prepared to offer a broadoverview of many, many topics, a more detailed note-
book is available in the breakrooms outlining the spe-
cifics of our employee personnel policies. These books
are updated as policies are created or changed and will
always be your most current source of information re-
garding personnel policies. New policies and/or changes
are also posted on the bulletin boards for a period of
time to alert you to any additions or changes to the
notebook.Please find time during your break or lunch periodsto browse through these notebooks so you too will be
familiar with the policies that directly affect your.If you have any questions, please contact your super-visor or the personnel department.Hired March 9, 1988, Fabricator Ronald G. Green wascalled by the General Counsel during the rebuttal stage
(12:2463±2464). Green testified that Personnel Manager
Pickney, conducting the new-hire orientation, went through
the Farr handbook and explained some of the items such as
insurance. However, Pickney did not tell Green (the only
attendee) that rule 41 on page 20 had been modified or that
``Company time'' had been changed to ``working time''
(12:2464±2465, 2472, 2490). As Green explained on redirect
and recross examination, he is certain Pickney said nothing
about it, but not 100 percent certain (12:2508, 2512±2513).
During the orientation tour Pickney showed Green the policy
notebook in the breakroom and told Green it was kept there
for employees to inspect during breaks and lunch (12:2492).
As Farr observes (Br. 67), Green concedes he read the
amended rule in the policy notebook and thereafter knew he
was not to solicit during working time (12:2506, 2508).For a week or two in about June 1989 Green, who on oc-casion reads parts of the policy notebook, did not notice the
notebook in its usual position on the table in the breakroom.
On seeing the notebook there again after its absence, Green
observed to a fellow employee that someone must have re-
turned the notebook (12:2474±2476, 2482, 2485, 2487).
Green concedes the notebook could have been in a rack in
the breakroom during that time (12:2481, 2486±2487).
Pickney admits that he replaced the Hi-Bay breakrooms' pol-
icy manual in the summer of 1988 when it was reported as
missing (9:1624±1625).Cross-examination demonstrated that Green could not re-member a lot of what was said or done during the approxi-
mately 1-hour orientation and tour. Green admits he cannot
recall everything or even the types of papers he signed
(12:2494, 2501, 2504±2505). That deficiency, while logicallyrelated to credibility, has little practical significance. It wouldbe a rare employee who, some 21 months later, could de-
scribe everything said and done in an hour-long new-hire ori-
entation. Finding such a witness is likely to occur about as
frequently as sighting a unicorn during an Arkansas deer
hunt. Nevertheless, in resolving credibility I weigh the fact
that there are many aspects of his orientation that Green is
unable to recall.Two other items are of more significance than Green's ori-entation recall because they bear on his possible bias. First,
Green apparently received a warning at one point. The Union
filed a charge over the warning, but later the Union filed an
amended charge which deleted that allegation (12:2477±
2479). Second, Green was active for the Union, and in the
days before the May 1989 election he wore an IUE T-shirt
and an IUE cap. He acknowledges that he was (and presum-
ably remains) a strong supporter of the Union (12:2479±
2480). Balanced against those factors, however, is the fact
that Green currently is an employee of Respondent Farr. By
testifying against the interests of Farr, on a matter affecting
all employees rather than some case personal to him, Green
braves the risk of incurring Farr's ill will.I credit Ronald G. Green. Testifying with apparent sincer-ity and exhibiting no bias, Green displayed a favorable de-
meanor. Although Green could not recall several significant
details of the orientation interview, he remembered the gen-
eral course, and he was clear enough on the point in ques-
tion. However, I find the General Counsel did not establish
that Hi-Bay's policy notebook was missing for some 10 days
in about June 1989. Green did not look for the notebook, and
simply did not see it on the tableÐbut admits it could have
been in the rack.b. AnalysisHaving found that Pickney on one occasion failed to alerta newly hired employee to the September 1987 modification
of rule 41, it seems reasonable to infer, as I do, that Pickney
on at least a few other occasions, likewise failed to do so.
Although Ronald Green is industrious enough to read some
of the rather bulky12policy notebook, other employees maynot be. For them the earlier, and still published, employee
handbook is what they know about rule 41. And for all the
evidence concerning the presence of the modified rule in the
policy notebook, the modified rule on page 3 there (the De-
cember 8, 1987 set of personnel rules, G.C. Exh. 48) is sim-
ply one of many unnumbered rules the listing of which be-
gins mid-way on page 2. The rules seem to blur and merge
as one reads down the list. With no numbers marking each
rule, a reader's eyes tend to cross before reaching the modi-
fied solicitation rule two-thirds the way down page 3.In any event, separate maintenance of the original versionin the April 1986 employee booklet, or handbook (G.C. Exh.
5), erroneously categorizes ``Company time'' and ``working
time'' as synonyms. Even if every employee at Farr is aware
of both versions, the result is legal confusion of the two very
different terms. Thus, I find unlawful (as alleged in com-
plaint par. 15) Farr's maintenance of the original version in 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13Supervisor Green testified that in 1987 or 1988, or ``considerably'' beforethe May 1989 election, he heard Akers tell another employee that he did not
feel a union was needed at Farr (10:1922±1923, 1929±1930).the employee handbook. Farr's limitations defense is withoutmerit.It would be a relatively simple matter for Farr to apply ad-hesive-backed versions of modified rule 41 to page 20 of the
employee handbooks it distributes, and to issue such sticker
inserts to each current employee. Alternatively, Farr must re-
publish its handbook with a no-solicitation rule which is not
unlawful. See paragraph 2(b) of the Board's order in Bruns-wick Corp., 282 NLRB 794, 795 (1987).5. Supervisor Larry F. Greena. Facts(1) February±March 1989 interrogationsComplaint paragraph 8(c) alleges that in about February1989 Supervisor Larry F. Green unlawfully interrogated
Farr's employees.Larry F. Green has been fabrication supervisor over thesheet metal department since April 1986 (10:1919). Shortly
after Green made supervisor, Farr hired Ricky G. Fletcher.
A leadman under Green during the relevant period, Fletcher
testified he has worked for Green from Fletcher's first day
at Farr (6:1018±1019). An A class fabricator, Ricky Story is
one of 14 or 15 employees working under Green's super-
vision (6:1039, 1062, 1064±1065). Fletcher never became in-
volved in union activities, such as handbilling, and never
wore any union caps, buttons, or insignia (6:1024±1025). By
contrast, Story occasionally wore a union hat and openly
supported the IUE (6:1043±1044).The parties stipulated that the IUE filed the petition inCase 26±RC±7135 on March 15, 1989 (G.C. Exh. 2, item 2).
About a month earlier, or about February 15, Story testified,
Supervisor Green approached him at the end of the day as
Story was lining up at the timeclock to punch out. Comment-
ing that they both were now off work, Green asked Story
what he thought about ``this union thing.'' Story said he did
not know but thought it ``might be a pretty good deal.'' Ap-
parently this occurred before Story began to support the IUE
openly. Responding that Farr was ``no sweat shop'' and did
not need a union, Green turned and walked away (6:1039±
1040, 1060±1061). Testifying that he had received instruc-
tions from Personnel Manager Pickney concerning not inter-
rogating employees (10:1924±1925), Green generally denies
asking any employees how they felt about the Union (saying
most employees openly expressed their opinions), claims he
never initiated union conversations with employees (but as-
serts employees have raised the topic with him), and specifi-
cally denies asking Story his thoughts about the union
(10:1922, 1924).A second conversation, Story testified, occurred before theMarch 15 petition (roughly, therefore, about March 1). On
this occasion Story, Fletcher, and Green were standing by
Green's desk on the shop floor. Green asked them how many
employees they thought were for the Union and how many
employees had signed cards. The two told Green ``just about
everybody.'' (6:1040±1041, 1059.) Indeed, all but four em-
ployees had signed cards, Story testified, and he acknowl-
edges that the ``just about everybody'' response was truthful
(6:1059±1060). Green does not specifically deny this ac-
count. Fletcher does not describe this conversation, although
he asserts that on several occasions he and Green discussedthe Union, with Green sometimes raising the subject andsometimes Fletcher doing so (6:1020).On one occasion in late March to early April 1989 (orabout March 31), Fletcher testified, just he and Green were
present at Green's desk and Fletcher's table when they both
began talking about the union subject. Green asked how
many department employees Fletcher thought were for the
IUE. The majority were, Fletcher answered. Green did not
ask for any names. Fletcher asserts that his answer was truth-
ful. (6:1019±1022, 1027±1028, 1032.)(2) March 29, 1989 interrogationsComplaint paragraphs 8(d) and 8(e) pertain to events onMarch 29, 1989. Paragraph 8(d) alleges that on this date, on
two ``separate'' occasions, Supervisor Green unlawfully in-
terrogated employees concerning their union activities or
sympathies. Paragraph 8(e) alleges that on such date Green
interrogated employees concerning another employee's union
activities.Fletcher testified that on a day in late March or Aprilwhen there was handbilling, Supervisor Green came in and
asked whether Fletcher had seen Don Corter outside
handbilling. A bit twisted, Fletcher's answer apparently is to
the effect that he did not see Corter outside, but as Fletcher
had arrived late, Corter could have been handbilling, stopped,
and come inside before Fletcher arrived (6:1023±1024, 1033±
1034). On cross-examination Fletcher acknowledges that
Green also asked Scott Akers, who walked up as Green and
Fletcher completed their exchange, whether Akers had been
outside (handbilling) (6:1034±1035).Former employee Scott Akers was a B class fabricatorunder Green until quitting about Friday, April 28, 1989, the
week before the May 4 election (5:885, 890±892). Akers
confirms that, on that occasion, when he came to get some
rags to begin work, Green, in the presence of Fletcher, asked
Akers whether he had been outside passing out handbills.
``No, I don't normally get here early enough to see anyone
anyway,'' Akers replied before going to work (5:885±888).
Fletcher testified that although Green made his inquiry of
Akers in a laughing manner, Green was serious when he
asked Fletcher about Corter (6:1034±1035). Don Corter also
worked in Green's department (6:1035; 10:1920).Until his last week at Farr, Akers showed no support forthe IUE,13but in his last week there he openly supported theUnion (5:888, 892±893). Akers gave two affidavits, one
(April 13, 1989) before he quit and one (May 24, 1989) after
leaving (5:889±890). The handbilling incident is described in
his first affidavit (5:896). In his second affidavit Akers states
(5:895), ``No company official ever spoke to me about the
union prior to my having quit.'' As Akers explains, he meant
that no one asked him about the Union as he was quitting,
and that it does not relate to the handbilling episode. Credit-
ing Akers, I agree with the General Counsel (Br. 75 fn. 55)
that the quoted disclaimer is not inconsistent with his testi-
mony.A third conversation Story describes is tied to thishandbilling. Although Story estimates that the date was be-
fore the March 15 petition, or before the election, because 217FARR CO.14Although the acknowledgement of a truthful response ostensibly appearsin an offer of proof by Farr, my ruling which prompted offers of proof in this
area by Farr was that Farr could not ask whether the witness felt threatened
or in fear or placed in fear by Green's questions (6:1028±1030, 1032). Ques-
tions about the truth of answers were not excluded.15Story testified that Green parks in the front lot (6:1065).the IUE supporters were still trying to get cards signed(6:1041±1043), the General Counsel contends the date is
March 29 based on the testimony of A class welder Ray F.
Smith. Smith testified that he and other IUE supporters
handbilled at the plant on March 29, 1989. On that occasion
nonsupervisory (5:792, 879) employee Lonnie Rose spun his
vehicle and almost hit Smith. Among those on the picket line
then was Don Corter, Smith testified (6:791±793). Akers tes-
tified that the day Green asked whether he had been outside
handbilling is the day Lonnie Rose swerved his car and al-
most hit Ray Smith (5:886). Thus, the evidence prima facie
shows that these conversations are tied to the same dateÐ
March 29, 1989.Story testified that in his third conversation with Green inwhich the union was mentioned, Green, when Story arrived
at work, asked whether Story had been outside handbilling.
No, replied Story. Green said he thought Don Corter had
been. Responding to Green that he did not know who was
outside, Story acknowledges on cross-examination that his
protestation of ignorance to Green was true14(6:1041±1042,1061).Admitting that perhaps once or twice he observed employ-ees at the employee entrance (handbilling, apparently) as he
drove by the employee entrance (he normally entered another
way),15Green denies ever talking with anyone about DonCorter handbilling outside. According to Green, probably the
best way to ascertain whether anyone was handbilling would
have been to walk out and look. Green specifically denies
asking Akers or Story whether either had been handbilling.
Although admitting he jokes with the three ``all the time,''
he does not recall asking any employee about handbilling in
a joking manner (10:1920±1922). He admits that if employ-
ees stopped handbilling before he arrived and he heard about
it, and wanted to find out who had been handbilling, he
would have to ask (10:1931).b. ConclusionsThe employees each testified with a persuasive demeanor,and I credit them. I do not believe supervisor Green. Aside
from some difficulty placing exact dates, the employees testi-
fied with specificity and with convincing details. Even if Icredit the employees, Farr contends, the incidents are isolated
and are not shown to be part of a concerted effort to obtain
information on union organizing or to inject fear into the
campaign. Farr argues for dismissal of the allegations (Br.
189).Arguing for violation findings, the General Counsel relieson Rood Industries, 278 NLRB 160, 161±162, and RaytheonCo., 279 NLRB 245, 245±246 (1986) (Br. 75). In Rood aninterrogation by a foreman focused on who was ``talking
union.'' The Board found the question suggested that the
company had punishment in mind. A question by the com-
pany president, in the president's office, of how the union or-
ganizing campaign was going was found coercive. In a close
issue, questions by the quality control manager in Raytheonwere found unlawful despite a ``very loose'' conversation,characterized by laughing and joking, because he sought``particularized'' information by persistent probing.In our case Supervisor Green, about February 15, 1989,asked Story for his thoughts about the IUE. When Story,
who apparently had not yet openly shown his support for the
Union, voiced a favorable opinion, Green responded with his
own negative opinion and abruptly walked away. Employees
less courageous than Story might well be intimidated by such
an event on the assumption that Green's negative opinion
and abrupt departure would forecast future reprisals for union
supporters. I find that Green's February 15, 1989 interroga-
tion would reasonably tend to interfere with, restrain, or co-
erce employees in the exercise of their Section 7 rights, and
therefore violated Section 8(a)(1) of the Act as alleged in
complaint paragraph 8(c).The March 1 and 31 interrogations of Fletcher and Story(March 1) and then Fletcher (March 31) respecting their esti-
mates of the number (but not identities) of card signers in
Green's department is a much closer issue. Clearly Farr,
through Green (and possibly all department supervisors),
wanted to ascertain the IUE's support for any second elec-
tion. As Green's leadman, Fletcher worked closely with
Green and was on friendly terms with him. Story likewise
appears to have been on friendly terms with Green. The con-
versations, although at Green's desk, were on the shop floor.
Fletcher and Story answered truthfully. Although Green did
not describe the purpose for his question, the purpose is self-
evident. And even though Green gave no assurance there
would be no reprisals, I find the circumstances were not co-
ercive. I therefore find that Green's March 1 and 31, 1989
questions were not unlawful. As complaint paragraph 8(c)
covers my finding respecting the February 15 interrogation
of Story as well as the March 1 and 15 dates, there is no
allegation to be dismissed.Respecting the March 29, 1989 allegations, I note thatGreen's questions focused on identifying whether employees
Akers and Corter were supporting the Union. Akers had not
yet shown any support for the IUE, and the record does not
reflect whether Don Corter had made public his sentiments.
Even though the handbilling was an event conducted openly,
I find that Green's questions would reasonably tend to inter-
fere with, restrain, or coerce employees in the exercise of
their Section 7 rights. Thus, I find the March 29, 1989 inter-
rogations about handbilling violated Section 8(a)(1) of the
Act as alleged in complaint paragraphs 8(d) and (e).6. Supervisor Comer C. Reynoldsa. April 27, 1989 police/towing threat(1) EvidenceComplaint paragraph 8(f) alleges that Farr violated Section8(a)(1) of the Act in late April 1989 when Comer C. Rey-
nolds threatened to call the police and have an employee's
vehicle towed if the employee again parked on the driveway
leading to Farr's employee parking lot. Bobby R. Kirby testi-
fied in support of this allegation.About a week before the May 4, 1989 election (or aboutApril 27), Kirby testified, he parked his red pickup on the
Farr's access road to the Company's employee parking lot.
Kirby testified that he parked his vehicle near the gate to the
parking lot and that he did not block traffic (6:1090). Kirby 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16Elrod became openly active for the Union in late 1988 (5:985). The com-plaint does not allege that the interrogation was unlawful.left his vehicle parked there about an hour (7:1189). He doesnot describe his purpose in parking there. Comer C. Rey-
nolds was Kirby's supervisor (12:2372). Kirby testified that
Reynolds later came to him at work and, after inquiring
whether the truck was Kirby's, said that if Kirby ever parked
there again he would call the police and have it towed. Kirby
said yes, sir, that it would not happen again (6:1091). For
months before this occasion Kirby openly had been wearing
union insignia (6:1093).Denying that he threatened to call the police and to haveKirby's vehicle towed, Reynolds' version is that he merely
asked Kirby not to park his truck there but to park it on the
employee parking lot as everyone else does. Kirby said okay,
that he would comply (12:2373). Reynolds explains that em-
ployees are not to park on the access road, that a parked ve-
hicle would obstruct traffic if other vehicles were going in
both directions, that in the summer of 1988 he asked Matt
Moore (who wore no union insignia) to park within the park-
ing lot's designated lines rather than at the edge of the park-
ing lot, and that a few days before the May election he told
his leadman to ask Ray Smith to park his vehicle inside the
parking lot rather than outside on the access road (12:2371,
2375±2378, 2395). Reynolds testified that when he drove in
about 6 o'clock that morning (April 27) he observed Kirby,
Ray Smith, and some other employees standing a few feet
onto Farr's property and about 40 to 50 feet from Kirby's
vehicle. He did not see anyone handbilling at the street en-
trance (which is some 60 to 70 feet from the gate to the
parking lot), although on other occasions he had seen
handbilling out there (12:2368±2371, 2393±2394).When he arrived before work the morning of the May 4election, Kirby testified, employees were distributing hand-
bills both for and against the Union. Kirby observe a vehicleparked on the access road at about the spot he had been
parked a week earlier. Kirby does not know whose vehicle
it was. He is confident it did not belong to a union supporter
because he had told them not to park there. He does not
know whether anyone notified Farr's management about the
vehicle's presence, nor does he know how long the car was
there after the 45 to 60 minutes that he handbilled (7:1185±
1188, 1195).(2) ConclusionsThe basic factual dispute is over what Supervisor Rey-nolds said to Kirby. As to that, I credit Kirby whose de-
meanor was favorable, in contrast to that of Reynolds. Thus,
I find that Reynolds did threaten to call the police and have
Kirby's vehicle towed if Kirby ever again parked on the ac-
cess road. Is that an unlawful threat?Urging a violation finding, the General Counsel arguesdisparity of treatment. Disparity findings are not justified be-
cause the evidence fails to show company knowledge that on
election day someone's vehicle was parked on the access
road. The disparity I find, however, is in the character of
Reynolds' statement to Kirby. Unlike his mild instructions to
Matt Moore and (through the leadman) to Ray Smith, Rey-
nolds threatened Kirby with police and towing. Moore's ve-
hicle was actually on the parking lot (in the wrong area)
rather than on the access road, and that lessens the relevance
to some extent. Moore did not show any visible support for
the IUE. At some point before the May 1989 election, Ray
Smith openly showed his support for the Union by, amongother activities, engaging in handbilling (5:780±781, 846±848). Indeed, Smith described a specific incident occurring
on March 29, 1989, while he and others were handbilling
(5:791±792). Thus, I find that Smith's open support predates
the April 27 incident involving Kirby and Reynolds. In any
event, Farr's officials, as I found earlier, learned that Smith
supported the IUE even before Smith visibly showed that
support.Smith is a brother-in-law of Reynolds' wife (12:2378±2379). Reynolds and Smith apparently are not on the best of
terms. Reynolds testified that their relationship has been
marked by ``some problems.'' (12:2378) Thus, Reynolds'
mild instructions (through the leadman) for union supporter
Smith, in contrast to the police/towing threat Reynolds deliv-
ered to Kirby, is explained, I infer, on the basis of the nor-
mal desire to maintain peace in the family.Based on these factors, I conclude that Supervisor Rey-nolds delivered his police/towing threat, rather than the nor-
mal mild instruction, because Kirby was an open supporter
of the IUE. In such a disparity context, Reynolds' threat
would have a reasonable tendency to interfere with, restrain,
or coerce employees in the exercise of the rights guaranteed
in Section 7 of the Act. Accordingly, I find that, as alleged
in complaint paragraph 8(f), Farr violated Section 8(a)(1) of
the Act by Supervisor Reynolds' threat.b. May 4, 1989 plant closing threat(1) EvidenceComplaint paragraph 14 alleges that Respondent Farr vio-lated Section 8(a)(1) of the Act on May 4, 1989, when Su-
pervisor Comer C. Reynolds ``threatened an employee with
plant closure if its employees selected the Union as their bar-
gaining representative.'' Robert E. Elrod testified in support.At the time of his November 30, 1989 testimony, A classwelder Robert E. Elrod had been working for Farr nearly 3
years. Comer Reynolds is Elrod's supervisor (5:970). Elrod
testified that on the day of the May 4, 1989 election Comer
Reynolds approached him at work and asked him about a
conversation Elrod had held with Scot Akers, an employee
of Farr who recently had left the Company. Reynolds in-
quired why Elrod would want the Union.16Because, Elrodreplied, he felt Akers had been treated unfairly and that
union representation would be to the employees' benefit. To
Reynolds' question of whether he believed he had been treat-
ed fairly Elrod said yes, but that he nevertheless thought
``some type of representation and job security were needed.''
Reynolds responded that he felt if the Union came into Farr
at Jonesboro ``that they wouldn't last in Jonesboro more than
2 or 3 months.'' Elrod made no reply because another em-
ployee walked up at that time and Reynolds left to help him
(5:970±972).Supervisor Reynolds denies having any such conversationwith Elrod, denies ever having a conversation with Elrod
about the Union, denies any related conversation with Scot
Akers, asserts that Akers never worked for him, denies ever
talking with Elrod or any employee about Farr closing, and
asserts that a plant closing is not a matter he would have in-
formation on anyhow (12:2344±2346). 219FARR CO.Elrod acknowledges that he (or the IUE) filed a chargewith NLRB Region 26 alleging that he was given two writ-
ten warnings because of his union activities, that the charge
was withdrawn after a complete investigation (stipulation)
(5:990±993, 1010), and that he believes Comer Reynolds had
conspired in one incident, involving employee Lonnie Rose
(who apparently opposed the IUE), to set him up for dis-
charge because of Elrod's support of the IUE (5:1004±1006).
Respondent Farr argues that Elrod is biased against it and
Comer Reynolds (5:1009) and that the incident is isolated
and occurred in a ``friendly'' discussion (Br. 189). Favoring
Elrod's credibility, the General Counsel observes that Elrod,
a current employee, testified against his employer's interest
(thereby risking retribution) (Br. 76).(2) ConclusionsWelder Elrod testified with a favorable demeanor, whereasthe demeanor of Supervisor Reynolds was unfavorable. I
therefore credit Elrod. Despite Elrod's possible bias, he ap-
peared to be a sincere and truthful witness.Whether Supervisor Reynolds would receive notice beforehourly employees of a decision by Farr's California head-
quarters is an irrelevant consideration. The point is that Rey-
nolds' plant closing remark, even though phrased as his esti-
mate of how long the plant would remain open (I find that
the ``they'' refers to Farr and not to the IUE), would reason-
ably tend to lead an employee to believe that Supervisor
Reynolds was expressing an estimate based on statements he
had heard from Farr's management. That Reynolds may not
have heard such from management, and perhaps was express-
ing his personal opinion, is immaterial for two reasons. First,
the remarks reasonably suggest insider information. Second,
even if Reynolds had labeled his remarks as his personal
opinion they still would be unlawful. Threats of plant closing
cannot be legitimated by expressing them as a talismanic
``personal opinion.'' Accordingly, I find that, as alleged in
complaint paragraph 14, Respondent Farr violated Section
8(a)(1) of the Act.E. Allegations of 8(a)(3) Discrimination1. Bruce E. Carra. AllegationsThe complaint alleges that Respondent Farr unlawfullydiscriminated against Bruce E. Carr on four occasions: First,in June 1988 when it failed to promote him to leadman (par.
11); Second, also in June 1988 when it failed to promoteCarr to A class welder (also par. 11); Third, on August 24,1988, when it issued him a written warning for dishonesty
(par. 12a); and Fourth, on October 11, 1988, when it firedCarr (par. 12c). Admitting the factual allegations, Respondent
Farr denies that it violated the Act. Motive, therefore, is the
inquiry. As the evidence respecting motive is disputed, credi-
bility resolutions are critical.b. Background(1) GeneralEarlier I outlined some of Carr's work history at Farr, andI described his activities in leading the employee effort tobring in the IUE. Carr's work history is briefly restated asfollows.Hired when the Jonesboro plant opened in April 1986 (R.Exhs. 10, 11; 1:83; 3:260), Carr worked about 2 weeks as
a general helper in department 2-D until welding work start-
ed. He began welding on May 12 as a C class welder (1:84;
3:260). Carr was promoted to B class welder in July 1987,
the position he held at the time of his discharge (1:83±84;
3:260±261). Starting in the main plant (department 2-D) at
the time he was hired (4:447±448), Carr bid for one of two
B class welder openings in Hi-Bay, posted November 24,
1987 (G.C. Exh. 23). He was successful and made his lateral
transfer to Hi-Bay on December 7, 1987 (3:180, 271; 4:448)
where he worked until his October 11, 1988 discharge (G.C.
Exh. 11; R. Exh. 36).(2) April 1986 to December 1987Carr began work at Farr on April 23, 1986 (R. Exhs. 10,11) subject to a 60-day probation period (G.C. Exh. 5 at 5).
Farr uses written forms for employees evaluations, and on
June 20, 1986, Supervisor Larry F. Green filled out Carr's
initial evaluation (3:419), marking the ``probation appraisal''
box (G.C. Exh. 36). Based on attendance problems, Carr's
probation period, at Green's recommendation, was extended
to July 21, 1986 (3:419). (Attendance was not a factor in
Carr's termination. Attendance and performance programs
operate on separate tracks at Farr. 1:102, Pickney.)Farr's appraisal form has eight categories with three box-choices for each category. Of the categories, one pertains to
attendance and one to promptness. Five pertain to perform-
ance and the final one to getting along with others. The box
terms vary by category, but roughly equal that listed for the
quality category: Needs Improvement; Meets Standards; and
Exceeds Standards. The eight categories are: Quantity of Pro-duction; Quality of Production; Knowledge of Work; Initia-
tive; Safety & Housekeeping; Absence Record; Promptness;
and Effect On Others. Each category has a space for an ex-
planatory comment under the row of boxes.The evidence is not well developed concerning this firstevaluation. Recall that it was 2±4 weeks before there was
any welding for Carr to do (1:83±84; 3:260). Moreover,
Larry Green has always worked as the fabrication supervisor
over the sheet metal department (10:1919±1920). If Green
evaluated welding, he did not so testify, although this first
appraisal form for Carr names the department as ``Welding-
2D'' and the job as ``Welder C.'' The keys to this puzzle
seem to lie in Comer Reynold's testimony that he sat in on
this appraisal (12:2381). Although Reynolds, who was a
welding supervisor at Farr's Crystal Lake, Illinois facility be-
fore coming to Jonesboro, asserts that he has always been a
supervisor at Jonesboro (12:2323), Carr thinks Reynolds' ca-
pacity in the early weeks was that of a lead person (3:420).
Regardless of his actual title at that time, it seems that Rey-
nolds probably was the person supervising the welding even
though Larry Green was the department supervisor.What this summary leads up to is to observe that the boxfor Carr's production quantity is marked as satisfactory rath-
er than ``Should Be Increased,'' but the accompanying com-
ment states, ``Quantity could be better but is offset by good
quality.'' Of the three quality boxes, the middle oneÐMeets
StandardsÐis marked, with the comment, ``Quality is on
high side of good. Is very conscientious of quality.'' Even 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
so, for the next category, work knowledge, similarly markedas satisfactory (``Has Required Knowledge''), Green (and
Reynolds) comments, ``Has adequate knowledge of work but
sometimes is too sure of himself. i.e.: Doesn't note detail.''
For the Initiative category the middle box (``Steady & Will-
ing Worker'') is marked. Green commented, ``Needs some
supervision due to an urge to talk too much. Has been cau-
tioned about this and agreed to try harder.'' Skipping to the
getting along category, I note that the middle box (``Fits In
Satisfactorily'') is marked, and Green commented, ``Gets
along well with others.'' Carr signed without adding any re-
mark (there is no space for the employee to add a comment).
Around this time Comer Reynolds, supervising the welding
and paint departments in the main plant, became Carr's su-
pervisor (12:2323, 2325).Effective for July 21, 1986, Comer Reynolds' July 18 ap-praisal (G.C. Exh. 35) lifted Carr out of his probation period
(3:425). Reynolds notes a major improvement in attendance.
Production quantity improved slightly, but, Reynolds re-
marks, ``is still less than adequate. Must continue to im-
prove.'' Quality is on the high side of good, knowledge is
``good,'' but initiative could improve (Reynolds' comment
does not explain why and neither does the testimony). For
his overall comments and recommendation, Reynolds states
(G.C. Exh. 35):Bruce does a fine job of Tig welding which is a greatbenefit at this point of manufacturing. I recommend
granting him seniority at this time.Under handbook policy, ``seniority'' relates back to date ofhire after completion of the probation period (G.C. Exh. 5
at 15).The record is not clear respecting the sequence and datesof the shifts and Supervisors Carr had. In September 1986
Farr hired Larry Smith and appointed him as the night-shift
supervisor, a position he held until January 1987 when he
apparently became the day supervisor over the filter area and
maintenance department. When he worked nights, Smith su-
pervised the welders, including Bruce Carr (10:1901±1903).
Apparently, therefore, about September 1986 Carr was trans-
ferred from Supervisor Comer Reynolds to Supervisor Larry
Smith. Presumably that means Carr went from days with
Reynolds to the existing, or newly established, evening shift.As I earlier reported, in September±October 1986 Carr andsome employees from departments 2-D and maintenance
began discussing unions, and about mid to late October Carr
contacted the IUE (3:261±262). About late November to
early December 1986, as I have found, Larry Smith, Carr's
supervisor, gave Carr a ``friendly'' warning that he needed
to be careful because Farr had learned that Carr had con-
tacted the IUE and was holding union meetings (3:261±262).
Thus, the fact that Carr did not begin wearing IUE insignia
openly until about June 1987 (3:268) is largely irrelevant be-
cause Farr already was well-informed about his union senti-
ments and activities.Also largely irrelevant on the issue of knowledge isPickney's testimony that he did not become aware of Bruce
Carr's union activities until the November 1987 election
when Carr served as a union observer. Actually, Pickney tes-
tified, ``I don't recall seeing any other union activity from
Bruce Carr'' before the November 1987 election (1:86).Pickney arrived at Farr on March 30, 1987 (1:72). To the ex-tent Pickney's credibility is relevant elsewhere, on this point
I find that management informed Pickney shortly after his
March 30, 1987 hire date that employees were holding union
meetings and that Bruce Carr was prominent in that respect.Recall, too, that in April, shortly after Pickney arrived atFarr, Carr's in-plant organizing committee became fully or-
ganized and began a card-signing drive (3:267, Carr). As
Farr almost from the beginning knew of Carr's union activi-
ties, I find that it likewise learned almost immediately of the
card signing efforts.Initially at Jonesboro an employee, after completing hisprobation period, received performance appraisals every 6
months (8:1371, Pickney). Later, Farr discontinued the
postprobation appraisals. (11:2133±2135, Bowman). Person-
nel Manager Pickney testified that employees receive auto-
matic pay increases through four steps to the top rate of the
grade (1:84±85). Carr's next, and third, appraisal was pre-
pared by Larry Smith on January 14, 1987 (G.C. Exh. 34;
3:425±426). Supervisor Comer Reynolds testified that he had
no part in the appraisal (12:2380±2381). Bruce Carr's signa-
ture appears without a date.Larry Smith gave Carr what can be characterized as a``good'' appraisal. For quantity Smith marked the middlebox (``Does Satisfactory Day's Work'') without comment.
However, Smith indirectly comments on quantity in making
his comment about quality. Marking the middle quality box(``Meets Standards''), Smith wrote, ``Very much concerned
about the quality of his work. Which may affect his produc-
tion some.'' (The unnamed subject could cause a misreading.
It is clear from the context that Smith meant that Carr was
very much concerned about quality.) The middle box is un-
like his marking of the other performance boxes, where
Smith marked them in the center. Smith marked the quality
box on the right. The boxes are aligned so that better per-
formance is to the right and lesser performance is to the left.The third category is knowledge of work. Failing to markany of the boxes, Smith wrote: ``Bruce has a great deal of
knowledge about welding, but as far as the jobs are con-
cerned he has not been exposed to all of them.'' (3:426.) For
the initiative category Smith marked the middle box(``Steady & Willing Worker'') and wrote, ``Always in weld-
ing booth & working.'' At the next category, safety andhousekeeping, Smith marked the middle box (``Orderly &Careful; Follows Rules'') without comment. Smith gave
good marks and comments at the attendance and promptness
categories. The last category is ``Effect On Others.'' Smith
marked the middle box (``Fits In Satisfactorily'') and wrote,
``Gets along ok with other employees.''In the space provided for overall ``Comments/Recom-mendations,'' Smith wrote (G.C. Exh. 34):I recommend we expose Bruce to more of the weldingjobs in order to make better use of his welding ability.During his turn as a witness in this proceeding, SupervisorSmith was not asked about this appraisal, nor was Plant Su-
perintendent Marvin Gardner who, it appears, initialed his
approval on January 23, 1987.At some point between his January 14, 1987 appraisal bySupervisor Larry Smith and his July 1987 appraisal by
Comer Reynolds, Bruce Carr (presumably returning to the 221FARR CO.day shift) resumed working for Supervisor Comer Reynolds,and on July 14, 1987, Reynolds signed the next evaluation
(G.C. Exh. 33; 12:2331, 2381±2382). Marking all the middle
performance boxes (but the left box for promptness, ``Often
Late,'' commenting that Carr needs to improve), Reynolds
commented as follows respecting the different categories. On
quantity Reynolds wrote, ``Bruce has improved on his workin last 2 mo. Quantity is much better.'' Carr does ``good''
quality work, Reynolds wrote. As to work knowledge Rey-nolds wrote, ``He has some good knowledge of welding, and
is working with drawing pretty good. He has improved here
also.''For initiative Reynolds wrote that Carr ``is always on thejob in time. Does not need a lot of supervision now.'' The
latter comment apparently means that Carr paid attention to
his work and was a steady worker. On the promptness cat-egory Reynolds gave Carr poor marks (marking the ``Often
Late'' box) because he ``Left early 4 times, Tardy 2 times,
Needs to improve.'' Reynolds wrote that Carr did an ``aver-
age'' job of housekeeping and, respecting the effect on otherscategory, declared that Carr ``works with other employees
ok.''Coming to the overall ``Comments/Recommendations''section, Reynolds wrote (G.C. Exh. 33):Bruce has improved on his welding, also in the qualityof his work. His production has been up in the last 2
mo.Bruce Carr's signature on the document is dated ``10±5±87''(4:680).As the appraisal form reflects, Carr was a C class welderat the time of his July 1987 appraisal. Apparently based on
the favorable appraisal by Reynolds, Carr was promoted to
B class welder effective either July 10 (1:84, Pickney) or
July 20 (1:83). Reynolds confirms the promotion (12:2329,
2332). Carr's rough estimate of September (3:429) seems off
by 2 months. According to Reynolds, Carr improved his pro-
duction before the July 1987 appraisal, but after obtaining
the promotion to B class welder, Carr's production began to
drop again (12:2329). Reynolds claims he told Carr to im-
prove his production, but concedes he never gave Carr a
written warning (12:2329±2330).On November 24, 1987, Farr posted a notice of two Bclass welder vacancies in Hi-Bay (3:181; G.C. Exh. 23).
Pickney concedes that several employees bid and, therefore,
Plant Superintendent Gardner had to make a choice, selecting
Bruce Carr and James ``Butch'' Kirksey on December 1
(3:181; G.C. Exh. 23). According to Pickney, he separately
informed Carr and Kirksey that each would be tested in
about 2 weeks on ``S & S'' specifications (Stewart and Ste-
venson, a substantial customer), and if they did not pass they
would have to return to 2-D. If they passed they would re-
main in 4-H (Hi-Bay) as B class welders. Pickney testified
that Kirksey rescinded his bid on learning the conditions
(8:1540±1541). The record does not reflect whom Gardner
selected next. The posted bid sheet says nothing about testing
for S & S specifications nor that failure to pass a test would
result in the successful bidder's being returned to his former
position.Carr relates a different story. He testified that he bid ona lateral transfer to Hi-Bay because of assurances he receivedfrom Supervisor Danny Tinch and Pickney. Danny RayTinch was promoted to welding supervisor on the day shift
shortly after Hi-Bay opened (10:1841±1842). Before bidding
on the Hi-Bay job, Carr asked Tinch about it and whether
he would be able to move up to A class welder. Tinch an-
swered that Carr would be given the A class test and if he
passed he would be promoted (3:272). Asked if he had everconversed with Carr about A class welding positions before
they were actually posted, Tinch testified, ``I don't recall.''
(10:1893±1894.)Carr testified he had essentially the same conversationwith Pickney (3:273). Not explicity denying Carr's assertion,
Pickney, as I summarized two paragraphs ago, describes a
conversation with Carr that transferring to and remaining in
Hi-Bay would be contingent on Carr's passing the ``S & S''
test (8:1540±1541).I credit Carr. Aside from Carr's superior demeanor, Carr'stestimony is specific. Tinch does not recall whether he had
a conversation on the topic with Carr, and Pickney, who does
not directly deny Carr's assertion, describes an ``S & S''
test. As we see in a moment, CarrÐas Tinch told himÐwas
able to take the A class test after he transferred to Hi-Bay.
I reject Pickney's version and accept that of Carr.Recall that the November 20, 1987 election had just beenheld in which Bruce Carr served as an observer for the IUE.
Recall also that a week after the election Carr's supervisor,
Comer Reynolds, asked Carr why he had to be so ``rebel-
lious'' by continuing to wear his IUE sticker. Despite Carr's
prominent position as a union supporter, Farr selected Carr
for the lateral transfer to Hi-Bay. Comer Reynolds, Carr's su-
pervisor in department 2-D in the main building, testified
that ``they'' (presumably Marvin Gardner, Tinch, and pos-
sibly Pickney) came and asked Reynolds whether there
would be any problem with Carr's transferring. Saying there
was no problem so far as he could see, Reynolds admittedly
gave them a favorable recommendation of Carr (12:2383±
2384). Reynolds' testimony can be interpreted as including
an inquiry whether a loss of Carr would disrupt the produc-
tion in Reynolds' 2-D department. Even if that was part of
the inquiry, I find that a question also was asked about Carr
as a worker and that Reynolds, around December 1, 1987,
favorably recommended Carr.On December 7, 1987, Carr transferred to Hi-Bay on theday shift under the supervision of Danny Ray Tinch (4:448±
450; 12:2552, Carr; 10:1842, Tinch). About 6 weeks later
Carr's fortunes at Farr began to fall.(3) January to May 1988(a) January 1988 evaluationOn January 19, 1988, Farr gave Bruce Carr two items: hisregular 6-month appraisal (G.C. Exh. 32) and a written warn-
ing for low production (G.C. Exh. 14). Carr received them
at the same interview (3:433±434). Supervisors Danny Tinch
(10:1843) and Comer Reynolds (12:2333) collaborated to
produce and sign the joint evaluation with a single date of
January 13, 1988, to the right of Reynolds' signature. Tinch
testified that only he, and not Reynolds, was present with
Carr to discuss the appraisal (10:1848). Marvin Gardner, the
plant superintendent, initialed the evaluation on January 18
and Pickney signed the same day as shown by the form. Carr
did not date his signature. The same persons (except for 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17Initially Tinch testified Carr was ``always'' out of his work station(10:1847, 1882). Tinch subsequently modified that to ``a lot of times,'' speci-
fying he spoke twice with Carr about the matter (10:1882±1884).18At one point Carr answered that his January 19, 1988 evaluation was be-fore he resumed wearing his IUE helmet (3:431). More specific testimony by
Carr shows he still was wearing the old IUE sticker at that appraisal and dis-
continued it about late January to early February 1988 (3:268±271; 4:679±
680). As I summarized earlier under the topic for Case 26±RC±7135, around
May 11 or 12, 1988, Carr painted ``IUE'' on his hard hat after unsuccessfully
seeking an upgrade to A class welder based on passing the A test in February
1988.Reynolds, who did not sign) dated their signatures on thewarning as January 19.The January 1988 appraisal is a substantial downgradefrom what Carr had been receiving. Carr considers it a bad
appraisal (3:431). On production quantity the first box(``Should Be Increased'') is marked with a comment that
production is ``not satisfactory.'' The next two middle boxes
are marked, with the quality comment being ``ok'' and Carrappraised in the comment on work knowledge as having theknowledge ``to do the job.''On initiative the first box (``Wastes time. Needs Close Su-pervision'') is marked, with the comment being ``Not at
work station at starting time.'' Reynolds disclaims any input
on this category (12:2334), but Tinch says the evaluation for
the category came from both of them (10:1846). Tinch testi-
fied that Carr wasted a lot of time at other work stations, re-
turning to his own when Tinch admonished him. According
to Tinch, this was a chronic problem with Carr (10:1846±
1847).17Tinch and Reynolds marked the middle boxes forsafety and housekeeping, absence record, and promptness.The final category, effect on others, is marked at the firstbox, ``Does Not Work Well With Others,'' with the com-
ment that Carr ``has had problems with othe[r] employee.''
On this category it is Tinch who disclaims, saying it came
from Reynolds (10:1848). Tinch testified that Reynolds,
without giving any details or reporting what it was about,
said Carr had gotten into a big argument with Mel Hawkins
(10:1887±1888). Carr drew an arrow from his signature to
the comment about problems with an employee. Over the
arrow Carr wrote, ``Do Not Agree,'' and asked Tinch for ex-
amples. Tinch could give none other than, ``Comer told me
that you had problems with Mel Hawkins, because of the
union.'' ``Yes,'' Carr replied, but that was no problem be-
cause Hawkins was on one side of the issue and he was on
the other. Tinch did not respond. (3:274±275.)For overall comments Tinch, who of the two actuallyfilled out the form (10:1887; 12:2337), wrote that Carr
``must improve production & show more initiative.'' Tinch
denies that any union activities by Carr influenced the ap-
praisal (10:1850). On the two categories (production and ef-fect on others) where Reynolds apparently specifically gavehis own observations to Tinch, Reynolds asserts that Carr's
union activities had nothing to do with the evaluation
(12:2333, 2395).According to Supervisor Reynolds, on one occasion in thelast half of 1987 he observed maintenance employee Mel
Hawkins walk over to Carr's work station and exchange
``words'' with Carr. Reynolds walked over to the two be-
cause, he suggests, the ``words'' were rather disputatious. Ei-
ther there or later (when is unclear) Hawkins supposedly told
Reynolds that Carr had called him over and there was a
problem. Although he spoke to each one afterwards, Rey-
nolds supposedly never got the full story. He does not recall
what Carr told him. Reynolds asked them not to let it happen
again. That single incident, Reynolds concedes, was the basis
for his evaluation on this category, and he so told supervisor
Tinch (12:2334±2337). At the time Reynolds had heard
through the ``grapevine'' that Hawkins was antiunion
(12:2387). Reynolds was aware that Carr had begun wearingIUE insignia before the November 1987 election and is notaware that he ever stopped wearing it (12:2387±2388).Carr testified that there was one occasion in the fall of1987, before the November election and during the card
signing, when he and Mel Hawkins exchanged unpleasant
words. The incident occurred near the water fountain. Rey-
nolds and Hawkins were standing there and Carr walked up
and told Reynolds he needed to talk with him about a weld-
ing problem. Hawkins (who did not testify) interjected with,
``Bruce, why don't you get Comer to sign one of your union
cards. I hear he hasn't signed one yet.'' Carr replied that
Reynolds could see him at lunch if he wanted to sign, that
Carr did not think this was the time or place, an that he sim-
ply had asked to see Reynolds about a work problem. Carr
then turned and walked away (12:2542±2545). Although Carr
does not specifically deny the incident description given by
Reynolds, he does so by implication in that his account is
of the one occasion that he and Hawkins had an exchange
of ``unpleasantries.'' (12:2542.) As Carr told Supervisor
Tinch in the January 1988 evaluation interview, Carr and
Hawkins were on opposite sides of the union matter (3:275).As Carr testified with a more persuasive demeanor thanReynolds, I credit Carr's version of the Hawkins incident.
Even if I accepted Reynolds' version, I would find his eval-
uation on this point tainted by antiunion animus if disparity
were shown. By his own account, Reynolds gave Carr a bad
mark even though it was Hawkins, whom Reynolds had
heard was antiunion, had entered the work station of Carr.
However, the record does not expressly show whether Rey-
nolds gave an equally bad rating to Hawkins for the latter's
appraisal. I would infer that he did not, but there appears to
be no basis for such an inference other than Farr's failure to
offer the corresponding evaluation form for Hawkins. Thus,
disparity is not shown under the Reynolds version.On the credited account of Carr, unlawful motivation byReynolds is shown. Carr simply responded, in the presence
of Reynolds, to Hawkins' question about union cards. Carr's
response, appropriate by any standard, was protected. Re-
gardless of whether Reynolds gave Hawkins a poor evalua-
tion on this point, Reynolds could not punish Carr for his
protected response. Thus, I find that the evaluation of Tinch
and Reynolds on this getting-along-with-others category is
tainted by an unlawful motive and that it is evidence of a
plan to discriminate against Bruce Carr because of his activi-
ties on behalf of the IUE. Because the incident occurred out-
side the statutory 6-month limitations period, the General
Counsel therefore seeks no unfair labor practice finding (Br.
44). There is no complaint allegation covering the incident.
Making no finding of a violation of the Act, I nevertheless
find, as expressed, that it is evidence Farr had decided to get
rid of Bruce Carr because of his support of the IUE.18Whether Farr's motivation was to punish Carr now that theelection was safely over, or to get rid of him before he 223FARR CO.drummed up support for a new election, or both, I need notdecide.Respecting the poor rating on production, I shall defer dis-cussion of that until the next subdivision where I discuss the
warning Farr gave Carr that date for low production. On the
poor initiative rating (needs close supervision because out ofhis work station), Supervisor Tinch, after initially testifying
Carr was out of his work station ``always'' (10:1847), then
``a lot of times'' (12:1884), eventually testified that he spoke
with Carr about it twice (12:1883, 1884). Other than a brief
allusion to the item on cross-examination (3:431), Carr is not
asked his version of the matter. However, early in his testi-
mony Carr testified that Tinch never complained to him
about his work or ``anything.'' (3:276.) Noting the dispute
between Tinch and Reynolds over whether Reynolds specifi-
cally contributed to this topic, Tinch's exaggerated stretching
of the instances to an initial ``always,'' Carr's denial that
Tinch ever complained to him about anything, and the fact
I observed Supervisor Danny Ray Tinch's demeanor to be
unsatisfactory, I severely discount the initiative rating. To theextent the poor rating is based on any instances at all, I find
that Tinch, exaggerating a possible brief tardiness by Carr in
reaching his station at one or more starting times, used such
minor events as a pretext for giving Carr a poor rating on
the initiative categoryÐall because of Carr's steadfast sup-port of the IUE. I turn now to the production rating and
warning.(b) January 1988 warningAs expressed in the text of the Company's statement onFarr's January 19, 1988 written warning for low production
delivered by Supervisor Tinch to Bruce Carr, the stated basis
is (G.C. Exh. 14):Bruce was transferred, at his request, to the Hi-Bay De-partment on 12±7±87. Since that time, his production
has steadily decreased, rather than increase. Bruce has
the ability to produce in a satisfactorily manner but is
not doing so at this time. His production must improve
for him to continue his employment at Farr Company.For his part, Carr checked a box on the form that he dis-agreed, writing that he did not feel that his production had
decreased. The express ``warning decision'' states:This is a 1st written warning because of sub-standardproduction. Continued neglect of production will result
in a final written warning.Supervisor Tinch testified he issued the warning to BruceCarr, to speed up his production, only after unsuccessfully
telling him to increase his production speed (10:1845±1846,
1878). Denying that Tinch ever mentioned a production
problem or said he had to speed up, Carr testified that in fact
Tinch told him he thought Carr was progressing (3:275±276;
4:450). Indeed, when Tinch gave him the warning, Carr testi-
fied, Carr told Tinch he disagreed and asked Tinch to cite
some examples but Tinch declined (3:274).According to Tinch, from his visual observation of Carr'swork he concluded Carr needed to speed up his production.
For example, Tinch testified, Carr was taking twice as long
as other welders on 20L bin vents and spark traps (10:1845,
1884). Production records, and a recap prepared for the trial,confirm the time difference on the 20L bin vents (R. Exh.80; 8:1505; 9:1684). The parties stipulated that the recaps
were prepared for this trial (9:1685). The other items in theexhibit (R. Exh. 80) are labor cards filled out by the worker
and a computer printout showing the closed production or-
ders. Supervisor Tinch at one point gave the specific hoursÐ
66Ðwhich it took Carr to weld the 20L bin vents, compared
with an average of about 30 (10:1845). He concedes that he
relies on the computer run for the specific hours and the
computer run is not even available until about 2 weeks after
the orders are completed (10:1885). Tinch then states he
looked at the records (10:1886). Tinch seems to imply that
he did so before preparing the warning.In any event, the 20L bin vent records introduced by Re-spondent on this point cover, as to Carr, the period of De-
cember 7 through 21, 1987 (R. Exh. 80; 8:1508, Pickney).
As Pickney concedes (9:1683±1684), that period covers
Carr's first 2 weeks in Hi-Bay. For this period Farr contrastsCarr's 66.4 hours with A class welders Ray Smith, Marion
``Gene'' (8:1507) Haner, Richard Witt, and Ricky Tinch
(9:1688±1689), and B class welder James ``Butch'' Kirksey
(9:1689). Although their times are around 30 hours, Smith,
for example, welded the 20L bin vents in 2-D, the main
building from where Carr had just transferred (12:2561).
While Carr had never previously worked on the 20Ls, that
was his first assignment in 4-H, or Hi-Bay (12:2528, 2561).
Although 20Ls are simply twice as large as 10Ls, Carr does
not recall welding any 10Ls in 2-D (12:2561). The products
in Hi-Bay are much larger than those Carr worked on in 2-
D (3:276, 434; 4:448). Some aspects of the work in Hi-Bay
made the work more difficult there, and Carr acknowledges
that it took him awhile to get the ``hang'' of the work in
Hi-Bay (4:448).Tinch cited ``spark traps'' along with the 20Ls (10:1845).Carr testified that he recalls working on sparks traps in about
the summer of 1988, and not during the time frame of this
warning (12:2542). Carr's version is supported by Tinch and
Pickney. Tinch identified a June 9, 1988 memo (R. Exh. 94)
by Tinch comparing the June 8±10 work on ``spark traps''
by Bruce Carr and Roy Cline (10:1860). Pickney identified
a recap and labor cards (R. Exh. 81) showing that Carr and
Cline worked on a certain item number over June 8±10, 1988
(8:1515±1516). Later, Pickney explained that the items are
spark traps which are a component of the spark arrester
(10:1832).Through Personal Manager Pickney, Respondent intro-duced a set of pages for ``outlet tees'' (R. Exh. 82). As the
recap reflects, Carr's work on the units is shown for the pe-
riod of December 29, 1987, to January 8, 1988. In that pe-
riod Carr welded 50 units in 37.0 hours. For comparison, S.
Tilley and D. Jacks welded 47 units in 25.7 hours from Feb-
ruary 20 to 25, 1988 (R. Exh. 82), with Tilley working 4
days and Jacks 1 day (8:1522). The outlet tees have part
numbers and order numbers which, as Farr's own exhibits
(R. Exhs. 81, 82) reflect, differ from those of the spark traps.
The ``outlet tee'' is shown on a blueprint copy (R. Exh. 82-
2) as part of a ``spark arrester.'' Pickney simply says the
outlet tee is part of a spark arrester (8:1517). The exhibit was
not shown to Tinch. It therefore appears that spark traps and
outlet tees are different components used in spark arresters.Shown the outlet tees exhibit (R. Exh. 82), Carr testifiedthat he worked on the outlet tees and that he was delayed 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
by bad parts and having to swap them around, trying to finda fit, after Tinch said to use them (12:2528±2531). Although
Carr does not claim to know that such caused all of the extra
time, he knows it caused ``a problem.'' (12:2563.) Tinch was
not called to rebut Carr's testimony. Crediting Carr, who tes-tified with a sincere demeanor, I find that Tinch was well
aware of the problem Carr described respecting the outlet
tees. Indeed, Tinch refers to spark traps, not outlet tees. Re-
gardless of the cause of that confusion, I find that Farr was
aware of the parts problem experienced by Carr, and knew
that 37.0 hours shown for Carr was inflated. Farr's reliance
on the figure reflects, I find, Farr's animus against Carr over
his IUE activities. Particularly is this so when Tinch himself
did not rely on it and makes no claim that the outlet tees
job was part of Carr's ``low'' production.Identifying no specific units of Carr's work, SupervisorReynolds is content simply to generalize that he had ob-
served Carr to be ``slow.'' Asked to explain, Reynolds as-
serted that Carr seemed to have problems placing parts in
fixtures and welding them, whereas other welders would just
``pick up the job, they'd just do it and go on and no prob-
lems.'' (12:2328). Apparently assigning this criticism to all
the time Carr worked for him, Reynolds follows by confirm-
ing, as earlier summarized, that he had recommended (July
1987) Carr's promotion to B class welder. Reynolds asserts,
however, that Carr had improved his production for a short
time before that, only to let it drop after his (July 1987) pro-
motion to B class (12:2327±2329). Claiming he [thereafter
apparently] told Carr he had to increase his production
(12:2329±2330), Reynolds concedes that, when Carr bid in
late November 1987 on a transfer to Hi-Bay, Reynolds gave
a favorable recommendation on Carr to those concerned
(12:2383±2384). The ``concerned'' presumably were Danny
Ray Tinch, the first-shift welding supervisor at Hi-Bay,
Marvin L. Gardner, the plant superintendent, and possibly
Darrell D. Pickney, the personnel manager.Reynolds' description of Carr's supposedly slow workflows from his testimony about his recommendation to
Marvin Gardner, the plant superintendent, on the leadman
position. Reynolds recommended James Chapman over Carr
and Dewayne Jacks in June 1988. To confirm his opinion of
Carr as a slow producer, Reynolds claims he checked past
production records reports (presumably the computer runs on
closed out orders), but he could not recall which ones
(12:2328, 2380). No such reports were produced or identified
and Respondent offered no such records. The General Coun-
sel requests that I draw an adverse inference from Farr's fail-
ure to introduce such ``closed out'' computer reports (Br.
46).Granting the General Counsel's request, I draw the infer-ence that if Farr had produced the records they would not
have supported Reynolds' testimony that Carr was a slow
worker, a low producer. The July 18, 1986 appraisal pre-
pared by Reynolds classifies Carr as ``satisfactory'' on pro-
duction (G.C. Exh. 35). In the comment space Reynolds
states that Carr's quantity is less than adequate and must
``continue'' to improve. That comment does not equate to a
statement that Carr is a slow worker in the sense of being
less than satisfactory. ``A'' class welder Ray F. Smith offers
pertinent insight when he explains the difference between
``quality'' welders and ``production'' welders (5:835, 842±
843). The one emphasizes quality while the other stressesquantity. Production welders are called ``fast'' welders, andquality welders are called ``slow'' welders (5:835).Reynolds once remarked to Smith that Carr was good butslow. However, as Smith explains, ``you can't ever get fast
enough for ComerÐI'll put it that way.'' (5:843) Although
Farr tells its welders it wants a quality weld in order to sell
its products (5:842±843), Smith testified that Supervisor Rey-
nolds, more production oriented when a welder himself, is
more interested in production (quantity) than in qualityÐ
even to the point of approving unsatisfactory quality at times
(5:843±844). As authors L. Koellhoffer, A.F. Manz, and

E.G. Hornberger state in 
Welding Processes and Practices(1988) at 19 concerning the welding rate:``Hurry, hurry, hurry.'' ``Get done as fast as you can!''Speed in welding seems to be a battle cry in many
shops. You should be aware that speed isn't always
good.Thus, as Reynolds used ``slow'' at the plant to describeCarr, I find he meant Carr's production quantity, although
meeting Farr's satisfactory level, did not quite rise to Rey-
nolds' desire that the quantity level always be higher than
what the welder was producing. At the hearing, I find, Rey-
nolds and Respondent Farr sought to apply the term ``slow''
to Carr in the adverse sense that Carr's production quantity
was below Farr's level for satisfactory.Because he adopted Farr's goal of a quality product, Carrhad difficulty complying with the Company's quality stand-
ard while at the same time seeking to satisfy Reynolds' ele-
vated quantity expectations. Even so, when Reynolds evalu-
ated Carr on July 14, 1987 (G.C. Exh. 33), we see that
Carr's quantity, according to Reynolds himself, not only was
``satisfactory,'' but had improved and was ``much better.''
Indeed, other than giving Carr a poor mark on attendance
(for leaving early four times and tardy twice), Reynolds had
only praise for Bruce Carr. Offering no closed orders com-
puter runs or other documents in support of his testimonial
disparagement of Bruce Carr's work following Carr's July
1987 promotion to B class, Supervisor Reynolds claims that
Carr's quantity began to drop after that promotion and that
he unsuccessfully admonished Carr to increase his production
(12:2329±2330). I do not believe Reynolds.Recalling my earlier findings that Supervisor Reynolds,about a week after the November 1987 election, asked Carr
why he had to be so ``rebellious'' in continuing to wear the
IUE sticker, his April 27, 1989 police/towing threat to Bobby
R. Kirby, his May 4, 1989 plant closing threat to Robert E.
Elrod, and Reynolds' poor demeanor, I have no trouble find-
ing that supervisor Comer C. Reynolds testified falsely that
Bruce Carr had low production. Reynolds did so, I find, to
conceal Farr's true motive in having Reynolds give false tes-
timonyÐto provide the false pretext needed for adverse ac-
tions against Bruce Carr because of his support of the IUE.
In short, I find the January 19, 1988 written warning to
Bruce Carr for low production to be tainted by Respondent
Farr's unlawful motivation. Only Section 10(b) of the Act,
the limitations period, saves Farr from an unfair labor prac-
tice finding on the matter.The mid-January 1988 appraisal and warning issued toBruce Carr, tainted by Respondent Farr's antiunion motiva-
tion, reflect Farr's antiunion animus. Although the incidents 225FARR CO.19Farr did not object when the General Counsel first entered the area withthe Government's first witness, Personnel Manager Pickney (1:100±101).are time-barred by the 6-month limitations period of 29U.S.C. §160(b), the animus they reflect may be used to shed

light on and give meaning to events within the limitations
period. Machinists Local 1424 (Bryan Mfg.) v. NLRB, 362U.S. 411 (1960); Storer Communications, 295 NLRB 72 fn.3 (1989). When Respondent Farr objected at the hearing on
the basis of Section 10(b), the General Counsel announced
that the Government is not seeking a remedial order respect-
ing these incidents (3:276±278).19It is clear from Storer, id.,and similar cases that a remedial order is not available. (Of
course, the General Counsel quite properly does not allege
the incidents as unfair labor practices.)Unfortunately, elsewhere the General Counsel does seekvirtually the same remedy when he requests that the January
1988 appraisal be disregarded (Br. 49) respecting the
leadman promotion, and impliedly makes the same request
on the January 1988 warning respecting the selection for
welder A promotion (Br. 52). The January 1988 appraisal
and warningÐthough their circumstances can be used to
show animusÐremain in effect, and available to Farr, be-
cause they issued outside the limitations period. Storer, id.;Commercial Cartage Co., 273 NLRB 637, 648 (1984).(c) Carr not upgraded to A classIn February 1988 Bruce Carr and three or four other em-ployees bid on an inspector position. Marvin Gardner, the
plant superintendent, informed Carr that Gardner was not se-
lecting him or any of the others because he felt no one was
qualified. Gardner told him he felt Carr did not have enough
experience in the fabrication area. Carr replied that he had
run several of the machines there, had worked in different
plants, and thought that with a little training he would be
able to do the job. Gardner said there was no time to train
anyone, that Farr needed someone who could do the job now
on the second shift. A March 3 letter (G.C. Exh. 37) from
Pickney to Carr and the other bidders notified them in writ-
ing of their rejection. The inspection position had a higher
pay ceiling than Carr's welding position (3:282±287). Bobby
E. Loueallen, who had applied for a welding position, was
hired from outside Farr as the inspector (3:285; 5:899:
8:1549). As we have seen, witness Loueallen worked for Farr
from March to mid-October 1988 (5:899, 950). There is no
allegation concerning this inspector position.In February 1988, Pickney testified, Carr took, over sev-eral days, the Stewart & Stevenson (S&S) welding stand-

ards test, passing it on February 25 (8:1503±1505). Such test
apparently serves as Farr's A class welder's test. Carr testi-
fied that he took the A class welding test, a physical welding
test of four different welds, around March 1 (3:287±288). Su-
pervisor Danny Tinch testified he administers the testing, and
that Carr took and passed the A class welding test (10:1850±
1852). Carr testified that about 2 weeks later he asked Tinch
about the test results. Tinch said the test plates had gone to
the inspectors and to Victor Pufahl, the plant manager, that
Carr had passed, but that Pufahl said he was not going to
promote Carr to A class at that time because he felt Carr's
production was too low (3:288). According to Tinch, who
does not address Carr's specific testimony, Tinch does notrecall a conversation with Carr about A class welder posi-tions (10:1894).A class welder Ray Smith testified that on one occasionhe had to go from 2-D to Hi-Bay. In Hi-Bay he saw some
welding work that was Carr's. Smith is a brother-in-law of
Supervisor Danny Tinch (5:766, 768). On complimenting
Carr's work to Tinch, Smith said he did not know Carr was
certified to do the S&S work. Tinch explained that Carr

had passed the test but Pufahl did not reclassify Carr (pro-
mote to A class) because Carr was ``slow'' on welding.Smith estimated the occasion as being about 2 months after
Carr's (December 7, 1987) transfer to Hi-Bay (5:766±767,
841). Neither Tinch nor Pufahl addresses the point in his
own testimony. Crediting Smith, I find that the conversation
occurred in about March 1988.In about late April 1988, Carr testified, Supervisor Tinchasked Carr if he would transfer to Hi-Bay's recently estab-
lished evening shift (4 p.m. to 12:30 a.m.) so that Tinch
could train two new welders on the day shift. Carr agreed
to transfer to the evening shift. Not long after the transfer
Carr (separately) asked Tinch and Pickney about his failure
to be promoted to A class welder. Pickney told him he did
not know but would check (3:289±290).Agreeing that Carr asked him in Hi-Bay in about earlyMay why he was not an A class welder, Pickney asserts he
said that was something Carr would have to ask Danny
Tinch. Carr replied he had done so and that Tinch told him
he did not know why. ``Well, you deserve an answer, and
I'll get you an answer,'' Pickney responded (8:1542±1543).
At a meeting with Tinch, Pickney, and Glen Moring in the
Hi-Bay office on May 10, Carr testified, one of the Farr rep-
resentatives (Pickney, presumably) game him a memo of that
date from Pickney to Carr concerning Carr's promotion in-
quiry. They also told him Farr had no opening at the time
for an A class welder, but when Farr did have then Carr
would be considered. His A class test results were fine, Carr
was told (3:290-293, 441). The text of Pickney's May 10
memo to Carr reads (G.C. Exh. 3; 8:1373):This memo is in reference to your recent inquiryabout not being promoted to A-Class Welder.As you know, a promotion will be granted only afterit has been determined there is a need for the particular
position. Once that is established then an individual is
considered based on the following:(1) Ability(2) Experience
(3) Conduct
(4) Attitude
(5) SeniorityTo date, four employees have been promoted to A-Class in High-Bay. All four have displayed more over-
all ability and have more experience in the High-Bay
Department than you do.When additional A-Class welders are needed youwill be considered based on the above listed criteria.Thank you,/s/ DarrellDarrell 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
20Later I discuss the types of welding in more detail.One key difference from what Carr had been told in lateNovember 1987, as I summarized earlier, is the caveat that
there must be a ``need'' for an A class welder in Hi-Bay be-
fore Carr could be promoted. Even then, it is clear, he would
have to bid and be ranked along with any competing bidders.
Recall that Carr had stopped wearing his IUE sticker in
about late January to early February 1988 (2:270; 4:679).
Within a day or two of the May 10 Hi-Bay meeting where
he received Pickney's May 10 memo, Carr painted ``IUE''
on his hard hat (2:293).c. Promotion allegations(1) IntroductionRecall that the allegation (complaint par. 11) here is thatin June 1988 Farr unlawfully failed to promote Bruce Carr
to the leadman and A class welder positions. The allegation
needs clarification. The lead position came open firstÐin
about late May 1988. Passing over B class welders Carr and
Dewayne Jacks, Plant Superintendent Marvin Gardner chose
A class welder James Chapman. Chapman's promotion to
lead welder created an A class welder vacancy. Carr and oth-
ers bid on it. Respondent selected Roy Cline.(2) Leadman(a) EvidencePersonnel Manager Darrell D. Pickney testified BruceCarr, James Chapman, and Dewayne Jacks bid on the lead
vacancy in department 2-D (main plant), and that Plant Su-
perintendent Marvin Gardner, in consultation with Supervisor
Ray Copeland, selected Chapman (1:108±109). The text of
Pickney's June 8 memo to Chapman, Carr, and Jacks reads
(G.C. Exh. 17; 2:294; 8:1385):Thank you for your interest in bidding on theLeadman vacancy in 2-D.After careful consideration of all bids received, man-agement has decided to offer this position to James
Chapman. The determining factors in making this deci-
sion were his overall ability and experience.I urge you to continue to bid on any openings thatyou are interested in and feel your are qualified to per-
form.Marvin L. Gardner is superintendent over the main plant(12:2294). Gardner testified that his only involvement in the
lead selection was to approve the selection decision made by
Supervisors Comer Reynolds and Ray Copeland, with the
personnel manager, Darrell Pickney, handling the paperwork
(12:2298±2299). Meeting together with Gardner, Reynolds
and Copeland recommended Chapman over Carr based on
skill and ability. Gardner knew both Chapman and Carr, but,
thinking he did not work closely enough with them, he relied
on the evaluations of the two supervisors (12:2299±2300).
Gardner understood that Chapman had more experience, was
an A class welder, and had done more jobs in the department
(12:2313). The discipline and attendance records of the bid-
ders were considered. A poor absenteeism record would hurt
rather than help (12:2316). Gardner denies that union senti-
ments were mentioned or considered in the promotion deci-
sion (12:2300±2301).As previously summarized, Comer C. Reynolds testifiedthat Bruce Carr had worked for him in 2-D in 1986 and 1987
before transferring to Hi-Bay, and that his experience, work-
ing the second shift, was limited mainly to engine products
(12:2325). Chapman also had worked for Reynolds, although
not at the time of the lead person selection. In contrast to
Carr, according to Reynolds, Chapman had broad experience
on everything Farr had, from engine products to the Tenkays
and larger units Farr built (12:2326). The lead vacancy was
for Reynolds' department, and he recommended Chapman to
Gardner. He also discussed with Gardner, as earlier de-
scribed, Carr's (supposedly) low production (12:2326±2328).
According to Reynolds, no one else was present when he
made his recommendation to Gardner (12:2327, 2380). On
cross-examination Gardner conceded that in 1986 and 1987
Carr, in doing MIG, TIG, and flux core welding,20operatedthe primary machines of department 2-D (12:2379±2380).Raymond E. Copeland testified he told Gardner that Carrwas a good welder, had the knowledge and experience to do
the job, but was a little slow. Copeland based this evaluation
on Carr's work for him in Hi-Bay. Copeland had worked
very little around Chapman, but told Gardner he knew Chap-
man had welded the whole range of units in 2-D. Although
Copeland made no recommendation on who should get the
job, he told Gardner that he felt Chapman was the better can-
didate. That opinion, Copeland testified, had nothing to do
with the union, and the union was never a topic in the dis-
cussion (12:2408±2410, 2447). Apparently Copeland was
alone with Gardner when Copeland gave his evaluation
(12:2446). On cross-examination Copeland conceded that
what he knew about Chapman's work basically came from
what Comer Reynolds told him (12:2446±2447).Bruce Carr testified that after the lead position was award-ed to Chapman he had a conversation about it with super-
visor Copeland in Hi-Bay. Copeland, Carr testified, said he
had pushed for Carr as much as he could but his back was
against the wall and he could do no more, that he thought
it was a bunch of ``baloney.'' (3:296.)Agreeing that afterwards he and Carr had a conversation,Copeland asserts that Carr complained he was being treated
unfairly. Copeland states he told Carr he gave Carr ``a rec-
ommendation as best I could,'' but denies Carr's testimonial
phrases of ``back against the wall'' and ``bunch of baloney.''
Copeland asserts he reminded Carr of Farr's grievance proce-
dure and that he could complain to Plant Manager Vic Pufahl
(12:2411). On cross-examination Copeland conceded that he
did not recommend Carr for the job (12:2447).Carr testified that Chapman wore no union insignia andwas very vocal in his opposition against the Union (2:296;
12:2523). Pickney testified that Chapman wore an IUE stick-
er during the 1987 union campaign but not thereafter so far
as he knew (8:1385; 9:1638). Dewayne Jacks also wore an
IUE sticker, Pickney testified (8:1385). Chapman was an A
class welder whereas Carr and Jacks were B class (8:1386).Chapman's employment application dated March 25, 1986,reflects that he was scheduled to report for work on July 21,
1986 (R. Exh. 40). Born November 16, 1962, Chapman
records on his application that he is qualified to operate the
following welding machines: heliarc, arc, and spot. He did
not mark the box for gas welding. Nor did he mark the box 227FARR CO.indicating he could read blueprints. On his application, Carr(born July 22, 1960), marked boxes showing that he could
read blueprints and do gas, arc, and spot welding. Carr did
not mark the box for heliarc welding (R. Exh. 10).Chapman was promoted to A class welder effective Octo-ber 19, 1987 (R. Exh. 41). In a space provided for explaining
the reason for the change, the reason given is: ``Past welding
test move to class A.'' Nothing on the form suggests that
Chapman was promoted from B class because there was a
vacant A class position.Two appraisals of Chapman are in evidence. The first(G.C. Exh. 30a) is by Supervisor Danny Tinch who signed
the evaluation on December 4, 1987. Other than the un-
marked attendance boxes, all the middle boxes are marked.
Tinch's comments are generally favorable except as to at-
tendance (has missed 5 days and needs to improve) and
promptness (late 6 days). Tinch's overall comment is,
``James does a real good job.'' For Chapman's May 2 (or
possibly May 3) 1988 appraisal, Tinch marked all the middle
boxes (G.C. Exh. 30b), and all comments are good. Attend-
ance had improved (absent 2 days) as had promptness (left
early 1 day). Tinch's overall comment reads, ``James has im-
proved a lot on working and absentee record.''Tinch's figures on Chapman's absences (two) during the6-month appraisal period ending May 2, 1988, apparently
were incorrect, for by memo (G.C. Exh. 18) dated May 18,
1988, Pickney wrote Glen Moring (Hi-Bay's manager) and
Supervisor Danny Tinch as follows on the subject of James
Chapman's absenteeism (1:110):Under the provisions of our absentee policy the ab-sence of James Chapman on May 16 is cause for termi-
nation.On review, his records show he received a final writ-ten warning on October 21, 1987 for absenteeism. After
that warning, he showed great improvement and was
not absent again until April 12, 1988. He was again ab-
sent on April 13, April 25, April 26 and May 16. As
you can see, the problem has surfaced again.If an exception is made at this time to allow him tocontinue his employment, then a single absence be-
tween now and June 21 will again be cause for termi-
nation.Although Pickney, early in the hearing, testified that Chap-man was not discharged following this memo (1:110), neither
Pickney, Gardner, nor any Farr official testified why Chap-
man was givenÐapparentlyÐyet another chance following
three absences in April 1988 and an absence on May 16.
Thus, on June 8 when Farr selected Chapman, rather than
Carr, for promotion to A class, a single absence between
then and June 21 would have resulted in Chapman's dis-
charge (G.C. Exh. 18).Although Bruce Carr's attendance did not reach the pre-carious level before June 1988, as did Chapman's, Carr did
have a history of attendance problems. As I summarized ear-
lier, in his last two 6-month appraisal periods ending in Janu-
ary 1988, Carr was absent 3 days during each period (G.C.
Exhs. 33, 32). His promptness in the first half of 1987 was
poor, but that category improved considerably (left early 1
day) in the second half. On August 25, 1987, Supervisor
Reynolds recorded a ``correctional interview'' with Carr con-cerning his attendance (R. Exh. 16; 9:1633, Pickney), and 2months later, on October 21, Farr issued Carr a written warn-
ing for excessive absenteeism. Carr (who signed his concur-rence with Farr's statement) had been absent, according to
the written warning, on August 18 and October 12 and 19.
The warning advised him, ``Further neglect of your absentee
record will result in a final written warning.'' (R. Exh. 17;
8:1367±1368.)Carr received that final written warning (G.C. Exh. 15),under Farr's attendance policy (recall that attendance and
performance policies are separate), although not until August
24, 1988, following his leaving the plant early on August 19
(1:103±104; 3:428±429). (Later I discuss the events of Au-
gust 19.) The first sentence of the ``Company Statement''
portion of the August 19 warning reads: ``Since receiving 1st
written warning for excessive absenteeism [10±21±87; R.
Exh. 17], you have been absent 3 days, left early 3 days, and
have been tardy 2 days.'' No dates are given for the ab-
sences, tardies, or leaving earlies. Although it is possible
they all occurred after the late May 1988 bidding on the lead
position, I assume they were scattered across the months
since October 21, 1987. The warning to Carr concludes by
advising Carr this is his final written warning for absentee-
ism, that his job is in jeopardy if his attendance does not im-
prove, and that ``One absence within a 3-month period will
be reason for termination.''Because the record does not contain a copy of Chapman's``final'' written warning of October 21, 1987, for absentism,
we do not know whether he was given a 3-month ``sudden
death'' probation as Carr was in August 1988. However, I
infer that Chapman was not placed on any probation, for
even his extra last chance in Pickney's May 18 memo lim-
ited Chapman's ``sudden death'' probation to 1 month.
Pickney's June 8 memo (G.C. Exh. 17) to the three bidders
does not list attendance as one of the ``determining'' factors.As for training classes while at Farr, in March 1988 BruceCarr was awarded a certificate (G.C. Exh. 40) for success-
fully completing 36 hours in training to read blueprints. Carr
testified that Chapman did not attend this class (3:315±317).
The record reflects that Farr offered the course later in
March, extending into April, but Chapman is not on that list
of attendees either (R. Exh. 70). Dewayne Jacks is listed,
however. Based on the records in evidence, and the absence
of any records showing that Chapman ever attended such a
class at Farr, I infer that he never did before his selection
for the lead position.(b) Analysis and conclusionsAs with topics I summarized earlier, I find that Bruce Carrtestified with a persuasive demeanor, and I credit him. I do
not believe Farr's personnel and supervisory officials,
Pickney, Gardner, Copeland, or Reynolds. Nevertheless, I
shall dismiss complaint paragraph 11 as to the lead welder
allegation.Recall that Pickney's May 10, 1988 memo (G.C. Exh. 3)to Carr, about not being promoted to A class welder, lists the
factors considered for promotion to any position at Farr
(1:54±55, Pickney):1. Ability2. Experience
3. Conduct 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4. Attitude5. SeniorityPickney's list of five factors is lifted from the promotionsection of Farr's employee handbook. That section reads
(G.C. Exh. 5 at 16):JOB PREFERENCEIf you desire consideration for a higher labor classifica-tion [promotion], file a job preference slip with yoursupervisor. All job preference or transfer to another job
slips will be filed with the Personnel Department. When
a job opening occurs, all employees who, as of that
date, had requested promotion or transfer to that job
and who are found by the Company to be qualified for
the job will be considered for promotion or transfer.
The employee who is deemed best qualified by ability,
experience, conduct, attitude and seniority will be se-
lected. All other factors being equal, the employee with
the greatest length of service will be promoted. In the
absence of a qualified employees the vacancy may be
filled by a new hire.No evidence was presented showing how these five factorscorrelate with the categories on Farr's appraisal form. ``Abil-
ity'' apparently would encompass quantity, quality, and work
knowledge, and presumably ``conduct'' would incorporate
initiative, safety & housekeeping, attendance, and any dis-
cipline. ``Attitude'' seems broader than the appraisal cat-
egory of ``effect on others,'' and no doubt also could relate
to ``initiative,'' ``attendance,'' the job, and to Farr. The ``de-
termining'' factors in Chapman's selection for the lead posi-
tion, according to Pickney's June 8 memo to the three bid-
ders, are the first two, Chapman's ``overall ability and expe-
rience.'' (G.C. Exh. 17; 8:1386; 9:1639.)Let us examine the handbook factors, beginning with thelast. On seniority, Carr has the edge. He reported for workon April 23, 1986 (R. Exh. 10 at 2, 3) whereas Chapman did
not begin work until July 21, 1986 (R. Exh. 40 at 2). Carr's
rough recollection that Chapman began working in about
May or June (12:2551) is slightly off. Attitude. The availableevidence suggests that Carr and Chapman would be rated
about equal on this factor except for the poor evaluation Carr
received on January 13, 1988. Conduct. There is no evidenceChapman received any discipline other than the previously
described attendance warnings. The (animus motivated) Janu-
ary 1988 performance warning issued to Carr damages Carr's
chances here. As we have only two appraisals in evidence
for Chapman, it is difficult to compare ratings. Chapman re-
ceived only a single comment (``steady worker'') on initia-
tive, and the comment, by supervisor Tinch on May 2, 1988
(G.C. Exh. 30b), was favorable.For housekeeping Tinch observed (on December 4, 1987;G.C. Exh. 30a) that Chapman needed to improve. Chapman
apparently did so during the following 6 months. Carr's ap-
praisals on the two categories of initiative and safety/house-
keeping are mixed. To a slight extent that could be a reflec-
tion of the fact Carr had appraisals from four supervisors(Green, Reynolds, Smith, and Tinch), whereas the two ap-praisals in evidence for Chapman are by Tinch. As even
Carr's early appraisals for these categories are not as favor-
able as Chapman's later ones, Chapman has the edge here.
On attendance Carr has the favorable edge. All in all, theconduct factor appears about equalÐexcept that the January
1988 appraisal damages Carr.Ability and experience. To some extent these factors over-lap, for with experience a person can improve his or her
skills. The ability factor would encompass the three appraisal
categories of quantity, quality, and work knowledge. As we
saw earlier, Tinch was quite satisfied with Chapman in these
appraisal categories. The January 1988 appraisal of Carr by
Tinch/Reynolds (although motivated by union animus) re-
mains viable; it is damaging to Carr because it finds his pro-
duction unsatisfactory.As a witness, Tinch was not asked about Chapman's work.Indeed, Marvin Gardner apparently did not ask Tinch for his
recommendation on Chapman even though Chapman had
been working the day shift in Hi-Bay for Tinch. Carr testi-
fied that Chapman transferred to Hi-Bay in the spring of
1987 (12:2551). When Carr transferred to Hi-Bay in early
December 1987, he and Chapman both worked the day shift
until Carr transferred to the evening shift around late April
on May 1988 (3:289; 12:2552±2553). Before that, from his
reporting date of July 21, 1986, until his transfer to Hi-Bay
in the spring of 1987, or roughly 9 months later, Chapman
worked for Comer Reynolds.Reynolds testified in rather glowing terms about Chap-man's experience at Farr. As to Chapman's ability, Reynolds
apparently relies on his observation that Chapman was an A
class welder. Moreover, as Reynolds points out, the lead po-
sition was in his own department 2-D (12:2326±2327).The record contains Farr's written job description (G.C.Exh. 4) for ``Welder A'' (1:56, Pickney). Oddly, the evi-
dence does not include a job description for the lead posi-
tion. Pickney testified that a person promoted to lead would
earn another 20 cents per hour (1:58). The ``Welder A'' job
description, after giving a summary of the job and the work
performed, repeats the nine factors listed in Farr's employee
handbook in the section, Job Evaluation (G.C. Exh. 5 at 16).
The first two factors there are the only ones relevant here:
Education and experience. (The other factors refer to such
matters as materials, equipment, and physical effort.) Points
are assigned to each factor, with the total for all being 380.
Education is assigned 71 points, or approximately 18.7 per-
cent of the total. Experience is assigned 158 points, or about
41.6 percent of the total. As there shown, the rating calls for
3 years' experience. Under the education factor the job re-
quires (G.C. Exh. 4):Use of fairly complicated drawings and blueprints, ad-vanced shop mathematics, handbook formulas, variety
of precision measuring instruments (such as calipers
and scale) some trade knowledge in a specific field or
process. Equivalent to four years high school. 229FARR CO.Returning now to the ``job summary'' and ``work per-formed'' entries, they read as follows (G.C. Exh. 4):WELDER AJob Summary:This occupation requires the
welding of parts and
assemblies of any type and
gauge metal with the use of
any welding equipment and
techniques required to meet
specifications . Must be able
to be certified according to
government specifications.Work Performed:Performs such operations as
arc heliarc welding on sub
assemblies and assemblies.
May be required to Perform
any standard operation within
the department or any new or
special jobs with very little
supervision. Also due to
experience may be required to
aid in training inexperienced
welders or Welders B and or
C on various welding and
production techniques.Listing the units, Carr testified that he had welded onpractically everything fabricated in 2-D, including some of
the Tenkays (4:448; 12:2549, 2560). He did not work on the
20L size in 2-D, as he later did in Hi-Bay, because Ray
Smith did them in 2-D. Carr does not recall working on any
10L size units in 2-D (12:2560±2561). Tenkay (actually,
TENKAY) is the name of the dust collecting unit (R. Exh.
3), whereas, as Pickney explained, the numbers 10K, 10L,
and such designate sizes of the Tenkay units (10:1836).Carr testified that he saw, about once a day, what weldingChapman was doing and that most of the time Chapman did
short arc welding (12:2550), whereas Carr did heliarc, short
arc, and flux core while in 2-D (12:2548). As mentioned ear-
lier, Reynolds admits that Carr had operated the three pri-
mary welding processes in 2-D: MIG, TIG, and flux core
(12:2379±2380).Approval for Chapman's promotion to A class welder isdated October 20, 1987 (R. Exh. 41)Ðironically, 1 day be-
fore Farr issued him a ``final'' written warning for absentee-
ism (G.C. Exh. 18). Although, as I have found, Chapman did
not attend Farr's blueprint training, as Carr did, Farr never-
theless promoted Chapman to ``Welder A.'' As Farr's job
description calls for an A welder to be able to read blue-
prints, and lacking any evidence that Chapman is unable to
read blueprints, I presume he can do so. Carr passed the
welding test in February 1988 although, according to
Pickney, there was no vacancy for Carr to bid on then.The Government contends that, after disregarding the ani-mus motivated January 1988 evaluation, Carr and Chapman
would be ranked approximately equal (Br. 49). I agree. For
the reason of limitations, however, the General Counsel errs
by seeking to disregard Carr's January 1988 appraisal. From
there the General Counsel errs by seeking to disregard Carr's
January 1988 warning. The General Counsel argues that ``if''
the reasons advanced by Farr for promoting Chapman arepretextual, an inference can be drawn that the real reasonChapman was promoted, and not Carr, was Carr's union ac-
tivities. ``If'' is the problem even aside from the limitations
shortcoming.Based on credibility resolutions I have made favoringCarr, and discrediting contrary testimony by Comer Reynolds
and others, I have found Carr to be, in effect, the equivalent
of an A class welder as of his passing the February 1988welding test. I also find that Farr's appraisal of Carr in Janu-
ary 1988 was motivated by union animus. I further find that
the testimony given by Reynolds, Copeland, and the others,
denigrating Carr's production and experience, was false, and
that it was false because of Carr's union activities.These findings suggest that a motivating reason for notpromoting Bruce Carr to lead welder was Carr's union activi-
ties. If the only candidate for the position had been Carr, and
he had been rejected as unqualified, then the Government
would have established a prima facie case. But Carr was not
the only candidate, or bidder. ``A'' welder James Chapman
bid, as did B class welder Dewayne Jacks, and Farr selected
Chapman over Carr or Jacks. The evidence shows that Chap-
man was qualified. Carr did testify that Chapman's experi-
ence was limited mostly to short arc welding. Aside from the
fact Carr does not connect that type welding to the type units
welded. Carr, by his own testimony, could observe Chapman
only once a day. Even crediting Carr on this, as I do, there
nevertheless was a lot of time for Chapman to have worked
on other machines and units. Thus, the evidence fails to
show that Chapman was substantially less qualified than
Bruce Carr.Moreover, the parties do not address the bid of DewayneJacks. The evidence does not clearly disclose whether Farr
ranked the three bidders 1-2-3, or 1-2-2. Whose burden it
was to establish this I need not pause to determine. Finding
that the General Counsel has failed to establish a prima facie
case of unlawfully failing to promote Bruce Carr to lead
welder in June 1988, I shall dismiss that portion of complaint
paragraph 11.(3) Class A welder(a) EvidenceJames Chapman's promotion from welder A to lead weld-er created an opening in Hi-Bay for an A class welder
(1:111; 8:1374; 9:1637, Pickney), and some 7 or 8 Hi-Bay
employees bid on the posted vacancy (1:111; 8:1374,
Pickney; 9:1707, Moring). Glen A. Moring, Hi-Bay's man-
ager, decided on whom to eliminate and whom to select, and
Victor Pufahl, the plant manager, approved Moring's selec-
tion (9:1706). After making his eliminations, Moring was left
with three finalists (8:1375; 9:1634, Pickney; 9:1712,
Moring): Bruce Carr, Roy Cline, and William Landers. In a
tough decision to make, Moring testified, Moring chose Roy
Cline based on Cline's better productivity (9:1710, 1712,
1718, 1792). Approval of Cline's promotion is dated on the
personnel status change card as June 24, with the effective
date shown as 6 a.m. on June 27 (R. Exh. 39).After reviewing the personnel files of the three finalists,Moring ascertained that while Cline had received a ``cau-
tion'' on production (9:1712), Carr had received some warn-
ings for productivity (9:1792±1793). Moring appears to have
lumped the comments on some of Carr's semi-annual ap- 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
21At p. 16 of the Government's brief, the General Counsel writes, at fn.9, ``Respondent failed to introduce any warnings to Carr concerning productiv-
ity that were given prior to June 27, 1988.'' (Recall that June 27 was the ef-
fective date of Cline's promotion to A class.) That Moring was unable to
specify any can be argued, and is, as a factor detracting from Moring's credi-
bility. But for the Government to assert that Farr failed to introduce any pro-
ductivity warnings given to Carr before Cline's selection is misleading. Farr
did not have to introduce such an exhibit because the General Counsel already
had done so with G.C. Exh. 14Ðthe January 19, 1988 written warning to Carr
for ``sub-standard production.''praisals with the single (and, I have found, unlawfully moti-vated) written warning issued to Carr, for low production, in
mid-January 1988 (9:1793±1794).21According to Moring, healso reviewed some closed production reports (9:1713, 1795),
and some comparisons of work done on spark arresters
(9:1712±1713, 1794). It is unclear whether he reviewed labor
cards as distinguished from closed orders production reports
(9:1792). On the closed production reports, Moring does not
recall how many months he looked at or what months he re-
viewed (9:1795).The spark arresters Moring refers to, described in two ofFarr's exhibits (R. Exhs. 81 and 94), are the spark traps
(10:1832, Pickney) described earlier. Moring testified that he
had supervisor Danny Tinch accumulate production data on
the job, that at one time Moring had the data sheet, but that
he no longer had it (9:1713, 1795). When Tinch testified the
next day, he confirmed that Moring had requested the count
(10:1861). Explaining that counsel had asked him that morn-
ing about the data sheet, Tinch testified that he found a copy
(R. Exh. 94) in a file Tinch keeps in his office (10:1862,
1874±1875).Supervisor Tinch's unsigned data sheet, consisting of hisstatement that he recorded data on a small job of spark traps,
shows a count for Carr and Cline over June 8±10, 1988.
Pickney's recap made for the trial (R. Exh. 81-1; 10:1937)
based on the underlying documents (9:1516) repeats the data
as follows:DateEmployeeHoursProduction
6±8±88Bruce Carr8.014 pcs.
6±9±88Bruce Carr8.036 pcs.

6±9±88Roy Cline8.056 pcs.

6±10±88Roy Cline7.560 pcs.
The total is Carr 50 pieces and Cline 116. Tinch testified thathe counted Cline, who worked on the day shift, and had sec-
ond-shift welding lead Richard Witt count Carr's production
(10:1861, 1868). Witt confirms such an event (11:2222±
2224). As Moring concedes (9:1690), for some reason the
underlying labor cards of the welders do not record the num-
ber of pieces finished in the column for that data (R. Exh.
81-1, -3). Unfortunately, Carr was not asked about this dis-
crepancy, or the reason if any he knew, for the greater pro-
duction count for Cline. Elsewhere Carr does say that helpers
on the day shift assisted the welders whereas on the evening
shift the helpers usually did cleaning (12:2524±2525).Tinch's data sheet is dated June 9, 1988. On cross-exam-ination, Tinch testified that Moring asked for the count a
week or more after the A welder position was posted
(10:1871). As we already know, Pickney's memo to Chap-
man, Carr, and Jacks, confirming that Chapman had been se-
lected as welding lead, is dated June 8 (G.C. Exh. 17). Thepromotion was not approved until June 9, with the effectivedate being June 13, 1988 (R. Exh. 43), a Monday. Although
no memo issued confirming Cline's selection (9:1638), the
personnel status change form reflects that Cline's promotion
to A class was approved on June 24, effective (Monday)
June 27 (R. Exh. 39; 8:1436).The question raised by the date sequence is the apparentdiscrepancies. Moring testified that in his decision process on
the A class welder selection he reviewed a comparison done
on spark traps. Tinch testified that, in effect, it was at least
mid June before Moring requested the studyÐyet his data
sheet bears the date of June 9. In an apparent effort to clarify
matters, Moring again took the stand on the last day of the
hearing. In his uncertain and confusing fashion of testifying,
Moring first stated that he asked Tinch to record the num-
bersÐapparently for production management purposes. On
second thought, Moring thinks this was during the time of
an opening in 2-D for a lead welder (12:2399). Pressed as
to why that fact would cause him to generate such a docu-
ment, Moring answered (12:2400):A. Well, again, that's not the only reason, but if anyof my people bid on that job in the A positions, if
that's what you're getting to, is that there could be an
opening in my area for an A position.Moring then named James Chapman, Richard Witt, andGene Haner who, from Hi-Bay, possibly would be interested
in bidding on (Moring apparently is saying) the lead position.
If one from Hi-Bay were successful it would open a vacancy
for an A welder to replace the person successfully bidding
on the leadman's position (12:2400). Asked if the two (Carr
and Cline) were the only potential candidates for such an an-
ticipated A class opening, Moring testified ``No.'' Production
of the other (potential) candidates was not studied, Moring
asserts, because ``To my knowledge, these [Carr and Cline]
were the only two people that worked on this particular
job.'' (12:2401.) Assuming that is so, Moring offers no ex-
planation why production of the other B welders was not
counted on other jobs. On cross-examination, Moring con-
cedes that if neither Chapman, Witt, nor Haner were the suc-
cessful bidder on the lead vacancy in 2-D (that is, if some-
one from 2-D or from the lower ranks in 2-D or Hi-Bay
were the successful bidder), then no A position would have
opened in Hi-Bay (12:2405±2406).Moring usually testified in a nonspecific fashion and withan unfavorable demeanor, and I do not believe him. The
General Counsel fails to address the June 1988 count by
Tinch (Roy Cline) and Witt (Bruce Carr) of the spark traps.
Cline's alleged count is much higher. On the other hand, the
circumstances are suspicious and witnesses Moring and
Tinch unreliable. Thus, why were counts not made of the
other potential candidates for the A class position? Why were
no closed order production reports, or other usual business
records, introduced showing the actual production count rath-
er than relying on a handwritten note bearing a date (June
9) which falls in the middle of the production and which
looks as if it was added after the event? Did Cline receive
assistance from helpers? Finally, did Moring or Tinch sug-
gest to Cline (but not to Carr) that he work at top speed on
the project because Moring would use the count in evaluating
the A class bids? 231FARR CO.22Witt apparently became leadman about May 1988, or shortly after Chap-man did, because he testified his first 3 months were under Supervisor Keith
Bowman and that he served as leadman for 8 months in 1988 when Farr shut
down the second shift (7:1204±1205). Bowman was hired as Hi-Bay's second-
shift supervisor, starting July 18, 1988 (10:1942±1943). Roy Cline worked on
the day shift under Supervisor Danny Tinch.23The passive, female/active, male cosmic principles in Chinese dualisticphilosophy (American Heritage Dictionary), depicted by a dark shaded/light
shaded design, or symbol (Random House Dictionary, 2d ed.). The design ap-
pears on each cover of The Labor Lawyer. Editor Robert J. Rabin, in com-
menting about the cover design in the first issue of The Labor Lawyer, wrote:The cover design represents the yin and yang of Oriental philosophy,
which holds that out of the interaction of contrasting forces comes new
energy and harmony.1 The Labor Lawyer at v (No. 1, Winter 1985, ABA).Asked on cross-examination whether Roy Cline had anickname, Carr answered ``Fire Ball Roy.'' Although ac-
knowledging that Cline was fast, Carr, asked why Cline had
that particular nickname, explained, ``Because he put it to-
gether and didn't care what it looked like.'' (4:460.) Pickney
testified that Cline's quality was normally very good, with no
problems until after his promotion to welder A when he re-
ceived his first written warning for bad quality on a unit
(8:1375±1376). Respondent's table of warnings to current
employees (R. Exh. 2) lists Cline as receiving that warning
on October 10, 1988. Richard L. Witt, who served as
leadman on the second shift in Hi-Bay the last 8 months of
1988, testified that he could recall no poor work done by
Roy Cline (7:1218±1219).22The record does not reflectwhether Witt ever knew anything about Cline's October 10
warning or the underlying facts.Describing a sample performance record form which hebegan keeping in 1988 for employees at the request of Hi-
Bay Manager Moring (10:1881, 1891±1892), Supervisor
Danny Tinch identified a performance record (G.C. Exh. 58)
which he maintained on Roy Cline from July 11, 1988, to
October 7, 1988. Several comments are about poor quality.
The single ``good'' comment, for September 20, reads:
``Welded in good time. But missed a lot of welds.'' In short,
Tinch's recorded admission confirms Carr's testimony about
Cline's speed and quality. Cline's employment application
(G.C. Exh. 19) shows but one welding position, from Feb-
ruary 1983 to February 1986 at Daco. Over the next 2 years
Cline (who did not testify) worked in maintenance for Con-
tinental Systems, with the last year, ending in February 1988,
as a supervisor. The face of Cline's application has all the
boxes for welding skills marked. Pickney claims that Roy
Cline was ``overqualified'' when he hired him as a ``C''
welder on March 15, 1988, and that explains his promotion
to welder B on March 28, about 2 weeks later. The ``C'' po-
sition is all that was open at the time, Pickney explains, and
Cline even did welding as a working supervisor at Continen-
tal (1:114±1l7). Cline received a certificate (R. Exh. 38) for
successfully completing the 36-hour math and blueprint class
conducted at Farr (R. Exh. 70) by the vocational technical
education division of the Arkansas Department of Education
in March±April 1988 (8:1434±1435). Carr (3:299±300) and
Moring (9:1803) testified that Roy Cline did not wear any
IUE insignia.Before Cline's June 1988 selection for the welder A va-cancy, he had received one written appraisal. Signed May 2
by Supervisor Tinch, the evaluation is Cline's appraisal for
the May 15 close of his 60-day probation period (G.C. Exh.
20). Tinch marked all the middle boxes for the performance
categories, and the third, or best, boxes for the two (absence,
promptness) attendance categories (always at work, always
prompt). Tinch's sparse comments range from ``does good
production,'' ``good quality,'' ``steady worker,'' to ``works
well with others.'' Tinch added no overall comments.As mentioned earlier, Pickney testified that Cline's recordwas clear on quality before his promotion to welder A. Theonly contrary evidence is Carr's testimony describing Cline'sbipolar reputation: a fast welder, but of welds considered by
his peers to be of dubious quality. This yin/yang23relation-ship between quality (roughly the yin) and quantity (roughly
corresponding to the yang) is generalized and subjective in
the record.At several points witnesses assert that Farr has writtenspecifications for its welding jobs. For example, Carr at
3:333±334; 4:571; Supervisor Bowman at 11:2028, 2094,
2109, 2113, 2180; Carlos Diggs at 11:2264; and Supervisor
Copeland at 12:2431, 2461. Presumably the prints have
graphic illustrations depicting specific standards of quality
for the welds. No such prints were offered in evidence.
Moring testified that there must be a balance between quality
and quantity (9:1805), as did Farr's senior inspector, Carlos
R. Diggs (11:2234). Former inspector Bobby Loueallen
agrees (5:955, 966±967). Diggs testified that Plant Manager
Pufahl wants quality and quantity balanced (id.). Sometimes
Pufahl overrules the inspectors and rejects what they have
deemed acceptable (11:2233).Pufahl testified his policy is that inspectors have authorityto reject anything which fails to meet the criteria of the
prints, and they can hold any product until a member ofmanagement or engineering resolves a question about quality
(12:2281±2282). Moreover, Pufahl states it is possible that an
inspector might call him over to look at a weld (12:2288).
Thus, it appears that Pufahl expects weld quality to meet
whatever standard is set forth in certain printed specifica-
tions. From the nature of the evidence, I infer that the
``prints'' specify a high standard of quality for welds.At one point Diggs refers to drawings, saying that a draw-ing may call for a weld to be flush (11:2264). As Diggs ex-
plains, however, that inspection does not bear on the quality
of the weld (id.) Diggs advises that the inspectors, in check-
ing the quality of a weld bead, look for porosity, undercuts,
cold laps, and such defects (11:2271). Again, however, no
objective standard for this procedure is evidenced in the
record. Such defects apparently are recognized by experi-
enced welders and inspectors. Standard welding texts show
profiles of desired and defective welds. See, for example,
R.J. Sacks, 
Essentials of Welding at 66±70, 358 (1984, Ben-nett Pub. Co.) and L. Koellhoffer, A.F. Manz, and E.G.

Hornberger, Welding Processes and Practices at 14±18(1988, John Wiley & Sons).Despite Farr's requirement that welds meet an apparentlyhigh quality standard set forth in printed specifications, the
opposing force of competitive production needs tempered
any enthusiasm for quality. Thus, former Quality Control In-
spector Bobby Loueallen testified that both Victor Pufahl, the
plant manager, and Marvin Gardner, the plant superintendent,
had told him not to overinspect because ``the product had to
go out the door.'' (5:924±925.) Pufahl denies making any
such remarks (12:2281). Gardner does not address the topic
in his testimony. 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
24As I noted earlier, Witt apparently had only just been selected as aleadman. There is no discussion in the record concerning whether that position
was posted for bidding.25There is only limited evidence that Steve Tilley was tested. The first dayof the hearing Personnel Manager Darrell Pickney testified that Roy Cline was
tested and that he assumed Steve Tilley also was tested (1:112). Subsequently,
Pickney testified that the three finalists were Carr, Cline, and Landers (8:1375)
and that if he named Tilley it was by mistake (9:1634). Although Moring sug-
gested that Tilley survived the first round of eliminations, and was cut in the
second (9:1707, 1711), he told Tinch to test Cline and Landers (9:1716). Carr
testified that the first plate Tinch picked up when they were in the office (an-
nouncing Cline's selection to Carr) was Tilley's and that he so told Tinch and
pointed out the clock numbers to Tinch (2:301). As we see in a moment,
Loueallen also named Tilley.Turning to quantity, I note that the record contains evenless of an objective description than for quality. If Farr has
a specification, written or otherwise, of so many welded unitsper specific job order, that specification is not identified in
the record. No specification is described that for one job a
welder should lay down so many inches of weld per minute,
or hour, or weld so many units per 8-hour shift, and on an-
other job a different quantity. Travel speed of the welder can
affect both quality and quantity. Moring testified that quality
is easier to check than quantity because some jobs involve
the work of more than one welder (9:1806). Other jobs are
welded by an individual (9:1692, Pickney).Mentioned earlier is the welding test requirement. To qual-ify for A class welder, an aspirant must take and pass a
welding test. Supervisor Danny Ray Tinch, as noted earlier,
administers the welding tests (10:1850). Contrary to one's
initial impression, the test is not administered in a separate
room or under the watchful eye of Tinch. Instead, candidates
simply join eight plates with four weld joints and submit the
(now joined as) four plates to Tinch when the candidates are
satisfied their welds will pass (9:1727, 1821; 10:1851, 1875±
1876). Using a hammer and metal stamp numbers located by
the Hi-Bay office, a welder tags his own test plates by
stamping into them the last three digits of his clock number
(10:1858, 1896, 1899). Test plates remain on the table, out-
side the Hi-Bay office, for quite awhile (10:1854). Tinch
concedes, however, that practice welds normally are not
stamped (10:1876).Moring instructed Tinch to test the finalists (9:1715;10:1852). As Pickney explains, Bruce Carr, already qualify-
ing by having passed the test in February, did not have to
requalify (1:112; 9:1635). When Tinch reminded Moring of
this, Moring told Tinch to test Roy Cline and William
Landers (9:1715, 1716). Cline and Landers (both of whom
worked for Tinch) then proceeded to prepare test welds over,
according to Tinch, a 5±6 hour period (10:1852±1853, 1877).
Tinch testified that he inspected their welds, determined that
the welds passed, and so notified Moring (10:1853, 1876).
Tinch then laid the test plates on the floor of his unlocked
Hi-Bay office (10:1853). The Hi-Bay office, Moring con-
firms usually is unlocked and most of the time anyone sim-
ply can walk in (9:1823±1825). In June 1988 Copeland, sta-
tioned in 2-D, would visit Hi-Bay several times a night to
check on matters (9:1824; 12:2408, 2445).On receiving the notice from Tinch that Cline and Landershad passed, Moring began his final evaluation, selecting
Cline on the basis of his greater productivity (9:1717±1718,
1792). Richard Witt testified that Carr's production seemed
fine, although on occasion he observed Carr standing around
not doing anything (7:1207).The next day or so after the test, in the Hi-Bay productionoffice (apparently the same as Tinch's office), Moring and
Tinch began calling in the finalists and other candidates. Roy
Cline was called first and Moring informed him that he had
been selected. Carr was called in next and told that Cline had
been chosen (9:1719; 10:1855). At that point all agree that
Carr asserted that the welds on Cline's test plates contained
defects of porosity, undercuts, and others and were too bad
to pass a welding test. All agree that Tinch checked a couple
of plates and agreed the ones there would not pass. Moring
looked at them and agreed. Despite some minor differences
on details of the meeting, all agree that the meeting endedon the note that further action would have to occur. Carrstates that Moring said something would have to be done
(3:303). Moring recalls that he said something was wrong
and there would have to be a retest (9:1724). A second test
was administered.Before describing the second test and its associated events,I need to back up to the evening hours of the day Roy Cline
and William Landers made their test welds. During the sec-
ond shift the day of the tests, Carr testified, Carr, Supervisor
Ray Copeland, welder lead Richard Witt,24and inspectorBobby Loueallen looked at the test plates of Roy Cline and
Steve Tilley.25(3:298.) In Carr's opinion the test welds werevery poor because of high porosity, undercut, and they
``were just very poor test plates.'' (3:229.) He determined the
plates were Cline and Tilley's by the clock numbers stamped
on them. Clock numbers are posted on a list by the bulletin
board and the time clock. Additionally, Carr thinks their
names possibly were written on the plates with soapstone
(3:299). Copeland, Carr testified, said the plates looked like
``shit.'' (3:299.)Former employee J.D. Greer, then a welder at Farr, testi-
fied that he looked at the plates in Copeland's presence and
that Copeland described them as ``shit,'' an appraisal Greer
seconded on the basis they made a ``sorry C class welding
test.'' (7:1243.) Greer testified that he worked in 2-D as a
C welder until he transferred to Hi-Bay around June or July
1988 and was promoted to welder B. His supervisor in Hi-
Bay was Keith Bowman (7:1236±1237). As discussed earlier,
Bowman arrived in mid-July (10:1942). Although Greer's
time frame is hazy, it is possible he was working in Hi-Bay
in May-June when Copeland still had supervisory jurisdiction
over Hi-Bay's evening shift. That being so, it is further pos-
sible that he was in Hi-Bay's office inspecting the test plates
in the presence of Copeland.Former Inspector Bobby Loueallen testified that aroundthis time he saw one test plate each of Bruce Carr and two
day-shift welders. Loueallen said the names and social secu-
rity numbers of the welders were written on the test plates
with a metal marker. He was in the Hi-Bay office and
Moring asked his opinion of the welds. Loueallen said that
Carr's was the superior and that the other two did not look
like B class welds, much less A. Moring just smiled. (5:909±
911.) Moring denies that any such conversation occurred
(9:1788±1789).Later that evening Loueallen again was in the Hi-Bay of-fice and Copeland was there. Loueallen said that Moring had
asked his opinion on three test plates, advising that they were
by the three applicants for welder A. Loueallen told
Copeland that he had told Moring that Carr's looked better
and that the other two did not look good enough to be B 233FARR CO.class. Loueallen does not recall whether Copeland, who justlooked at the plates, replied (5:909±912, 950±952).Supervisor Copeland's version is that Carr mentioned thetest plates to him and that Loueallen showed him three test
plates lying on the floor just outside the office by the door.
Although there were test plates inside the office at the time,
the ones Loueallen pointed out to him were lying outside the
office. To Loueallen's question of what he thought of those
weld tests, Copeland, who never picked up the tests or deter-
mined whose they were, replied that one looked pretty good
and the other like ``shit.'' (12:2412±2413, 2447±2448.)Former welder lead Richard Witt, a welder A at the timeof the hearing because of discontinuation of the evening shift
(7:1203±1205), testified that he saw the welds Bruce Carr
had made for his A class test and that they were good. Later
others took the test when an A class position opened for bid-
ding. Although Witt did not ``review'' those test plates, he
did see them stacked on the floor in the (Hi-Bay) office.
``They were poor,'' and would not pass his standards, Witt
testified. According to Witt, he did not learn the names of
the welders who made those test plates. Afterwards, Roy
Cline got the promotion (7:1208±1210).Carr, Greer, Loueallen, and Witt each testified with a fa-vorable demeanor and I credit them. Moring's demeanor was
particularly unfavorable, and I do not believe him. Except
where Copeland's testimony is supported by credited evi-
dence, I do not believe Copeland. The testimony of Carr,
Greer, Loueallen, and Witt could have been strengthened by
more details, and Carr and Greer identify one of the tests as
belonging to Steve Tilley. They do not mention any test
plates of Landers. Of course, it is possible Tilley had plates
there from a previous test, or even from this occasion. The
point of telling significance is that there is a common point
in their versionÐthe test plates of those taking the test that
day looked bad. Unlike Moring's outright (and incredible)
denial, Copeland's version has hints that are consistent with
the Carr group: (1) the matter was mentioned to him; (2) he
did look at some test plates, and one was bad; and (3) there
were some test plates on the floor of the officeÐwhere
Tinch picked up bad plates the next day when Carr protested
that Roy Cline did not pass.Loueallen's description of Moring's showing him threetests, one being Carr's, is consistent with everything. Moring,
I find, simply picked up Carr's February 1988 test plates and
showed one plate from each of the three finalists to QC in-
spector Loueallen. Moring's knowing smile at Loueallen's
expressed opinion tells it allÐYes, Carr's is superior, and
neither Cline's nor Landers' passes, but Carr wo not get the
A class because he wears IUE and Cline does not.As I earlier found, in crediting Loueallen rather thanCopeland, a few days after Roy Cline was promoted,
Loueallen asked Copeland why Carr did not get the pro-
motion. ``Because he had IUE on his hat,'' Copeland replied.Return now to events after Carr left Moring and Tinch inthe Hi-Bay office. According to Moring, the test was invalid
because of the possibility someone had substituted spurious
plates for those of Cline and Landers. Tests are not secured
and, to Moring, the only proper thing to do was to have a
retest, but this time with ``better controls.'' (9:1724±1727,
1798, 1802.) Substitution, it seems, could have been of prac-
tice plates scattered around (9:1802). As practice plates nor-
mally are not stamped (10:1876), substitution of poor prac-tice plates would require someone's stamping them withCline's and Lander's clock numbers. The metal stamps,
Tinch testified, also are kept in an unlocked cabinet outsidethe Hi-Bay office (10:1889).Moring instructed Tinch to retest only Roy Cline (9:1728;10:1859). Because he already had awarded the job to Cline,
Moring testified, there was no need to retest Landers unless
and until a retest eliminated Cline. The only qualification
Moring imposed was that (A class) QC inspector Carlos
Diggs be involved (9:1728).According to Supervisor Tinch, the next day Cline did aretestÐrequiring only about 1 hourÐand senior inspector
Diggs checked the welds. Tinch observed Cline off and on
during the 1-hour test. Cline's submission passed, Tinch tes-
tified (10:1859, 1876). Diggs confirms that Tinch showed
him some test plates, and that he determined they looked
good with no defects. He explains, however, that Tinch did
not tell him whose test the plates belonged to. This was to
avoid ``personalities'' possibly affecting his opinion. Diggs
does not recall how many welds Tinch gave him to inspect
(11:2245±2246, 2256). If clock numbers were stamped into
the test plates, neither Tinch nor Diggs say. Diggs declined
to give NLRB Region 26 a statement during the Region's in-
vestigation of this case (11:2252). Moring testified at one
point that he reviewed some of the retest plates (9:1729), and
at another point suggests he did not examine any (9:1797).
In any event, he asserts that he relied on the determination
by Tinch and Diggs that Roy Cline passed. Accordingly, he
decided to let his initial award to Roy Cline stand (9:1729).If Moring desired a retest with controls objectively secur-ing the integrity of the test and its results, the retest condi-
tions hardly qualify. Diggs did not observe Cline take the
retest, and Tinch apparently is the only person who gave the
test plates to Diggs. There is no evidence that Tinch obtained
from Cline the plates Cline worked on. So far as the record
shows, Cline could have slipped in other good plates that
Tinch then gave to Diggs, or Tinch could have done so be-
fore going to Diggs. We have only Tinch's word that there
was no coverup of a bad initial test by Roy Cline (10:1860)
and that Cline's retest passed (10:1859). The limited duration
of Cline's retestÐa single hourÐseems strangely short in
view of Respondent Farr's own figures show that Cline re-
quired 5 to 6 hours for his initial test. Carr's rough recollec-
tion of his own earlier test time of 8 to 10 hours (3:440) ap-
pears to be short. Carr's labor cards show that he spent 14.7
hours in doing the welds he submitted for his A class test.
(R. Exh. 79; 10:1830±1831.) Carr's testimony, on rebuttal
cross-examination, that production welding of the four welds
would take no more than 2 hours is immaterial (12:2566±
2568). It is clear from the record that on test welds the weld-
ers could take their time and submit their best work. Moring
testified that a test could extend over several days when the
welder is unable to spend much time with it. Implied in
Moring's statement is the understanding that a welding test
joining four sets of two plates each could require at least a
few hours.After reaffirming his selection of Roy Cline following theretest, Moring heard that Carr was concerned that the retest
was a coverup. Moring went to Carr and Carr confirmed that
report (9:1729). Carr's version uses different words, but the
import is the same (3:304). Moring assured Carr there was
no coverup. Carr then asked, Moring concedes, that if there 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
26Farr's list of codes numbers for direct and indirect labor is in evidenceas G.C. Exh. 59 (10:1939±1940). The code number for testing, 017, is listed
as a direct labor item. Whether that ``testing'' is the same testing done when
Carr, Cline, and the others took their welding tests is unclear. A different set
of numbers appears on Carr's labor cards for his ``A'' test in February 1988
(R. Exh. 79).was no coverup, why did Cline not charge (on his laborcard) his time to the test. Not knowing the answer, Moring
had to seek out Tinch who, in turn, had to check the records.
Sure enough, Tinch reported back that Cline had not charged
his test time. Moring instructed Tinch to confer with the ac-
counting section so that production would not be charged
with the test time spent on direct labor for some job order
when it should have been charged to indirect labor. (Cline's
labor card was not identified or offered in evidence.) As
Moring explained, Farr has cost accounting labor codes for
items such as production, meetings, testing, and such
(9:1729±1731).26Moring slides over whether he ever returned to Carr andexplained that the Cline-Tinch-Moring failure to follow
Farr's cost accounting system was a mere recordkeeping in-
advertence which had no bearing on any coverup suspicion.
Moring testified that he let his decision stand, and whether
Cline charged his time properly ``is of no consequence.''
(9:1731.) In Moring's opinion, no member of management or
supervision did anything improper respecting the tests
(9:1790). Moring testified throughout with a particularly un-
favorable demeanor. I do not believe him.Between the date of the Hi-Bay office meeting, whenMoring and Tinch announced to Carr that Cline was the win-
ner, and the date Moring came and told Carr that Cline had
been retested, Carr met with Victor Pufahl, the plant man-
ager, and Darrell D. Pickney, the personnel manager. Carr
complained that he felt he was being discriminated against
because of his union sympathies (3:305±306; 4:455). Carr's
complaints covered several items, including matters of per-
ceived unfairness in general rather than simply his own situa-
tion. Pufahl said little and suggested that Carr submit his
complaints in writing and he would respond (3:307). By a
handwritten memo of four pages (G.C. Exh. 38), Carr did so
in about the first week of July (3:311). Carr complained of
(1) not being promoted to welder A when he passed the A
class test in ``March'' (February); (2) not receiving the A
promotion that Roy Cline was given in June even though
new hires Cline (and Landers) had just been trained on the
day shift; (3) B class welders having to do the rework (cor-
rections) for the A welders; and (4) discrimination against
second shift welders by revoking their raises for their mis-
takes while not imposing the same penalty on day-shift weld-
ers.In his written complaint, Carr makes no reference to hisunion sympathies or activities. Pickney received Carr's writ-
ten complaint and prepared a report to Pufahl on what he
knew about each of the items (R. Exh. 25; 8:1392). Pickney
makes no reference to any charge by Carr that union animus
by Farr is the basis for the perceived discrimination against
Carr. Pickney simply responds to each of Carr's written para-
graphs.By a two-page memo dated July 15, 1988 (G.C. Exh. 39)denying any relief, Pufhal responded to each item Carr men-
tioned (3:310; 4:456; 8:1393; 9:1642). As the first eight para-graphs bear on the matters I have summarized, I quote themhere (G.C. Exh. 39):I can find no evidence that you were told you wouldbe promoted to ``A'' Welder during a certain time pe-
riod. In fact, another employee who also bid on the
``B'' Welder job in the Hi-Bay, at the same time you
did, elected to stay in his home department since the
``A'' classification was not guaranteed.The four initial transferees to the Hi-Bay were therefor 4-5 months prior to being promoted to ``A'' Weld-
er.The promotion criterion was outlined to you in amemo from Darrell Pickney on 5±10±88.When the latest promotion to ``A'' Welder occurred,there was an apparent mix up in the weld samples sub-
mitted and when you pointed this out to Glen Moring,
he requested an immediate retest of the person being
awarded the job.The fact that you have taken additional blue printtraining is good and we encourage all employees to
take the various training courses that we offer for self
improvement.The proper charging of time or accounting for timeis very important as it is the means by which a com-
pany has to determine the final cost of the job.In the past there has been no restrictions in regardsto the number of chances one has to pass the qualifica-
tion tests. In fact, the initial tests were not all given at
the same time per our qualification records.The reason productivity is so important in promotionconsiderations is that we have consistently over run the
estimates for the time required to build our hi-bay jobs
and if we don't improve, we will lose our competitive-
ness and thereby be unable to secure work for our peo-
ple.There is no reference in Pufahl's response to any oralcharge by Carr that the basis for Farr's discrimination was
his union activities. Pufahl's written answer simply responds
to the itemized topics of Carr's written complaint.Carr thereafter showed Pufahl's response to supervisorCopeland who, Carr testified, said it looked like a ``bunch
of bull'' to him. Copeland suggested that Carr send copies
of his complaint and Pufahl's response to corporate head-
quarters for he felt they might help Carr (3:312; 4:459, 680).
Denying the ``bunch of bull'' assertion, Copeland testified he
told Carr that Corporate had the last decision, that Carr had
a grievance procedure in the handbook, and that if he fol-
lowed it he would get another [additional or different?] an-
swer (12:2414±2415). I credit Carr to the limited extent the
versions differ. Copeland also testified he was not aware of
any comment by management that would indicate union ac-
tivities had anything to do with Carr's promotion rejections
(12:2416). I do not believe Copeland.Under Farr's ``Problem Review Procedure'' set forth inthe handbook (G.C. Exh. 5 at 16±17), the next, or third, step
would have been to request review by a committee consist-
ing of two coworkers selected by Carr, two knowledgeable
representatives designated by Pufahl, with Pufahl as the
chair. The committee's recommendation would be submitted
to the vice president of manufacturing in California for finaldecision (G.C. Exh. 5 at 17; 4:458). Carr testified he did not 235FARR CO.go to the step 3 procedure because he felt it would not help(4:459, 680).(b) Analysis and conclusionsThe credited facts show that Farr passed over the superiorwelds of Bruce Carr and chose Roy Cline for welder A
knowing full well that Cline's initial welding test did not
pass. Respondent Farr's reliance on low production by Carr
on spark traps in early June, when compared to Roy Cline's
production, even if not based on a setup with insider infor-
mation slipped to Cline, is pretextual, I find. When Carr
caught Moring and Tinch by surprise in their attempt to pass
Cline based on defective welds, Moring hastily said some-
thing would have to be done. The ``controls'' Moring speaks
of are the equivalent to assigning the fox to guard the chick-
ens. The 1-hour retest, I find, was a fraud. As Copeland said
afterwards, the reason Farr did not select Carr (the senior
welder by far) for the A class welder was because he wore
IUE on his hat.The General Counsel adduced a strong prima facie case.To the extent Bruce Carr had any lower production than Roy
Cline, I find that Respondent Farr seized on that as a pretext
to deny a promotion to the IUE's most visible supporter. Farr
has not carried its burden of demonstrating that it would
have rejected Carr and selected Roy Cline notwithstanding
Carr's IUE activities.Although the parties apparently assume that if Clineshould not have been selected then Carr should have been,
something must be said about the bid of William Landers.
According to Moring, he does not know what he would have
done had Cline not passed the retest, although he is confident
Landers could have passed a retest (9:1729). To the extent
that means he considered Landers on a par with Bruce Carr,
I do not believe Moring. Despite the mention of the wrong
name for the second set of test plates, it is clear from wit-
nesses such as former leadman Richard Witt that both sets
in the office were defective. That includes Landers! In any
event, Farr did not show that, if Cline were out, it would
have selected William Landers over Bruce Carr. As Re-
spondent states (Br. 193), discrediting Farr's denials of a
coverup leave Bruce Carr as ``the only applicant meeting the
minimal standards for the position.'' Finding merit to com-plaint paragraph 11 respecting the A class welder position,
I find that Respondent Farr violated Section 8(a)(3) and (1)
of the Act by failing and refusing to promote Bruce Carr to
that position effective June 27, 1988.d. August 24, 1988 warning for dishonesty(1) EvidenceComplaint paragraph 12(a) alleges that on or about August24, 1988, Respondent Farr issued a written warning to Bruce
Carr for ``dishonesty.'' (G.C. Exh. 22.) In its answer (R.
Exh. 9), Farr admits this factual allegation. (Complaint par.
17 alleges the act as violative of Sec. 8(a)(1) and (3) of the
Act.) Oddly, ``dishonesty'' is not one of the 45 specific of-
fenses listed in the employee handbook under the section for
discipline (G.C. Exh. 5 at 19±20) or Farr's December 1987
Personnel Policy rules (G.C. Exh. 48). For some reason
``dishonesty'' is relegated to the section for vacation pay (in
the handbook) where certain language renders employees in-
eligible for receiving prorated vacation pay if they are termi-nated for certain ``serious'' offenses, including dishonesty(id. at 12).Although the record evidence on this allegation is substan-tial, I shall abbreviate the summary somewhat even though
the issue is close. On August 24, 1988, Respondent Farr
issued Bruce Carr two written warningsÐone for absentee-
ism (G.C. Exh. 15; 3:328; 8:1410±1412) and the second for
dishonesty (G.C. Exh. 16; 3:327; 8:1412). Although the Gov-
ernment does not allege the absenteeism warning to be un-
lawful, the two warnings are related. The Company's state-
ment on the attendance warning reads (G.C. Exh. 15):Since receiving 1st written warning for excessive ab-senteeism, you have been absent 3 days, left early 3
days, and have been tardy 2 days. On 8/19/88, you left
work after telling your supervisor your child was sick.
You later admitted to management you went to a pri-
vate club on that date. You were at the club during
your regularly scheduled work hours. This is considered
as an irresponsible absence as defined in the written ab-
sentee policy.The violation date is shown as August 19. The decisionportion of the document warned Carr that it was a ``final
written warning'' for absenteeism, that his job was in jeop-
ardy, and that a single absence within a 3-month period
would be reason for termination.The second warning, listing a violation date of August 23,1988, at 4:30 p.m. in the ``Front Office,'' bears the following
``Company Statement'' (G.C. Exh. 16):On 8/23/88, you were involved in a meeting to discussthe circumstances surrounding your absence on 8/19/88.
Management informed you at the beginning of the
meeting that dishonesty on your part would be reason
for disciplinary action. You lied in response to direct
questions concerning our investigation. Upon learning
that management already had the facts, you finally ad-
mitted your dishonesty.In the ``Employee Statement'' portion Carr wrote (G.C.Exh. 16; 3:327):I disagree with time in meeting that I was told that dis-honesty would be reason for disciplinary action.The ``Warning Decision'' portion of the document warnsCarr:This is a final written warning. Any further policy/-per-formance violation within the time limits outlined in
our corrective discipline policy will be reason for termi-
nation.In the section for itemizing all previous warnings, Farr liststhe ``1st written warning'' of January 19, 1988,Ðthe one I
have found was tainted by union animus and pretextual. The
January warning could not be found unlawful because it
issued outside the limitations period. Consequently, the Janu-
ary 1988 written warning survives despite being unlawfully
motivated and pretextual.The only factual dispute about the August 23 investigatorymeeting concerns the moment when Pickney first informed
Carr that any dishonesty would be reason for disciplinary ac- 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
27Quality Control Inspector Bobby Loueallen did the paging (5:916;11:2080).28Carr lives next door to his mother (4:473).29Although Pickney says the day was Monday, the date stated on variousexhibits (G.C. Exhs 16, 24; R. Exh. 28), August 23, 1988, was a Tuesday.tion. In a file memo (R. Exh. 28) Pickney prepared after themeeting (8:1409) he fixes the time as the beginning of the
meeting. That is his (8:1405) and Moring's (9:1752) testi-
mony at the hearing. At another point Pickney testified that
he told Carr to be honest, and only when counsel asked
whether Pickney advised Carr of the consequences of failing
to do so did Pickney add the part about potential discipline
(8:1411). The honesty admonition, without the discipline ad-
dition, is consistent with Carr's versionÐthat discipline was
not mentioned until later, and at the beginning Pickney may
have cautioned Carr to be honest in his answers (4:504±505).
Carr also admits that Moring, in escorting him to the meet-
ing, could have told him to give honest answers, although he
does not recall Moring's doing so (4:503±504). Moring re-
calls that he did (9:1751).I find that Moring did give the honesty caution as he es-corted Carr, that Pickney gave an honesty caution when he
opened the meeting, but that, consistent with the qualification
Carr wrote on the warning paper the next day, nothing was
said about discipline until Carr had given his initial storyÐ
a story he changed when it became apparent Farr knew the
facts and Pickney advised him that dishonest answers could
result in disciplinary action.Now for the events of August 19, 1988,Ða Friday. Thesecond shift, on which Carr worked, normally ended at 12:30
a.m. (4:501; 11:2083), but, Carr concedes, the shift was
scheduled to work overtime until 2:30 a.m. (4:494, 501.) Su-
pervisor (Ronald) Keith Bowman asserts the time was 2 a.m.
(11:2082). Pickney testified that Farr was behind on produc-
tion (8:1404). About half a mile from Farr's plant is a pri-
vate club, the Eagles Club or Eagles Lodge (8:1402). Carr
is a member of that club (4:478). Friday nights, Carr con-
cedes, are well attended at Eagles (4:478). Kenneth
Heindselman also worked in Hi-Bay on the second shift
under Supervisor R. Keith Bowman (11:2079).About 8 p.m. that Friday evening, Bowman testified(11:2079), Heindselman came to him saying he had to go
home because he felt sick in his stomach. Bowman author-
ized Heindselman to leave after bringing his timecard to
Bowman. When Heindselman did not return in a few min-
utes, Bowman went to find him. Bowman observed
Heindselman and employee Delton Cahoon talking with
Bruce Carr at Carr's work station. Bowman heard one of the
group exclaim ``Well, all right,'' and they all were laughing.
At that point the trio saw Bowman, Cahoon departed for his
own area, and Heindselman dropped off his timecard with
Bowman (11:2079±2081).The evening meal break begins at 8:30 (3:324). About 5minutes before the 8:30 p.m. supper break, Bowman testi-
fied, he heard someoneÐhe did not recognize the voiceÐ
page Carr. Bowman was in the front office (at the main
plant, apparently), at the blueprint machine. Under Farr's
general practice, supervisors do the paging, and Bowman
knew the pager was not 2-D Supervisor Raymond Copeland
(11:2077±2078).27Considering this situation strange, Bow-man returned to Hi-Bay where Carr informed him he had re-
ceived a call from his son's babysitter that his child was run-
ning a high fever and because of that he needed to leave.
``Okay,'' Bowman said, and Carr left (11:2078±2079). Aftersupper Bowman, thinking that events were suspicious, askeda group of employees whether anything was happening that
night at the Eagles. ``Yeah,'' Bowman was told, ``there's a
huge party going on down there tonight.'' (11:2080±2081.)After his shift ended at 2 a.m. (on Saturday morning),Bowman drove to the Eagles' parking lot and, counting 72
vehicles still there, found two he believed were those of Carr
and Heindselman parked closer to the building than most of
the others. Recording the license plate numbers, he con-
firmed on Monday that the numbers belonged to the vehicles
Carr and Heindselman drove to work. Bowman reported the
information that Friday, Saturday, and Monday, to Pickney
(8:1402±1404: 11:2083±2086, 2214±2215). That Friday
night, after a call from Bowman around 9 p.m., Pickney
drove to the Eagles and observed that about 70 vehicles were
parked there all the way out to the street (8:1402±1403).
Pickney left without going inside the club (8:1403), appar-
ently because he is not a member (9:1647).Carr is a single parent with custody of his then 3-year oldson (3:324±325; 4:495). Insisting that his son did have a
fever of 100 degrees or more by the time he arrived at his
(Carr's) mother's,28Carr testified that he gave the childsome Tylenol by 9 or 9:30 p.m. When Carr's mother arrived
home about 11 p.m. from her own job, Carr testified, the
child, now sleeping, felt cool to the touch. Rather than re-
turning to work, or calling Bowman, CarrÐfiguring he
would be charged with half a point for absenteeism any-
howÐwent to the Eagles where he had ``a beer or two.''
Carr denies leaving work with the intention of going to the
Eagles Club rather than to care for his son (3:324±325;
4:481, 495±502).On Tuesday, August 23, Pickney and Moring first inter-viewed Heindselman who, after initially denying the episode,
admitted that he went to the Eagles Club.29Farr issuedHeindselman a correctional interview for an ``irresponsible
absence'' in the first step of the absentee policy, and a first
written warning (G.C. Exh. 24) for lying to management
(3:187±191; 8:1404±1407). Counsel represent that Heind-
selman filed no charge (3:188, 250).At his interview Carr concedes he first said that after pick-ing up his ill son he had remained home all night. When
Pickney warned of discipline, Carr admitted that in fact he
had left home and gone to the Eagles Club about 11 p.m.
after getting his son to sleep and his fever down (3:326;
4:478, 506). Carr denies that he did not divulge the truth
until Pickney asked about his vehicle and license number
(4:507±508). Pickney (8:1408) and Moring (9:1752) testified
that Carr did not admit his visit to the Eagles until after
Pickney asked about the vehicle and license number. On this
point I credit Pickney and Moring. In any event, Carr con-
cedes that he initially lied to Pickney and Moring (4:507).Although I need not dwell on whether Carr orHeindselman had different plans from the beginning, I note
Carr testified that Heindselman, that August 19, had come by
Carr's welding booth between 6 p.m. and 8:30 p.m. and said
he was leaving work because he was sick (4:477, 492). Al-
though there is a question whether Carr signed Heindselman
in on Carr's membership at the Eagles when Carr arrived
after 11 p.m. (4:478±479, 490±491), Carr testified he was 237FARR CO.surprised to see Heindselman there and asked him if he hadgotten well. Heindselman, Carr testified, laughed (4:493).
Carr thinks that some members of the day shift may have
been there, but no others from the night shift (4:491).When Carr met the next day, August 24, with Pickney andMoring to learn what decision Farr had made, they said they
were going to give him a warning for irresponsible absence.
Pickney then gave him the warning, which Carr signed (G.C.
Exh. 15). After Carr signed it, Pickney pulled out the second
one, saying, ``We're going to give you this warning for
being dishonest.'' On reading it (G.C. Exh. 16) Carr deter-
mined that the statement incorrectly placed the caution about
possible discipline for dishonesty at the beginning of the
meeting. Carr noted on the form his disagreement with the
sequence (3:326±328). Moring concedes he did not ask Carr
on the spot how Carr could be mistaken about the sequence,
and he does not recall whether Pickney said anything.
Moring explained his silence on the basis that Carr knew he
had been told, that Carr was entitled to write his disagree-
ment on the form, and that there was no point in arguing
about it (9:1756±1760). Other than testifying that both he
and Moring were present with Carr (8:1412), Pickney does
not address the point or take issue with Carr's description of
the meeting.The General Counsel contends, in effect, that there is anabsence of precedent. Pickney testified he does not recall any
employees besides Carr and Heindselman having been issued
a dishonesty warning (3:182). They do not count, as the Gen-
eral Counsel argued, because both were IUE supporters. Cer-
tainly there was knowledge as to Carr, and Pickney admits
he knew that Heindselman wore IUE insignia (3:183±184).
Pickney prepared a document (R. Exh. 2) listing all written
disciplinary actions since the 1986 inception of the plant to
about March 1989 (8:1335±1349). The list shows that over
two dozen now inactive employees were disciplined, includ-
ing five discharged, with 41 of the current employees having
been disciplined (8:1337±1338). As the list reflects, attend-
ance warnings are included. The list does not show which
ones wore IUE insignia and which ones did not.One of the inactive employees, an assembler named JulieGulley, is shown as receiving a first written warning for
``Dishonesty'' on April 19, 1988 (R. Exh. 2; 8:1346). On
cross examination by the General Counsel, Pickney admitted
that the actual warning (G.C. Exh. 54) to Gulley says, rather
than dishonesty, ``Making false, malicious statements''
(9:1627±1628). The type of violation charged on the warning
form reads, in full (G.C. Exh. 54): ``Making false, malicious
statements concerning the company. (Company Rule 13ÐP.
14, Employee handbook.)'' Rule 13 reads (G.C. Exh. 5 at
19): ``Making false, vicious or malicious statements concern-
ing any employee, the Company or its products.'' The
``Company Statement'' portion reads (Gulley initialed and
signed that she concurred) (G.C. Exh. 54):You admitted making untrue statements about man-agement. Due to these statements, there was a disrup-
tion of the entire department. You said these state- [sic]
were made in error. If this is true, then it is negligence
and carelessness on your part in making such state-
ments.If allowed to continue, statements such as you made,could be very damaging to the Company in the formof employee trust and morale. It is very important thatyou be honest with your self and your co-workers when
quoting management.Of course, a false or untrue statement does not necessarilyinvolve dishonesty. Given the handbook's failure to list
``lying to management'' as one of the specific disciplinary
offenses on pages 19±20, Pickney apparently preferred to list
the ``dishonesty'' reference in the vacation section of the
handbook rather than the false/untrue statements language of
Gulley's warning. Rule 13's ``concerning any employee''would seem to be elastic enough to cover an employee's
lying about his own conduct to management. Moreover, the
caveat following the handbook's listing of offenses leaves
plenty of room for Farr to improvise: ``not intended as all
inclusive.'' Such matters are beyond our focus here, how-
ever. Under the law Farr, if it needed to, was free to create
(even after the fact) a new rule just for CarrÐso long as Farr
did not do so to punish Carr for his activities protected by
the statute.Although the Gulley matter can be argued both ways, asprecedent or as not being an example of dishonesty, the per-
tinent inquiry on disparity is whether the General Counsel
has shown examples of dishonesty (or lying to management)
wherein Farr failed to impose discipline, or imposed a lighter
discipline than was given Carr. Treating like cases differently
is the test of disparity. The General Counsel offers no evi-
dence of such disparity.(2) Analysis and conclusionsObserving that Carr was truthful after he was cautionedabout potential disciplinary action, the General Counsel ap-
pears to argue that such fact insulates Carr from discipline
for lying at the beginning of the interview (3:252; Br. 55).
However, the General Counsel seems to combine a second
ground with that contention, the second ground (or aspect)
being that Respondent Farr imposed two warnings for a sin-
gle offense (in order to ``speed up'' the process of terminat-
ing Carr), and that these grounds, together or perhaps even
singly, show unlawful motivation. I disagree. I agree with
Farr that there were two events: (1) an irresponsible absence
(not in contention) and (2) a lie in the initial response at
Farr's investigatory interview. The evidence fails to show
that Farr, in any similar situation, issued only a single warn-
ing.Before discussing the crucial question of motive, I shalladdress another contention of the GovernmentÐthat
Pickney's method of delivering the warnings (waiting until
Carr had signed the first one before handing him the dishon-
esty warning) further evidences unlawful intent (Br. 55±56).
The General Counsel does not pause to articulate this conten-
tion. Presumably the Government's contention, if articulated,
would be that Carr would not have signed the absence warn-
ing had he been aware there was going to be a second warn-
ing. Carr did not so testify, and the facts of the absence are
not in dispute. I find this contention frivolous.The real question is whether Farr seized on Carr's initiallie to retaliate against him because of his IUE activities.
There being no evidence that Farr openly expressed such a
motive to Carr or others for the second warning, the General
Counsel must fall back to other evidence in an effort to es-
tablish a prima facie case. I already have found that Farr was 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
30Wright Line, 251 NLRB 1083 (1980).31Hi-Bay was behind on production and employees were working overtimein an effort to meet production demands. Supervisor Bowman was concerned
that Carr and Heindselman left early to attend a big Friday night party at a
nearby club. Heindselman laughed to Carr about his illness excuse. Even if
Carr's excuse was valid (a point I need not resolve), at 11 p.m.Ðwhen his
fellow workers had another 3 to 3.5 hours left to toil on a shift of scheduled
overtimeÐCarr chose to join the festivities at the Eagles Club rather than re-
turning to Farr to help his fellow workers. Bowman needed all his welders.
Defection in the face of heavy production demands was a serious matter.unlawfully motivated against Bruce Carr in (1) the January1988 appraisal and low production warning and in (2) deny-
ing him the welder A position in June 1988. That existing
condition of animus carries over to this event. Moring testi-
fied that his decision to impose the warning was unaffected
by Carr's union activities (9:1756). I do not believe Moring.However, there is no evidence of disparity. Thus, the merefact Farr's first example of imposing discipline for ``dishon-
esty'' involves two union supporters means nothing without
evidence showing that in the past Farr either ignored ``dis-
honesty'' or imposed a lighter penalty than that which it ad-
ministered to Carr. The event at issue was Farr's first occa-
sion to be confronted with a question of lying to manage-
ment, or dishonesty.We are left with the question of whether Farr's animusagainst Farr is sufficient by itself to enable the General
Counsel to carry the Government's threshold burdenÐestab-
lishing a prima facie case that the August 19 ``dishonesty''
warning was unlawfully motivated.30The answer appears tobe yes. See GHR Energy Corp., 294 NLRB 1011 (1989). Inote, however, that in Wright Line itself the General Counselshowed both animus and disparity. Wright Line, 251 NLRBat 1090.I now turn to determine whether Farr discharged its burdenof persuading that it would have warned Bruce Carr even if
he had not been an IUE supporter. Farr's burden is to per-
suade by a preponderance of the evidence. Regency Mem-phis, 296 NLRB 259 (1989); Delta Gas, 282 NLRB 1315,1317 (1987).Farr reviews the evidence generally, but fails to articulatehow it satisfied its burden of demonstrating that it would
have issued the dishonesty warning even in the absence of
any union activities by Bruce Carr. Nevertheless, the record
reflects these points. First, Farr has a progressive disciplinarysystem and a history of using it. Second, 4 months beforeCarr's incident, Farr issued a first written warning to Julie
Gulley, an assembler, for making untrue statements. Al-
though not squarely on point, the Gulley incident is analo-
gous precedent because, as seen from the warning form
(G.C. Exh. 54), the event had the appearance of maliciously
false statements and Farr cautioned Gulley to be honest
thereafter. The evidence does not show whether Gulley open-
ly supported or opposed the IUE.Third, lying to management at the beginning of an inves-tigatory interview, after twice having been cautioned to be
honest, is a serious matterÐat least where the event being
investigated is, as here, a matter of substantial importance.31Fourth, the nature of the penalty gives rise to contrastingviews. On one hand, Farr did not attempt to convert the pen-
alty from a final written warning to a discharge by
classifying the conduct as so serious as to justify discharge
based on the language of the vacation provision. Nor did
Farr enhance the penalty to a suspension, a penalty availablein lieu of a written warning. In short, Farr followed the stepsof its normal progressive disciplinary system, and, by not im-
posing a more severe penalty than normal, Farr did not over-
reach.On the other hand, Farr could have imposed a lighter pen-alty in view of Carr's admitting his lie and then confessing
what he had done. Exceptions to the level of discipline are
expressly authorized in paragraph 1 of Farr's December 1987personnel policy rules (G.C. Exh. 48). And recall Pickney's
May 18, 1988 memo (G.C. Exh. 18) to Moring and Tinch
that James Chapman (who was opposed to the IUE) should
be discharged for a May 16 absence unless an ``exception''
was made. Shortly thereafter Chapman, rather than IUE sup-
porter Bruce Carr, was promoted to leadman. Perhaps a
``second'' written warning, rather than a ``final,'' could have
been issued to Carr. Farr uses recorded oral (``verbal'')
warnings, and it could have done so here in light of Carr's
ultimate cooperation. There is no evidence Farr weighed
lighter penalties such as these possibilities because of Carr's
ultimate cooperation.Although the issue is close, I conclude that the evidencedemonstrates Farr would have given Bruce Carr the dishon-
esty warning it did even if he had not been active for the
IUE. The investigation involved a matter of substantial im-
portance. Carr's initial lie, if treated with a lighter than nor-
mal penalty by Farr, possibly would not have deterred Carr
from lying on future occasions when, unlike here, Farr might
not be armed with the truth. In these circumstances, Farr's
response appears reasonable. Accordingly, I shall dismiss
complaint paragraph 12(a).e. Bruce Carr discharged October 16, 1988(1) IntroductionThe warnings Bruce Carr received on August 24 left himin a precarious position, for each was a ``final'' written
warning (G.C. Exhs. 15 and 16) with the next disciplinary
step being discharge for either an attendance problem or a
performance/policy violation. (8:1412±1413, Pickney.)Lest it be concluded every caution to Carr was a writtenwarning, I need to back up to July 5. On that date Carr was
counseled that he needed to increase his production speed on
welding tube sheets. As with most issues in the case, some
of the facts are disputed. Glen Moring testified that he and
supervisor Raymond Copeland met with Carr on July 5 con-
cerning the fact Carr, about twice in late June and early July,
took about 16 hours to weld a tube sheet, when the allotted
time was 9.5 hours. Although the discussion with Carr did
result in Moring's increasing the allowed time to 10 hours,
the purpose of the meeting, Moring testified, was to advise
Carr that 16 hours was unacceptable (9:1732±1742). Moring
prepared a memo (R. Exh. 23; 8:1387; 9:1640) concerning
the matter which he forwarded to Pickney for Carr's person-
nel file. According to Moring, he informed Carr the meeting
was a ``verbal warning,'' although he concedes that his
memo does not so state, that he did not tell Carr he would
memorialize the interview with a memo to Carr's file, and
that Carr did not ask what Moring meant by a verbal warn-
ing (9:1742±1745, 1807±1808).Although Carr denies he was told the nature of the meet-ing was a verbal warning (12:2541±2542), Carr concedes
(during rebuttal) he understood Moring was unhappy with 239FARR CO.32Bowman's mid-September timeframe, given on cross-examination, per-haps refers to another meeting. (11:2141.)33Farr protested the Arkansas Employment Security Division's (ESD) initialdecision to grant Carr unemployment benefits based on a November 10, 1988,
finding that ``he had been discharged for reasons which do not constitute mis-
conduct connected with the work.'' (R. Exh. 71 at 3, transcript of ESA hear-
ing.)Carr's 16 hours and wanted Carr to improve his time(12:2570, 2571). Asked whether he understood he was sub-
ject to further disciplinary action if he did not improve, Carr
testified that ``you always have that, you know.'' (12:2571.)
Carr testified that his time was longer than Roy Cline's on
the day shift on the tube sheets because the day shift had
helpers for this and he and the night-shift welders did not
(12:2524±2527).I credit Carr in his denial that Moring or Copeland toldhim he was receiving a verbal warning, but I attach little
weight to the matter of the helpers because Carr did not tes-
tify that he made that argument to Moring and Copeland on
July 5, 1988.That brings us to the August 27, 1988 memo (G.C. Exh.12) submitted by supervisor (Ronald) Keith Bowman to Hi-
Bay Manager Glen Moring and given to Pickney for Carr's
file. (1:89±92; 8:1413; 10:1948, 1957.) Bowman testified he
first prepared the memo about a quality problem by Carr
(improper assembly, incorrect positioning of a support plate,
and a missing weld on four leg supports) and that he then
called Carr into the Hi-Bay office and read the memo to him.
He reminded Carr that about 2 weeks earlier Moring, speak-
ing to both shifts, had complained about brackets on the first
S&S module being 1 inch off position.
32Moring told theemployees that quality had to improve or write-ups would be
issued.Bowman told Carr there was no excuse for such mistakesas Carr's as much time as Carr was taking to do the work.
Carr explained that a poor blueprint caused the first mistake,
that he picked up a wrong part, causing the second, and that
the third (the missing weld) he overlooked because of the
welding technique he used. Bowman told Carr he could not
``procrastinate'' any longer on giving him a written warning
(10:1949±1953). By no further ``procrastination,'' Bowman
apparently meant that the next time it would be a written
warning. Although Pickney agrees (9:1658) that the memo
does not state it is a ``verbal warning,'' Pickney (1:89;
8:1431) and Bowman (10:1950±1951; 11:2139±2140) so con-
sider it. Carr did not address this meeting, or the memo,
when he testified on rebuttal. I accept Bowman's
uncontradicted testimony.As noted much earlier in this decision, Pickney testifiedthat Farr's policy handbooks and manuals made no mention
of ``verbal'' (oral) warnings (9:1701). The parties stipulated
that the August 27, 1988 (verbal warning) memo of Bowman
was not offered in evidence at the December 16, 1988 unem-
ployment hearing.33Pickney testified that the August 27 memo, not being partof Farr's formal disciplinary procedure, was not used in the
formal three-step disciplinary procedure in terminating Carr,
and the issue before the ESD was misconduct (1:144±145).
Farr's counsel represents that the August 27 memo was not
offered before the EDS because the memo was not part of
the formal disciplinary process and because the issue there
was whether Carr's actions amounted to ``misconduct''under Arkansas law (1:146±148), whereas the issue here iswhether there was unlawful discrimination (9:1654±1655). I
agree with Respondent Farr that the memo (as Bowman's
testimony) is relevant here regardless of whether offered be-
fore the ESD. Pickney testified that Bowman's August 27
memo, although not a step in the formal disciplinary proce-
dure, nevertheless was looked at, and considered, in the proc-
ess of deciding to discharge Carr (1:89; 8:1414±1415, 1431).
The General Counsel apparently seeks to stress that Bow-
man's memo was not offered at the ESD hearing even
though the ``cause'' of Carr's discharge was in issue (Br.
34). The General Counsel's argument appears to be that Farr
did not in fact rely on or, apparently, even consider the Au-
gust 27 memo when deciding to discharge Carr (1:96; 2:149;
9:1652).This issue is a ``tempest in a teapot.'' As we are aboutto see, Farr in fact referred to the August 27 memo on the
face of Carr's termination step notice. That notice is given
on Farr's standard written warning form. The events leading
to Carr's discharge occurred the evening of October 3, 1988.
Carr was fired the evening of Tuesday, October 11. The
warning's ``Company Statement'' reads (G.C. Exh. 11):On 10/3/88 you completed the #8 Stewart & Stevensontransition. The welds were of very poor quality and had
to be reworked. This included grounding off and re-
welding. This resulted in several hours of rework time
and a loss of production. You have been warned about
the quality of your work in the past.The ``Warning Decision'' portion of the written warningreads:You have reached the final step of disciplinary actionunder our progressive discipline policy. Along with
your past verbal warnings, 1st written warning, and
Final written warning, Management views this latest ex-
ample of poor work quality as reason for discharge, ef-
fective 10/11/88.Previous warnings are listed as follows: A first written warn-ing on January 19, 1988, a ``final'' written warning on Au-
gust 23, 1988, and a ``verbal'' with ``No formal disciplinary
action'' on August 27, 1988. The signatures of Pickney,
Gardner (the plant superintendent), and Supervisor Bowman
are dated October 11. Carr's signature is undated at one
point (acknowledging that he has read it) and dated October
13 at the ``Employee Statement'' where he wrote, ``Informa-
tion incorrect.'' As he explained at his December 16 ESD
unemployment compensation hearing, Carr declined to sign
on October 11 because Pickney did not have a copy for Carr.
At Pickney's suggestion, Carr returned on October 13 to sign
and receive his copy (R. Exh. 71 at 37).(2) Welding terms and processesBecause welding terms appear frequently in the testimonyabout the evening of October 3, I shall discuss the terminol-ogy before summarizing the evidence. To gain a better un-
derstanding of the evidence it is helpful to consult some of
the standard welding texts such as those I cite.Of the witnesses, the person most knowledgeable aboutwelding systems and terms is Gary C. Enders. Although not
a welder by trade or a production welder, he does some 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
34L. Koellhoffer, A. Manz, and E. Hornberger, Welding Processes AndPractices 345±346 (1988, John Wiley & Sons) (Koellhoffer); R. Sacks, Essen-tials of Welding 343±345 (1984, Bennett Publishing Company) (Sacks); and2 Welding Handbook 132±133, 136 (7th ed., 1978, American Welding society)(Welding Handbook).35Koellhoffer at 333; Welding Handbook at 114. The complete name is``inert-gas-shielded, metal-arc welding.'' Sacks at 328.36Koellhoffer at 333; Welding Handbook at 114; Sacks at 327; J.Brumbaugh, Audel's Welders Guide 265 (rev. ed. 1986, Macmillan PublishingCompany) (Audel). At some places in the record a witness is recorded as
using the word ``inner'' for ``inert.'' See, for example, 3:390; 4:517; and
9:1601. If not spoken distinctly, the two words can sound alike.welding almost daily (9:1600, 1612±1613). Enders, the weld-ing products manager of Standard Welders Supply Company
(Standard), has been a member of the American Welding So-
ciety (AWS) for 15 years. At the annual meetings of AWS,
Enders attends most of the technical sessions ranging from
nondestructive testing to weld inspection (9:1600±1601,
1613±1616). Respondent Farr is one of Standard's customers
(9:1601, 1621).Of the several welding process he named, Enders testifiedthat Farr, in 1988, was using primarily MIG, TIG, and some
flux core wire welding with the shielding gases being mostly
argon and carbon dioxide mixtures (9:1601±1602). The mix-
ture Standard supplied Farr in 1988 was 75 percent argon
and 25 percent carbon dioxide, Enders testified. (Generally in
the record carbon dioxide is referred to as CO2.) The pur-
pose of that percentage mixture is to achieve good penetra-
tion with a minimum of spatter. The CO2 achieves greater
penetration but produces more spatter. Enders testified that
either gas can be used independently for welding, and a
change in the percentage ratio of the two gases will not
cause porosity because they ``both'' are considered inert
gases (9:1605±1606, 1617±1618). Equipment called a mixer
(the ``ratio controller'') controls the percentage mix of the
gases (which are stored in a liquid state). When mixed, the
mixture flows through a vaporizer (converting the liquid to
gas) and into the pipeline system which carries the gas,
under pressure, to the welding machines. (9:1602±1603,
1616±1617, Enders.) ``Only high-purity, dry inert gas (`weld-
ing grade' gas) should be used in MIG welding. Impure or
wet gas will degrade weld quality.'' The Procedure Hand-book of Arc Welding at 9.3-7 (12th ed., 1973, reprinted annu-ally by The Lincoln Electric Company) (Lincoln Electric,
herein).Enders' description appears generally consistent with thewelding texts. However, although argon is an inert gas, car-
bon dioxide, a chemical compound, is a reactive gas rather
than an inert gas.34Respecting welding with all argon orCO2, I note that Sacks writes (Sacks, id. at 344):Pure argon is seldom used in the GMAW welding ofsuch materials as carbon steel since it causes poor pene-
tration, undercutting, and poor bead contour.That would suggest that, at least for welding on carbon steel,undercuts could result if the gas mixing apparatus malfunc-
tioned and delivered pure argon rather than 75 percent argon
and 25 percent CO2. On cross-examination, Enders concedes
that a malfunction resulting in a pure gas would create a
problem (9:1618).Carbon hardens steel. The more carbon the steel contains,up to a maximum of 2 percent, the harder and stronger the
steel. Koellhoffer at 33. Those steels whose carbon content
does not exceed 0.30 percent are classified as low carbon
steels, and are widely used for industrial fabrication. Sacks
at 46. Welder Ray Smith testified that the steel used at Farr
is ``hot roll'' steel. (5:774±775, 832.) ``Cold roll'' (the mild
steel Ray Smith prefers to weld) and ``hot roll'' refer not tothe carbon content but to the finishing process. Sacks at 38,46; Lincoln Electric at 6.1±10, 11.Although GMAW (gas metal arc welding) is the name pre-ferred by the American Welding Society (AWS) for this
welding process,35the name still most commonly used bywelders and others in the industry is the acronym MIG, an
abbreviation of metal inert gas.36Like MIG, the term TIG(tungsten inert gas) is a throwback to its early process. This
welding process was developed in the early 1940s for use
with the lightweight metals of the aircraft industry.
Kellhoffer at 271; Audel at 248. The preferred term of the
AWS is gas tungsten arc welding, or GTAW. Kellhoffer, id.;
Audel, id.; Welding Handbook at 78. Some of the welderwitnesses also refer to TIG as heliarc (5:763±764, 809±811)
and MIG as short arc or wire welding (3:390, 435; 5:810±
811). ``Short arc'' refers to one type of MIG welding.
Koellhoffer at 343; Sacks at 333; Lincoln Electric at 5.4±3.
``Wire welding'' refers to the equipment that can be usedÐ
an apparatus for the continuous feeding of welding wire
through the nozzle of the welding gun being used by the
welder. Koellhoffer at 350; Audel at 269±270; Sacks at 337±
340. It appears that Farr uses such continuous welding wire
feeder equipment.Enders testified that the gases are used to shield out theatmosphere from the weld (9:1602). The primary purpose of
shielding gases is to protect the molten weld metal from con-
tamination and damage by the surrounding atmosphere.
Koellhoffer at 345; Sacks at 341; Welding Handbook at 131.When molten, most metals combine with oxygen and nitro-
gen to form metal oxides and nitrides. This contamination
can produce, among other defects, porosity. Welding Hand-book at 131. As Sacks tells us, oxygen combines readily withother elements in the weld pool [the pool of molten metal]
to form unwanted oxides and gases. Sacks continues, at 392
(emphasis added):The oxygen combines with iron to form compoundswhich are trapped in the weld metal and reduce its me-
chanical properties. Free oxygen also can combine with
the carbon in the metal to form carbon monoxide. If
carbon monoxide is trapped in the weld metal as it
cools, it collects in pockets. This causes porosity in theweld.As a substantial percentage of air, nitrogen also is a seri-ous risk for welding because, Sacks explains (id.), it forms
compounds of nitrides. These compounds cause hardness and
lead to cracks. In large amounts, nitrogen also causes serious
porosity in the weld metal. Sacks, id.Porosity, then, is one of the principal defects which canresult from contamination of the weld. Sacks calls it the most
common one. Sacks at 361. As the term suggests, porosity
consists of types of gas pockets or holes, in all shapes andsizes, but normally visible round holes. Koellhoffer at 14±15.
Porosity does not necessarily mean the weld is a failure, and
small amounts of porosity may be acceptable. Location and 241FARR CO.37``Fitups must be consistent for the entire joint.... 
Any variations in ajoint make it necessary for the operator to reduce the welding speed to avoid
burn-through and force him to make time-consuming manipulations of the
electrodes.'' Lincoln Electric at 6.2±16.purpose of the weld are critically important. Nevertheless, inalmost every welding situation porosity will cause trouble
and is therefore a ``No-No.'' Koellhoffer at 14.Porosity can result from many causes. Some of the causesare traceable to defects in equipment or in the shielding gas
system. Sacks at 361. Most welding defects (such as poros-
ity), however, result from welder error. Koellhoffer at 15.
Failure of the welder to clean the welding gun nozzle is a
defect that Enders lists, and holding the torch at an improper
distance is another that can cause porosity (9:1606). Exces-
sive travel speed (the rate at which the weld is laid) is an-
other factor that causes porosity. Koellhoffer at 15. Carr
agrees that pushing the welding wire too fast can cause (un-
specified) problems (4:703).Undercutting, another defect prominently mentioned in theevidence, is the cutting or melting of a groove in the base
metal along the edge of the weld. Koellhoffer at 17; Sacks
at 361; Bruce Carr (3:302±303; 4:591±592, 695). There can
be several causes, with excessive electrical power, or heat,
being the usual cause. Enders (9:1610); Sacks at 361. Carr
agrees that excessive amperage can cause undercutting (id.).
As Enders observes, the operator (welder) controls both amps
and volts by two controls on the welding equipment
(9:1610±1611). It is clear from the record and the welding
texts that proper welding is a complicated process.Humps in the weld are another problem described in therecord. They appear on photographs in the record (R. Exh.
90h, g, p) as accumulations of welding metal at stops and
starts in the welding bead (5:929±930; 10:2021±2027). Other
than leaving the weld with a poor appearance, it is not clear
that such humps indicate any structural defect in the weld.
As Carr acknowledges, however, the goal is to lay as long
a continuous weld bead as possible before the welder must
stop to pick up and move position (4:530±531). Usually this
is a bead of 2 to 3 feet when he is working on his knees
(4:531±532, 700±701). Even when the welder is experienced,
Carr testified, stops and starts usually can be seen, and espe-
cially so when the welder is experiencing problems (4:702).Enders testified that humps can be caused by any of sev-eral factors, including traveling too slow (the rate of movingthe torch) and using current (amps) set ``too cold.'' The lat-
ter results in poor penetration with the weld metal piling up
in the weld groove rather than penetrating into the base
metal. The welder controls the travel speed, of course, and
as mentioned, Enders testified that the welder also operates
the controls for both amps (determined by the wire speed the
welder uses) and volts (adjusted by turning a knob on the
power supply). (9:1610±1611.) Carr agrees as to the welder's
control of the electrical adjustments (4:592, 694).Carr testified that inconsistencies in the weld gap (thegroove for depositing the weld) can result in humps or weld
build-up when the groove narrows. This results when the
welder, his travel speed adjusted to the wider portion, tends
to linger momentarily (depositing the hump) as he reaches
the narrow width and before he can adjust to the more nar-
row width (4:530).37Former QC inspector Loueallen sup-ports Carr. Loueallen testified that the weld humps in a
prominent photograph (R. Exh. 90p) are caused by stops andstarts and that such humps were common and acceptable onthose units because of the gaps they had (5:930). Carr con-
cedes that some of the humps in the photograph (R. Exh.
90p) would have to be repaired (12:2579). One reason of the
increase in his stops and starts, Carr testified, was his attempt
to check for pinholes (gas bubbles) after he discovered he
was having a problem with porosity. I shall discuss that later.The subject of weld gaps must be covered in more detaillater. At this point it is sufficient to note Carr's testimony
that a weld gap larger than specified requires the welder to
slow down and make multiple passes, as many as 7 or 8, to
fill the groove with the weld metal and to come back over
all of it with a cap weld. (3:342-343; 4:590±591; 12:2577±
2578.) Carr testified that the wide gap problem, and the
welding technique necessary to fill such a gap, makes it
more likely that the welder will leave high spots and low
spots in the weld (4:590). Former QC inspector Loueallen
testified that to fill in a wide gap the welder lowers the heat,
travels slower, and fills in the gap by building up the weld-
ing metal (5:944). However, welding with lower (electrical)
heat creates a ``very unattractive weld,'' risks depositing
``cold lap,'' achieves poor penetration, and produces a much
weaker weld. ``You just run the risk of problems.'' (5:925±
926). Aside from the unattractive weld, I understand
Loueallen to be saying that the process risks having cold lap,
poor penetration, and a weaker weld, and not that such are
the inevitable result of having to fill an oversize gap.As we shall see, the evening of October 3 Carr's task wasto weld steel plates together. A metal brace was tacked un-
derneath the two joint plates to serve as a ``stiffener.'' The
welder's job was to weld not only the joint of the top two
plates, but to have the weld penetrate into the underlying
stiffener to fuse the three plates at that welded point.Cold lap is another name for lack of fusion. Sacks at 361.Lack of fusion usually results from low heat or a combina-
tion of that with welder error, such as improper torch han-
dling or traveling too fast. Koellhoffer at 16; Sacks at 361.
Incomplete fusion is a slightly different problem from inad-
equate penetration. As Koellhoffer describes, incomplete fu-
sion occurs at the shoulders or sides of the grove, whereas
inadequate penetration means there is poor or no penetration
at the root (bottom) of the joint. Koellhoffer at 16. Inad-
equate penetration can result from the amperage being too
low or travel speed too fast, among other possible causes.
Koellhoffer, id.; Sacks at 360±361.Spatter is an appearance problem rather than a defectiveweld. Spatter consists of weld droplets, or BBs, which splat-
ter onto the metal surface adjacent to the weld bead. Enders
(9:1605); Audel at 73±74; Sacks at 361. The purpose of
using a shielding gas mix of 75 percent argon and 25 percent
carbon dioxide is to achieve good penetration with a mini-
mum amount of spatter. CO2, which burns hotter than argon,
achieves greater penetration than argon, but CO2 produces
more spatter. Enders (9:1605±1606). Argon provides stability
as a shielding gas. Sacks at 343. For these reasons, one of
the most popular mixtures in the welding industry is 75 per-
cent argon and 25 percent CO2. Koellhoffer at 346.Gaps and gouging are related items. No prints of weldingspecifications were identified or offered in evidence even
though, as I summarized earlier, the evidence demonstrates
that Farr has them. Carr testified that the specifications call
for the weld gap to be 1/8 inch (3:334; 4:571). Former QC 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
inspector Loueallen states that the most desirable gap is 3/32to 1/8 inch (5:943).If gaps are too narrow, as when the parts to be weldedhave been butted up to each other in the fitting process, they
must be enlarged. The two principal methods of enlarging or
creating a gap are by grinding or gouging, and at Farr a
welder may take his choice. When defective welds are to be
removed and the parts rewelded, the welder again selects ei-
ther a grinder or a gouger. If there is much to be done, many
chose to gouge rather than to hold a heavy grinder. (7:1212,
1222±1223, Witt; 10:1994±1995, Bowman.)A grinder is familiar enough (Sacks at 105), but gougingis not. Gouging at Farr is done by a process called arc air
gouging. As former leadman Richard L. Witt describes, the
arc air gouger ``will cut you a weld groove down to your
back stiffener.'' (7:1222.) Witt was Supervisor Bowman's
leadman on the second shift at the time of our events, but
later when the second shift was eliminated Witt was reduced
to an A class welder. (7:1203±1205.) An ``arc'' is a sus-
tained electric discharge, and an electric arc can be used for
a cutting action. Koellhoffer at 90, 210. The full name for
the arc air cutting process is air carbon arc cutting, and is
given the letter designation of AAC by the AWS.
Koellhoffer at 210.As Carr describes the procedure, the carbon arc rod isused to heat the metal, and compressed air, activated when
the welder pulls a trigger, blows away the molten metal
(4:526). The AWS gives a bit more detail (Welding Hand-
book at 499):Air carbon arc cutting is a method for cutting or remov-ing metal by melting it with an electric arc and then
blowing away the molten metal with a high velocity jet
of compressed air. The air jet is external to the
consumable carbon-graphite electrode. It strikes the
molten metal immediately behind the arc.Many of the carbon electrodes are copper coated (Koellhofferat 213; Lincoln Electric at 13.5±2), and Carr's testimony sug-
gests that the kind he used on October 3 was copper coated
(4:527).After a groove has been created by arc gouging, it mustbe cleaned before welding can begin. Although Lincoln Elec-
tric (at 13.5±2) asserts that an arc-gouged surface ``is clean
and smooth and can usually be welded without further prepa-
ration,'' Carr testified under cross examination that ``slag,
the grind dust, whatever,'' possibly including impurities from
the copper coating, would have to be cleaned out very care-
fully or porosity in the weld can result (4:527). Carr's testi-
mony apparently blends grinding (``grind dust'') with
gouging. Based on Carr's testimony, it appears that some
cleaning would be necessary to remove any slag, although
Carr was not at all sure there would be any copper impuri-
ties. Koellhoffer states that the copper coating burns away in
the arc. Moreover, ``Copper pickup from copper-coated elec-
trodes does not appear to be a problem.'' Koellhoffer at 216.
Any copper impurities that are left apparently can be cleaned
away without much difficulty.Slag is a different matter. Describing slag as some of themetal that is burned but not successfully blown away in the
arc gouging process, Carr testified that slag is always present
after gouging and that it is difficult to remove (3:341). Thewelders use wire brushes for cleaning the gouged-outgrooves (4:528±529).One problem the welders complained of frequently in1988 at Farr was a bad gas mixture, or bad gas. In 1988 Farr
converted its welding gas system from each welder using an
individual bottle of gas to a common gas source. (3:345,
Carr.) Carr's testimony is confirmed by Ricky E. Reeves, the
commission salesman for Standard Welders Supply who
services the Farr account for Standard. (9:1568, 1583.)
Reeves testified that the switch occurred in the summer of
1988. (9:1570, 1584.) In response to complaints of bad gas,
Reeves made several trips to Farr in July but never could
verify a problem while he was there. (9:1573±1577, 1579±
1582, 1593.) Unrelated to the complaints, a number of
changes were made in the equipment. Eventually, a larger
mixer was installed in October 1988 because Farr had added
more (welding) machines, Reeves testified. (9:1578, 1585±
1586, 1588, 1591±1592.) By the end of December 1988,
Reeves testified, the complaints had tapered off and quit
(9:1578, 1593).Former leadman Richard Witt agrees that Farr had prob-lems with the gas mix as late as September and early Octo-
ber, that at times it ``just didn't burn right.'' But Witt had
no problems with pin holes (porosity) because he would just
stop welding. Eventually, Witt agrees, the problems stopped
about the time, as he understands, a new mixer was installed.
He does not recall if it was installed after the October inven-
tory. (7:1213±1214.) Welder Ray Smith fixes the installation
date for the new mixer as October, following the inventory,
and, it appears, the problems stopped then (5:773±774). That,
of course, came after Carr's October 11 termination.Before the new mixer was installed, the standard methodof trying to alleviate the problem was to ``bleed the lines.''
Pickney so testified (2:139) as did Carr (3:347; 4:542), al-
though, Carr testified, some welders did not know to do that
(4:555). When Carr raised the problem of bad gas at an em-
ployee meeting that summer, Plant Manager Pufahl acknowl-
edged that no one knew what was causing the problem
(3:347). In any event, the larger mixer installed in late Octo-
ber eliminated the problemÐtoo late to help Bruce Carr.The question which arises is whether the gas which leavesthe mixer and passes through the vaporizer and into the pipe-
line system can be good as far as, for example, 9 of 10 weld-
ers, but be bad at number 10. Enders testified that as the gas
comes from a common storage tank the answer is no
(9:1607±1609). Aside from the torch handling, by controlling
knobs and adjustments on his welding machine, each welder,Enders testified, can control the quality of his welding.
(9:1609±1611.) Carr asserts that problems could arise on one
shift and not the other and that the lead person and super-
visors speculated that the night shift's using less gas possibly
had some bearing. (4:538±539.)If there can be a gas problem experienced by only onewelder, caused by gas becoming contaminated at the weld-
er's machine or from the machine through the gas hose to
the torch, that possibility is not developed in the record.
Welding equipment and hoses should be of high quality and
in good condition to prevent gas leaks. Koellhoffer at 9±10;
Sacks at 29; Audel at 75, 271±272. As Koellhoffer writes,
at 282: 243FARR CO.38Not to be confused with ``inside'' in the sense of the underside or insidethe enclosed unit.Hoses between the regulator and welding torch are thesource of most problems. Small holes can develop from
contact with hot spatter or metal. Pulling and stretching
abuse the hose and can cause cracks. Most hoses are
dragged over and around things in the work area. They
are stepped on and driven over by trucks and forklifts.
Give a bubble test to any hose you suspect of leaking.Although the foregoing quote is taken from Koellhoffer'sdiscussion of TIG welding, the quoted caution about hoses
appears to have general application. A regulator also is used
in the MIG process to regulate the gas pressure (9:1605,
1609, Enders); Sacks at 346; Audel at 274. If a gas hose has
a leak, presumably that would affect the gas pressure which
fact the welder could verify by checking the pressure gauge.
Koellhoffer advises that when a system has been inoperative
for awhile the welder should purge the system because mois-
ture ``can creep into a well-maintained system through the
torch tip, especially when the system is shut down over-
night.'' Koellhoffer continues, at 283:During the night, or at other times when the tempera-ture may lower, the cold metal of the torch can act to
condense moisture up inside the torch body. You may
find it necessary to let gas preflow for several minutes
to wash out the moisture. On occasion purging preflows
for half an hour or more have been needed for critical
work.Before I move to the next topic, one other passage fromKoellhoffer about shielding gas is interesting, although ap-
parently not applicable to Farr's central source gas storage
(as distinguished from individual cylinders). Koellhoffer at
365, emphasis added:Commercial mixtures have tight control of the [gas]percentages. Unless you have precision gas mixture
controllers the percentages can change as cylinder pres-
sure shifts. Moreover, the gases may not mix com-
pletely in the gas hose connected to the welding torch.(3) October 3, 1988ÐS & S Unit 8The evening of Monday, October 3, 1988, Bruce Carrworked on Stewart & Stevenson's Transition Unit 8, part of
a large air filtration device, or dust collector, for a turbine
engine. (2:141, Pickney; 3:330, Carr; 7:1210, Witt; 10:1990±
1991, Bowman.) Farr used heavy steel plates to assemble
components for the transition unit in its fabrication depart-
ment. (2:140±141, Pickney; 7:1222, Witt.) Carr estimates the
unit as measuring some 13 feet wide and 9 feet high (3:331;
4:687). Pickney estimates the height at closer to 14 feet
(2:133). Bowman seems to raise the height even more
(11:2170). In any event, a ladder was used to climb atop for
working on the roof section (4:598; 12:2170±2171).The length estimate is unclear, but a diagram (R. Exh. 35)of the unit (shaped like a pyramid with the top cut off to
form a roof) in evidence suggests that the length, whether of
side or base, is substantially greater. The dimensions of the
sides or base are unimportant, for our focus primarily willbe on the roof section. Indeed, use of the terms top, roof,
base and the like are rather misleading because they gen-
erally were used in the hearing to describe the way the unit
sat when Carr welded it rather than its posture when it sitsbolted in position in the S&S turbine engine (11:2173±
2178). The ``roof'' section is the smallest section of the unit.
On October 3 the unit was positioned so that it would appear
to an observer as a pyramid shaped unit (with the top cut
off so as to form a ``roof'') sitting on the shop floor.When he came to work the afternoon of October 3, Super-visor Bowman conferred with Danny Tinch, the Hi-Bay day-
shift supervisor. Bowman learned that Farr wanted to try to
complete unit 8 that evening because the company needed to
start work on a high efficiency filter house (10:1991±1992,
Bowman). Carr and welder Keith Davidson had been work-
ing on unit 8 for 2 days tack welding the components in
preparation for final welding (3:332; 10:1991; 11:2071; R.
Exh. 88-1). Bowman testified that for the October 3 shift he
assigned Carr to finish unit 8 and Davidson to start the high
efficiency filter house (10:1992).As diagrams (G.C. Exh. 43a; R. Exh. 34) reflect, and wit-nesses agree, the roof section consisted of four panels. The
outside edges had to be joined to the side walls by welding,
and the two long inside seams,38crisscrossing in the centerof the roof to give the appearance of four radial seams, had
to be welded. A stiffener, a piece of channel iron (2:142;
3:335; G.C. Exh. 43b), was tacked underneath for support.
All agree that the weld had to penetrate into the stiffener so
as to fuse the three pieces of metal along the welded seams.There is no dispute that Farr's fabrication department in-correctly sheared the four roof components so that three of
the (radial) seams, rather than leaving a 1/8-inch weld gap,
butted together, with the fourth seam having an excessive
gap. The length and width of the gap are disputed. When
Carr arrived at unit 8 at the beginning of the October 3 shift
he either found the unit on its side, or had the crane operator
so position it, so that Carr, when standing on the floor, could
face the roof section. Carr observed soapstone markings
pointing to three of the four seams with instructions to
``gouge and weld.'' (3:336; 4:615.)Although the A class welders on the second shift normallydid the gouging, Carr testified, Carr concedes that on occa-
sion he has gouged a grove in butted seams. However, Carr
testified, the times he did so previously were on much short-
er seams than the ones involved here. (3:335; 4:524±526.)
Carr estimates that the fourth radial seam had a gap of 1/2
to 5/8 inch or ``approximately'' 1/2 inch (3:333±334, 406).
Supervisor Bowman and Leadman Richard L. Witt dispute
this. According to Bowman, he earlier had measured the gaps
on most of the 10 (10:1994) S&S transition units and

found the gaps to be 3/8 inch (11:2164±2165). Bowman as-
serts that the 3/8-inch gap was limited to the center, where
the four seams join, and extended for about a foot to the
right and left of the center, as shown on a diagram he drew
(R. Exh. 34), and then tapered ``probably'' to the dimension
specified (10:1999±2002).Carr's diagram shows the gap running the full length ofthe fourth radial seam (G.C. Exh. 43a), although the one (R.
Exh. 68) he drew for his ESD unemployment claim is shown
as a different radial, Carr does not recall which one is cor-
rect, but he asserts that either accurately represents the prob-
lem (3:393; 4:561±1562). Leadman Witt testified that the
roof panel had some ``wide'' cracks at one space or another, 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
39Carr describes the time system, with the hour divided into 100 units, asthat of the military (3:338). Carr is correct only as to the hours. The 100 units
derives from industry. Under the 100 unit system, 1 unit equals .6 of 1 minute.
Thus, 25 x .6 equals 15 minutes, 50 x .6 equals 30 minutes, 75 x .6 equals
45 minutes, and 100 x .6 equals 60 minutes. Stated differently, the system di-
vides an hour into tenths with 1/10 (10 units) being 6 minutes.and he fixes the separation as 3/8 inch (7:1210, 1225). Carrconcedes that on occasion in the past at Farr he probably has
successfully welded stiffener-supported 1/2-inch gaps
(4:522).The sequence of events is disputed. Carr testified that afterhe saw these ``gouge and weld'' problems he spoke with
leadman Witt about them. Busy working, Witt told Carr to
check with Bowman, which Carr did (3:336). Witt testified
that at the beginning of the 4 p.m. shift Carr called him over
and showed him the butted seams and ``wide'' cracks in the
transition unit (7:1210, 1225). Witt does not disclose what he
said to Carr on that occasion.Leaving Witt and locating Bowman, Carr testified, Carrbrought Bowman to unit 8 and showed him the problem.
Bowman, Carr testified, said the problem was created by the
fabrication department, but to ``Go ahead and gouge them
out and do what you've got to do and charge what time you
spend on that to 1-S, Fabrication.'' As Carr explains, Bow-
man meant charging the gouging as rework on Carr's labor
card under code number 070 (3:336±337). Carr's list of labor
codes shows 070 to be direct labor for ``Rework Labor''
(G.C. Exh. 59). Carr records on his labor card that he
worked on the unit (it has a long number) doing gouging,
actually labor code 070 (rework labor), from 1918 hours to
2075 hours.39(3:337±338). With 18 units after the hourbeing just under 11 minutes, and 75 units being 45 minutes,
we see that Carr recorded a time for rework labor of 7:11
to 8:45 p.m., or slightly over 1.5 hours, and charged to 1-
S on his labor card (G.C. Exh. 42). As Carr recalls, he first
welded the sides before starting on the roof (3:339±340;
4:558, 563, 588). Carr's labor card (G.C. Exh. 42) for Octo-
ber 3 reflects that he worked from 1600 hours (4 p.m.) to
1918 (7:11 p.m.) doing labor code 011 and charged to 4-H
[Hi-Bay]. Farr's labor code list (G.C. Exh. 59) shows 011 to
be ``Shortarc Weld,'' and 070 to be ``Rework Labor.''Bowman indirectly denies Carr's assertion of a conversa-tion at the beginning of the shift. According to Bowman, he
was busy until nearly 7 p.m. with a problem concerning the
respirator in the paint department (10:1993). On returning to
the welding area, he observed Bruce Carr arc gouging. As
Richard Witt, the welder lead, just happened to be walking
by, Bowman asked Witt what Carr was gouging. Witt in-
formed Bowman that Carr was gouging the seams because
they were closed like all the rest (10:1993±1994). ``All the
rest'' presumably refers to the seams on the other nine
S&S transition units.
Bowman testified that, after Witt told him what Carr wasgouging, Bowman went over to where Carr was working.
The primary purpose of his going over to Carr, Bowman tes-
tified, was to see that Carr was charging his gouging time
to the other (fabrication) department. At that time S&S

unit 8 was on its side so that Carr could gouge the roof sec-
tion while standing on the floor. A crane was available to
turn the unit. Bowman asserts that on that occasion he and
Carr had no discussion about gouging rods. (10:1995±1996;
11:2091±2092.)Witt testified that around 7 p.m. Carr was having troublewith his 1/8-inch arc gouging rods breaking during the
gouging process. Witt showed Carr how to adjust the airpressure valve to prevent the problem. (7:1211, 1223±1224.)
Carr recalls no problem with the gouging rods breaking, nor
does he recall whether Witt demonstrated the proper tech-
nique for regulating the air pressure to prevent the problem
(4:565±567; 12:2546). Whatever denial may be implied,
Carr's lukewarm inability to recall such an event is not per-
suasiveÐespecially when he is able to recall other details of
October 3.As I have mentioned, after Carr got his instructions fromBowman early in the shift to go ahead and gouge and charge
to Fabrication, Carr first welded the sides of Unit 8. At ap-
proximately 7:11 p.m., his labor card (G.C. Exh. 42) reflects,
Carr began ``rework labor,'' which is to say, the arc
gouging. Carr testified that (to begin the arc gouging) he
could not find any 1/8-inch arc gouging rods. Instead, he
could find only a larger size, which was either a 5/16 or 1/4
inch. Witt was busy on a Tenkay filter house and told him
to check with Bowman. Carr found Bowman and they both
looked without success for smaller rods. Bowman told Carr
to ``use what you have.'' (3:340; 4:585±589.) Bowman de-
nies this, saying both 1/8-inch and 1/4-inch rods were avail-
able (10:1996).Pickney identified records a supervisor (unnamed) hadshowing an order of 1/4-inch rods on August 12, 1988 (R.
Exh. 6) and orders of 1/8-inch rods on May 25 and August
12, 1988. (8:1356±1360; 9:1632±1633.) I attach little weight
to the requisition copies the unnamed supervisor had in his
possession. Moreover, the record does not show how fast
gouging rods were being used at the time or when the next
requisition was. Farr apparently does not use 5/16-inch
gouging rods (8:1360; 10:1997). Witt testified that Farr had
1/8-inch rods available and that they were what Carr used the
evening of October 3 (7:1224). Carr is positive he did not
use 1/8-inch gouging rods on October 3 (4:586). Crediting
Carr that he used 1/4-inch gouging rods, I observe that the
photographs in evidence (R. Exh. 90) show welding beads
which appear to be more consistent with a gap of 1/4 inch
(or even larger).When he went over to Carr around 7 p.m., Bowman testi-fied, Carr told him he was charging his gouging to welding.
Bowman told him to clock off from welding and onto De-
partment 1-S. Bowman said, ``They're responsible for us
having to rework it. They can eat the labor.'' Replying with
accompanying obscenities, Carr expressed his opinion that he
did not think it was his responsibility to do the rework, that
Fabrication should. Nevertheless, Bowman responded,
Moring had decided Welding would do the rework and that
``we're going to have to rework them.'' Carr did not say he
was having any problems (10:1997±1998). When he testified
during the rebuttal stage, Carr did not address Bowman's as-
sertion that the evening of October 3 Carr, with obscenities,
expressed his displeasure at having to correct Fabrication's
mistakes.When Carr finished the gouging, he had the crane lift unit8 and set it on the larger end. The ``roof'' section was then
in the air (with the unit looking like a pyramid having a plat-
form top). Carr then climbed on top and began welding. He
first welded the three 1/4-inch seams he had created by
gouging with the 1/4-inch gouging rods, and last of all the 245FARR CO.oversize seam which took him to the end of the shift. (3:342;4:563, 589, 560±561, 689±690.) Carr used welding wire of
.045-inch thickness, or a diameter of less than 1/16 (4/64)inch. (4:523±524, 588±589.) Conversion tables of decimal
equivalents of fractional parts of an inch show that .045 is
slightly less than 3/64 inch. Audel at 911; Koellhoffer at
467; Sacks at 117.Carr's labor card shows he welded from 8:45 p.m. (2075hours) to 10:21 p.m. (2235 hours). It then shows the code
for ``General Labor'' to 11:36 p.m. (2360 hours) and, finally,
welding from then until shift's end at 2 a.m. The general
labor from 10:21 to 11:36 p.m. is not specifically explained.
However, Bowman testified that in the timeframe of 10 to
11 p.m. to 11:30 p.m. Carr came and told him he needed the
crane to ``flip'' the unit. The crane temporarily was out of
service at the time and Bowman told Carr to sweep and
clean his area while he waited. (10:2007±2008, 11:2093.) If
that is the explanation, it means Carr had only 2.5 hours to
weld the four radial seams on the roof section.Carr testified extensively to problems he had welding thatevening. The problems, he testified, were mainly on the roof
section (4:558; 12:2580). He noticed the first welding defect,
porosity, when he was about midway through welding the
roof section. (4:559, 699.) Using the times on Carr's labor
card as a reference, Carr's testimony therefore places the
time of his noticing the porosity at roughly 12:30 a.m. Carr
attributes the porosity to a problem with the shielding gas.
He tried to correct the problem by the standard method of
``bleeding'' the lines, and he welded the last two seams after
the ``bleeding'' process (3:347; 4:542, 555, 559±560, 564).
As an additional corective measure, Carr shortened his usual
2- to 3-foot weld segments (4:531±532, 700±701) down to
one half that in order to check for porosity, and he still
found occasional porosity (4:701±702) but apparently over-
looked some. As Carr explained, after watching the welding
flame (through the hood visor), pushing back the hood and
looking for pinhole porosity is not always a successful effort
because vision is somewhat impaired from having to see the
welding flash (12:2594±2595) and then, after lifting the
hood, the shop lights reflecting on the metal (4:551±552).There is no evidence that anyone else experienced prob-lems with the gas (which comes from a common source) that
evening. Witt welded seams up to 8 feet in length that
evening, and he recalls no gas problems. According to Witt,
he received no complaint from Carr of problems with the gas
(7:1224±1225). Carr testified that he pushed hard toward the
end of the shift in order to finish because he was running
out of time and Bowman had said the Company wanted to
send the unit to sandblasting (3:344).Carr vaguely recalls that at one point, he thinks it wasaround 10:30 p.m. or so when he was on the shop floor for
some reason, Bowman came over, climbed the ladder and
from a position on the ladder looked at the roof. Carr con-
cedes that Bowman could see wery little from that angle.
More important, Carr is confident this occurred before he
had welded the last radial seam, the one with the wide gap.
(4:599±602, 686±690.) Bowman denies that such an event
happened (10:2005). If Bowman did so, he apparently did so
before Carr experienced any of the welding defects or gas
problems (with line bleeding) because Carr does not claim
that he sought, on this occasion, to discuss them with Bow-
man.Witt testified that near the end of the shift Carr came tothe filter house where Witt was working. Carr asked Witt to
come look at his work because some of the welds did notlook good and he wanted Witt's opinion whether they would
pass inspection or whether they would have to be reworked.
Witt told Carr he was tied up and that Carr would have to
get Bowman to look at the welds (7:1211±1212, 1226±1227).
Carr recalls he told Witt about the end of the shift that the
welding would need some rework. He does not think Witt
commented, but Carr is not sure (4:594±596).As the welders handed their labor cards to Bowman at theend of the shift, Carr testified, Carr told Bowman that al-
though the basic welding on unit 8 was done, some spots on
the roof section would need reworking to get it to pass.
``Well, we'll worry about that tomorrow,'' Bowman said.
(3:344; 4:597, 603; 12:2546, 2571±2572.)Denying this, Bowman asserts shortly before the end ofthe shift he walked over to Carr's unit. Passing Carr at the
time clock, where Carr and the others were standing to
punch out on their labor cards, Bowman asked Carr whether
he had finished. ``It's finished, ready to go,'' Carr answered.
Bowman began inspecting the inside of the unit. After about
6 minutes, the buzzer sounded the end of the shift. Having
inspected only part of the inside of the unit, and finding no
problems, Bowman went to his desk and completed his usual
35±40 minutes of paperwork. (10:2005±2009; 11:2092±2093,
2165±2170, 2184, 2187.) Although a full inspection would
have taken 35±40 minutes, and normally he does so, this
time he did not because it came at the end of the shift.
(10:2010; 11:2188±2189.) Moreover, a full inspection would
have required climbing up on top of the unit, and no one had
suggested there was a problem with the roof (10:2006, 2009).On cross-examination Carr concedes he did not tell Bow-man how much rework was needed, whether 1 hour or 8
hours (4:598), and that as another warning for him would be
bad, it perhaps was a mistake that he did not take Bowman
to the unit and point out the problems (4:615). Nevertheless,
during rebuttal cross-examination Carr testified that he be-
lieved he had adequately informed Bowman of the problem
and that it was Bowman's responsibility, once Carr reported
the existence of problem welds, to say ``Hey, let's go look.''
(12:2572±2573.) Carr denies that he told Bowman the unit
was finished and ready to go (12:2546). Carr asserts that the
normal procedure followed, after reporting welding problems
to the supervisor, was for someone to rework the unit the
next day or evening (3:354). Carr did not say anything to
Bowman the next evening about problems on the unit even
though, according to Carr, unit 8 was still sitting where he
had left it the night before. Bowman assigned him to work
on something else (3:351; 4:603±604).The better evidence is that unit 8 was set outside the fol-lowing day to be sent to sandblasting, thence to painting for
a coat of primer, and finally back to Hi-Bay for a final in-
spection on Monday, October 10. (2:157±159; 8:1423±1424,
Pickney.) Although the unit normally would have been in-
spected before leaving Hi-Bay, Bowman testified (10:2010),
the final inspection is performed after units return from sand-
blasting and having a coat of primer applied (10:2010, 2190).
Even so, Bowman concedes that the unit should have re-
ceived an initial inspection before it left Hi-Bay, but that the
day shift apparently sent it to sandblasting even though he
had left a note for Supervisor Danny Tinch that he had not 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
40As a welder helper, Bobby Kirby cleaned welds of the various Hi-Baywelders. In Kirby's opinion Carr's welds looked better than those of the other
welders. On one occasion in the summer of 1988 Kirby, speaking to Bowman,
complimented Carr's welding. Bowman replied that Carr is ``one of the best
welders'' Bowman had ever worked with (6:1073±1074). Not disputing the
event, Bowman asserts he told Kirby that Carr ``could lay a better weld than
anybody I've ever seen,'' and that ``I'll still stand by him on that.'' Neverthe-
less, Bowman continues, he did not say Carr is ``one of the best welders''
because that encompasses a lot more than simply laying a good weld
(11:2097±2098). Although I credit Kirby, I find that Bowman's remark went
to the quality of Carr's welds rather than to some overall evaluation of Carr
as a welder. Kirby addressed welds, and that is what Bowman responded to.41Although Moring was the Hi-Bay manager, he was in the process of leav-ing for India to visit a Farr customer there, and Gardner substituted for
Moring. (8:1421; 9:1705, 1733; 12:2294, 2320.) Consequently, Bowman put
both their names on the memo (10:2035).42Before making his recommendation, Bowman testified, he asked his weld-er lead, Richard Witt, whether there had been any problems (on October 3).
The only problem Carr had that night, Witt advised, was that of the 1/8-inch
rods breaking. Witt told Bowman he had showed Carr how to eliminate the
problem by adjusting the air pressure (8:2037). Witt was not asked about this
during his testimony. Bowman does not clarify at what point in the October
10 shift he asked Witt.completed the inspection. Despite the missed inspection, nosupervisor and no inspector was disciplined (11:2190±2194).
Disagreeing with Bowman about the need to inspect before
the unit left, QC inspector Carlos Diggs asserts that, in any
event, the unit was not in the building when he came to
work on October 4 and he assumed it had gone to sandblast-
ing (11:2253±2256).Although one benefit from the sandblasting and primer isthat welding defects can be seen easier (2:158; 7:1215;
8:1424), a drawback, as Witt states, is that welding repairs
are easier to make before the primer is applied (7:1215). Carr
explains whyÐthe primer has to be removed from the area
to be reworked (or the primer would contaminate the new
weld) (3:353). For that reason, Carr asserts, when the Com-
pany knows there is substantial rework to be done, a unit is
reworked before it is sent to be sandblasted and primed
(3:353). But that procedure is followed, Witt explains, only
if there is no rush. If Farr is in a hurry on the unit, or the
unit is behind schedule, then the rework is done after the
sandblasting and priming (7:1214±1215).Unit 8 returned to Hi-Bay on Monday, October 10. Al-though the evidence does not show who first discovered the
defects, Day Supervisor Tinch apparently was one of the first
to see them. QC inspector Carlos Diggs testified that Tinch
called him over that morning to look at the welds. On the
roof section Diggs saw some of ``the worst looking welds I'd
ever seen.'' (11:2247±2250.) When Bowman came in at mid-
afternoon, Tinch gave him the news about Carr's unit. Tinch
did not testify about this aspect of the case.Bowman testified that on October 10 unit 8 was positionedso that the roof section was vertical with Bowman facing it.
Bowman found, in his words, ``a tremendous amount of''
porosity and undercutting, ``just a poor job of welding.''
(10:2012±2013.) At first Bowman did not believe Carr haddone the welding, but a check of his records and the welding
stamp disclosed that indeed it was Carr's work.40With soap-stone Bowman marked the defects that had to be repaired.
Considering that such work definitely would need a ``write-
up,'' he went to Pickney to come look at the unit. Pickney
referred him to Marvin Gardner, the plant superintendent, as
the person most qualified to evaluate the welding. Bowman
took Gardner to the unit, and Gardner said the welder should
be written up. Reporting back to Pickney, Bowman, who
knew Carr would be subject to termination for another warn-
ing, suggested that photographs be taken because Carr prob-
ably wold complain to Vic Pufahl, the plant manager.
Pickney endorsed the idea of photographs. (10:2014±2018;
11:2195±2196.) Gardner and Pickney confirm these matters.
Bowman made a series of photographs (R. Exh. 90) of the
marked welds (10:2018±2019).When Carr reported for work on October 10 Bowman tookhim to the unit. Carr confirmed it was his work. Bowman
said it was unacceptable and would have to be ground out
and rewelded. Carr said that if Bowman was going to com-
plain about this then Carr was going to be (expletives de-
leted) angry unless he also tagged Ricky Tinch's unit. They
then went to Ricky Tinch's unit. Inspecting it, Bowman
found nothing wrong and Carr could not either (10:2029).``A'' class welder Ricky Tinch is a brother of Hi-Bay's day
supervisor, Danny Tinch. (10:2029±2039; 11:2110.)Describing unit 8 as marked up like a ``Christmas tree,''and observing that some of the spots marked were the type
going out every day, Carr agrees that he confronted Bowman
about Ricky Tinch's unit. However, Carr fails to describe
what happened when he and Bowman went to Tinch's unit
(12:2547, 2582). Moreover, Carr concedes that his principal
differences with Bowman were over marks on the sides and
corners rather than the roof (12:2583±2584). Although there
is some question whether the photographs in evidence are all
limited to the roof, it is clear that Respondent Farr's focus
in this case is on the roof section.Carr reworked the unit the evening of October 10, takingabout 5.4 hours to complete the task. (3:352; 4:608±609;
10:2016, 2031; 11:2069; R. Exh. 88-3.) Bowman passed the
rework and unit 8 left (2:160; 3:353). Respecting the two
long crisscrossing welding seams on the roof, Carr concedes
that there were areas which needed to be gouged out and re-
welded, but he attributes the defects to causes beyond his
control (gas, gap, and gouge). (4:552; 613±614; 12:2585.)
Carr estimates the crisscrossing welds (which joined the four
panels to form the roof) at no more than a total of 28 feet
(12:2583). The 28 feet comes from his earlier estimate of
12±14 foot dimensions. Inches are referred to in the record,
and 12±14 feet would be 248 to 336 inches.At the end of the October 10 shift, Bowman prepared aone-page report (R. Exh. 33) to Pickney, Moring, and Gard-
ner41on the welding, concluding with the recommendationthat Carr be given a written warning. (10:2016, 2034±2035;
11:2196.)42Bowman then measured the rework, finding thatCarr did 284 inches of rewelding, and he prepared a second
memo (R. Exh. 32) about the 284 inches, and the over 5
hours of reworking. (10:2015±2016, 2033±2034; 11:2196.)
Bowman never quite concedes that he may have measured
some good weld that Carr removed in the process of blend-
ing the weld into one long weld of neat appearance
(11:2205±2207).Asserting that 284 inches would include most, perhaps all,of the weld seams on the roof (12:2583), Carr testified that
in fact he did grind out some good welding in order to have
the reweld match the connecting areas so as to achieve a
long, continuous weld rather than having mismatched spot
rewelds (12:2547-2548). Carr estimates that he reworked 247FARR CO.about 40 percent of the roof seams (4:609). More important,Carr's own estimates of the inches of defects of porosity, un-
dercuts, and humps, each independent of the other two are
(12:2589-2591):porosity:30 to 40 inches
humps:10 to 20 inches

undercuts:10 to 15 inches

total:50 to 75 inches
Asked why, after discovering his porosity problem, hecontinued to weld rather than stopping and reworking the bad
spots (12:2592), Carr had difficulty articulating his expla-
nation. Undercuts and porosity are not easy to see, he testi-
fied. (12:2594±2596.) Earlier, as noted, he testified that he
had welded two of the four seams (counting the two criss-
cross seams as four radial seems) before he discovered a po-
rosity problem, after which he bled the gas line and short-
ened his segment welds in order to check on his work. Even
so, many of the problem spots were in the oversize gap
seam, which he welded last. Recall also that Bowman had
told Carr he wanted to finish the unit that night, and thatCarr pushed hard to accommodate the Company's desire.
Carr testified that he did everything he could trying to cor-
rect the (gas) problem (12:2540, 2591), and that under nor-
mal procedure, as earlier summarized, the goal is to complete
the welds and do the rework later.In short, Carr's position is that he acted in a good faithattempt to accomplish the mission Supervisor Bowman had
assigned him. Pickney testified that he believes Carr's bad
work either bordered on being intentional, (2:146), or was in-
tentional, because he does not think a welder of Carr's abil-
ity would do that amount of poor work and not be aware of
it (3:192). Pickney concedes that the final warning (G.C.
Exh. 11) issued to Carr over this matter does not express an
opinion that the work was intentional (9:1657). The General
Counsel argues that this new position is inconsistent with the
original and warrants an adverse inference (Br. 68). On both
occasions Pickney simply expressed his opinion in answer to
questions about Carr's work. Having that opinion is not the
same as being in a position to state such a conclusion on the
warning/discharge notice. In any event, as Pickney never saw
the welding (8:1425), his opinion is based on the reports of
others.Richard Witt, then the second-shift welder lead, testifiedthat he saw the unit on October 10. Knowing that Carr had
the ability to do much better, Witt is of the opinion that the
bad welds were intentional (7:1227±1230). Witt's testimony
on this point is attended by controversy. Called as a witness
by the General Counsel, Witt gave the foregoing while on
cross examination. On redirect examination the General
Counsel established that Witt had given two pretrial affida-
vits. Witt admits that in neither did he report his view that
Carr's work looked intentionally bad. Witt says the Board
agent asked him about Carr's work generally, not the work
on unit 8; therefore, it never came up that Witt thought those
welds looked intentionally bad (7:123±1232). Witt confirms
that his affidavit of November 2, 1988, contains the follow-
ing statement (7:1233): ``I heard Bruce Carr was fired for
poor work. I never saw the work he did that night.''His understanding of those lines, Witt explains, is that henever saw the work ``on October the 3rd.'' (7:1233.) That
is, it was later that he saw it (7:1233).In his second statement, given on February 28, 1989(7:1221, 1233), Witt reports (7:1233±1234):Then Moore and Davis [apparently Farr's two co-coun-sel] asked us what we knew about Carr and this weld.
They had pictures of a weld, though I couldn't tell it
was Carr's or what was wrong with it, though I could
tell it wasn't a very good weld.It seems strange that Witt, even reading the first quote asnot meaning on October 3, did not tell the Board agent, ``But
I did see it a week later.'' Witt's demeanor was unpersuasive
on this topic. Not believing Witt, I find that, as his first affi-
davit states, he neverÐnot even on October 10Ðsaw the
welding seams on unit 8. I am persuaded he changed his
story, at some point after his second affidavit, to please his
employer.(4) October 11, 1988ÐBruce Carr firedWhen Pickney arrived at work Tuesday morning, October11, he found on his desk the two October 10 memos (R.
Exhs. 32, 33) from Bowman. Pickney asked Bowman if there
was any reason Carr would have done such work, and Bow-
man said no. Asked if he had talked to Witt, Bowman re-
plied yes, and that there was no reason (to excuse this).
Pickney went to Marvin Gardner and informed Gardner that
discipline of Carr would mean discharge and asked Gardner
to review the situation carefully. (2:127; 8:1422±1423;
9:1658.) Gardner testified that he went out and spoke with
Day Supervisor Tinch and day leadman Gene Haner and
ascertained that they considered Carr's welding on unit 8 as
``bad.'' Gardner testified that he then went to Pickney and
they ``decided to take action,'' although he cannot recall his
conversation with Pickney. Gardner testified that he approved
the discharge and that Carr's union activities, of which he
was aware, played no part in his decision (12:2309±2312).Pickney is a bit unclear on the sequence, but it appearsGardner first came to Pickney's office where they reviewed
Carr's file. Gardner then left to interview the others. Later
Gardner returned and reported that there were no extenuating
circumstances to excuse Carr's bad welding and that his de-
cision was to proceed with the termination. (2:130±131; 152±
153; 8:1422, 1230±1433.) Apparently at that time Pickney
went out and interviewed Tinch, Haner, and Carlos Diggs,
the chief QC inspector. Each informed Pickney there was no
reason for the bad welding and no justification for not stop-
ping (8:1422±1423). At some point Pickney informed Vic
Pufahl, the plant manager, of the decision to terminate Carr
and reported the investigated facts. Pufahl said to proceed
with the termination (2:131; 8:1425). Pickney prepared the
termination paper that afternoon (8:1433).Because Pickney had a 4 p.m. meeting away from theplant, the termination meeting did not occur until about 9
p.m. Present in the Hi-Bay office were Pickney, Bowman,
and Carr. Bowman testified that he read the termination no-
tice to Carr, that Carr noted his disagreement on the form,signed it, but did not say much. At no time, either before themeeting or during it, did Carr offer any explanation or ex-
cuse, Bowman testified. Nevertheless, Bowman concedes that
some more things were said, and that he and Pickney told
Carr the decision was final. (10:2036±2038.) 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Pickney testified that after Bowman read the terminationnotice Carr asked that Richard Witt be brought into the meet-
ing. Pickney explained that Witt already had been consulted,
that Gardner had made the decision, and that at 9 p.m. there
was no way Pickney could change anything no matter what
Witt had to say. However, Pickney added, there was an ap-
peal procedure available to Carr and Carr knew what to do.
Carr said he would appeal and that they had not heard the
last of this. The meeting lasted about 10 minutes. (2:134±
135; 8:1428±1429.)Carr recalls that Pickney did the talking, advising him thathe was being given a warning for poor quality work and that
the warning resulted in his termination. Carr attempted to ex-
plain the problems he had experienced, and he requested that
Richard Witt be brought in. Pickney said he did not want to
hear any of it, that the matter had been investigated, the deci-
sion was made, had been reviewed, was final, and that he
was terminated. Pickney recalls nothing being said that they
already had spoken to Witt. Carr concedes he did not say in
the meeting that there was no bad welding on October 3, and
he observes that no one there said his work was intentionally
bad. Carr denies any intention to do bad work the evening
of October 3. (3:354±355; 4:611±614.)To the extent the accounts differ I credit Carr's version,although I find it likely either Bowman or Pickney did men-
tion that Witt had been spoken to. Carr testified that he did
not file an appeal within the Farr grievance procedure be-
cause he chose instead to go to the NLRB (4:615±616).(5) Disparity evidenceThe General Counsel argues that Respondent Farr dispar-ately issued warnings to welders for poor quality work. (Br.
34±37, 71.) It is true that Respondent did not issue a warning
every time Carr or someone complained that the welder (usu-
ally a welder not showing an open indication of his union
sentiments, or one who was not in favor of the IUE) had
made a welding defect. When Farr's supervisors were aware
of the situation, they usually did not agree that the matter
warranted a warning. Bowman, for example, testified that
Carr frequently complained about ``little mistakes'' in the
work of Roy Cline (11:2094). In fact, as to Roy Cline and
others apparently not IUE supporters, Farr has issued written
warnings to them for poor quality work. Thus:Tommy Kirby3±16±88G.C. Exh. 25(c)
Dewayne Jacks4±12±88G.C. Exh. 25(b)
7±06±89G.C. Exh. 25(f)
Stevin Tilley9±16±88G.C. Exh. 25(d)

Joe Carroll9±19±99G.C. Exh. 25(a)

Roy Cline10±10±88G.C. Exh. 25(g)
Pickney's warnings list (R. Exh. 2 at 6) shows that JoeCarroll also received a first written warning for poor quality
on February 24. The September 19 warning was a ``final.''
Even Richard Witt received one on August 16 for a safety
violation (R. Exh. 2 at 6). Although ``safety'' is not nec-
essarily welding, it seems closely related. In any event it
shows (as do Farr's warnings to and even discharge of em-
ployees in other departments) that Farr uses its written warn-
ing procedure frequently even if not every time a neighbor-ing employee would think that a mistake should get a warn-ing.Ricky Tinch apparently has received no written warningsfor quality. As mentioned earlier, he is the brother of Danny
Tinch, Hi-Bay's day-shift supervisor (11:2110). The evidence
is mixed as to Ricky Tinch, but on the most relevant com-
parison, Carr's complaint to Bowman on October 10 about
poor quality work on, apparently, the same type of S&S

transition unit Carr welded, Carr fails to tell us (he is not
asked) what happened when he and Bowman together in-
spected Tinch's unit (12:2547).Even if supervisors declined to issue warnings to someemployees for mistakes, so, too, they did as to Carr. As sum-
marized, in early July 1988 Hi-Bay Manager Glen Moring
only orally warned (R. Exh. 23) Carr, principally as to quan-
tity. Less than 2 months later Bowman did the same with
Carr, this time as to rework caused by carelessness (picking
up wrong part) and inappropriate welding technique (hori-
zontal weld missed) (G.C. Exh. 12). Had Moring and Bow-
man been looking for any excuse to issue Bruce Carr a writ-
ten warning, so as to hasten Carr's involuntary departure,
surely they would have done so on these two occasions. In
any event, it demonstrates that Carr also benefited from
Farr's failure to issue a written warning on every occasion
of a mistake.That brings us to the transition units. Carr did only 1 of10. Most, perhaps all, had the butted seam and gap seam
problems experienced by Carr, yet apparently Carr is the
only welder to produce poor welds (or at least a substantial
amount of welding defects). If Carr had to work under any
different lighting conditions, the evidence fails to disclose
that fact. Although most of the other units apparently werewelded on other dates or shifts, other welding was done the
evening of October 3, yet Carr is the only welder who expe-
rienced problems with the gas.Finally, there is no credible evidence that Farr has evercondoned the amount of poor welding Carr did the evening
of October 3. By Carr's own estimate, 50 to 75 inches of
the welding seams were defective. As Carr would have to
gouge or grind out more than that to match the connecting
welds, it is safe to say that even under his own estimate
some 100 inches would have to be reworked. Supervisor
Copeland testified that he cannot conceive of a welder re-
quiring that much rework and not receiving a written warn-
ing (12:2461±2462). I find that the evidence does not dem-
onstrate disparity.(6) October 12, 1988Ðcomments by SupervisorLarrySmith
Larry Smith is, and was in October 1988, the day-shift su-pervisor over the filter area and maintenance department.
(10:1901.) Bobbie J. Gathright worked on Smith's filter line
in October 1988. (4:705, 709; 10:1905.) Gathright testified
that the day after Carr was fired employees were discussing
his discharge. Shortly after work started, and while working
at the filter line making labels about 5 feet from Smith's
desk, Gathright asked Smith if Carr had been fired, and
Smith confirmed it. She asked what for, and Smith told her
to guess. ``What was it, over the union?'' she asked. Smith
replied, ``Pickney said it was over the bad welds. But I've
got a whole damned table full of bad welds back there. They
are not Bruce's. I can take you back there and show you. 249FARR CO.43Longfellow, ``The Falcon of Ser Federigo,'' last line, in ``Tales of aWayside Inn'' (1863), The Poetical Works of Longfellow 209, 213 (Cambridgeed. 1975).Bruce is a good welder. The guy that welded them backthere is still here.'' Gathright observed, ``Yeah, I know, over
the union.'' Saying something which Gathright cannot recall,
about Carr's being ``canned,'' Smith laughed without dis-
agreeing with her observation. (4:706-707, 711±714.)
Gathright is unsure of what items Smith was referring to as
having bad welds, and she did not ask him to show her be-
cause she was busy making labels (4:714±715). Because of
an industrial injury, Gathright's last work day was October
14. Although she was fired on January 23, 1989, and there-
after became angry at Farr over the handling of her injury
claim (4:715±718), her version of this conversation with
Smith predates her anger as evidenced by her written state-
ment of December 15, 1988 (4:711, 718±720).Denying that conversation (10:1904±1905, 1907±1908),Supervisor Larry Smith asserts that the conversation he did
have with Gathright about Carr's discharge occurred when
she came to the plant the evening of October 21 (he was
substituting for Supervisor Copeland) to get her flu shot
(10:1905±1906). Gathright accused Pickney of terminating
Carr ``because of his union activity.'' Smith replied that he
did not know anything, and all he knew was shop floor talk.
``I'll say this much in behalf of Bruce Carr. Bruce is capable
of doing a good job. He can do good work. Now, if he got
sloppy and it caught up with him, that's Bruce's fault.''
(10:1906±1907.) Identifying Gathright's labor card for Octo-
ber 12 (R. Exh. 95), Smith points out that Gathright worked
on a pleater until about 9:30 that morning when she began
making labels. The pleater is 25 feet away from his desk
(10:1908±1910). Gathright did not testify in rebuttal to ex-
plain the discrepancy between her testimony and her labor
card.Although I am inclined to credit the description of bothconversations, October 12 and 21, I find it unnecessary to re-
solve the labor card discrepancy. Gathright's testimony adds
no weight to the Government's case. The conversations
merely show that Supervisor Smith's initial personal reaction
was skeptical because he has a high opinion of Carr's weld-
ing ability. There is no evidence Smith ever inspected the
roof welds on unit 8. Pickney is not quoted as giving any
reason other than the bad welds for Carr's discharge. Ac-
cordingly, I attach no weight to Gathright's testimony.(7) Analysis and conclusionsAlthough Respondent Farr was well aware that Bruce Carrwas the IUE's leading activist, that was old news. I have
found that the January 1988 appraisal of and warning to Carr
reflect union animus. Other evidence shows Farr's hostility
to unionism and its professed willingness to retaliate against
employees who support a union organizing effort (Pufahl and
Gardner to welder Ray Smith shortly before the November
20, 1987 election). Indeed, I have found Farr did just that
by unlawfully failing to promote Carr to A class welder in
June 1988.In July and in August Farr passed over an opportunity ineach month to issue written warnings to Carr. However, the
August matter (Bowman's ``verbal'' warning of August 27)
concerns something less than clearly bad work. It can be ar-
gued that Farr, as an employer sophisticated in labor rela-
tions (with the knowledgeable Personnel Manager Darrell D.
Pickney being in residence), merely displayed the wisdom ofpatience, knowing, as do poets, that ``All things come roundto him who will but wait.''43Pointing to the fact that Carr was terminated less than 2weeks after he and three other employees met with the IUE
at a popular local restaurant for dinner to form plans for the
second election campaign, and only 4 days after the second
such meeting, the General Counsel argues that the timing
factor demonstrates unlawful motivation (Br. 67). The timing
factor carries little weight for two reasons. First, there is no
evidence that a representative of Farr observed (or learned
of) Carr and the others meeting with IUE representative Ron-
nie Crider. Second, Carr performed the welding at issue on
October 3Ða recent event. Timing would be significant if
the evidence disclosed that Farr had fully inspected and
passed unit 8 the morning of October 4 before sending it tosandblasting, and after the second union meeting of October7 saw fit to reverse the passing grade for unit 8. So far as
the record shows, that was not the sequence.I credit, in part, Carr's version of his end-of-shift reportto Bowman. Consistent with former welder lead Richard
Witt's testimony that Carr came to him near the end of the
shift and expressed concern whether some of the welding
would pass inspection, I find that Carr reported to Bowman
that there was a problem with some of the welding. In mak-
ing this finding I do not rely on the corroborating testimony
of J.D. Greer. I attach little weight to the fact Carr initially

reported that Bobby Kirby rather than Greer had overheard
the last part of Carr's conversation with Bowman. Although
I have not summarized these additional points, I have consid-
ered them. As it was the end of the shift, Bowman's reported
reply of worrying about that ``tomorrow'' is likely. Carr did
not mention the roof, I find, and that is why Bowman did
not make a special effort to check the roof.The note Bowman left for day Supervisor Tinch would, Ifind, if produced, reveal a caution that the unit needed to be
inspected because Carr had reported the welding had some
problems. Whether because of a snafu, or a misunderstand-
ing, or some other unknown, unit 8 went to sandblasting
without (so far as the record shows) an inspection, I need not
speculate. Little was lost by the delayed inspection, but some
40 percent (4:609) of the welding had to be reworked. I
credit Carr that he was having problems with the welding
gas, that he did his best to overcome various problems, and
that he continued welding in order to accommodate Farr's
desire to complete the welding and to leave the rework for
the next day. However, these findings merely reject any con-
tention that Carr intentionally did bad welding. From an ob-
jective standpoint, Farr possibly could conclude that there
was no excuse for Carr's not stopping rather than creating
the extensive amount of welding defeats. No one else had
gas problems or even (so far as the record shows) other
welding problems in gouging the butted seams or welding
the oversize gap. These facts are not favorable to Carr.
Moreover, the evidence the General Counsel offered on the
point of generalized disparity adds no weight to the Govern-
ment's case.The manner of Carr's discharge raises some question, butoffers little help for the General Counsel's case. Carr was not
interviewed during the ``investigation'' by either Gardner or 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
44Wright Line, 251 NLRB 1083, 1089 (1980), approved at NLRB v. Trans-portation Management Corp., 462 U.S. 393 (1983). Recent civil rights deci-sions by the Supreme Court have not modified the Court's approval of WrightLine. Sonicraft v. NLRB, 905 F.2d 146, 149±150 (7th Cir. 1990).45Apparently as a kind of constructive issuance, or as an ``after-the-com-plaint look-back'' motivation.Pickney. As described, Bowman did confront Carr, but thatwas not in a context of an investigation in which Carr wold
have understood he needed to describe the problems he faced
the evening of October 3. Past practice for written warnings
is a unilateral decision with the employee having an oppor-
tunity to write a comment on the warning. From Farr's
standpoint, GardnerÐnot presentÐearlier had made the deci-
sion and Pickney had cleared it with Pufahl. By 9 p.m. it
was well past a ``done deal.'' Carr was called in not for an
investigatory interview, but to be discharged. Farr's proce-
dure allowed for an appeal at which Carr could have called
in Witt and presented his story. That postdischarge option is
less than attractive. However, Farr's internal procedure does
not specify that the employee and his evidence and witnesses
be interviewed before a decision to discipline. Even if that
seems unfair and therefore unwise, a consistent adherence to
it does not demonstrate animus.Assuming that the General Counsel has established aprima facie case as to Bruce Carr, I nevertheless find that
Respondent Farr carried its burden of demonstrating that
even in the absence of Carr's union activities the Company
would have fired Bruce Carr over his work on S&S transi-

tion unit 8. Objectively the work had a substantial amount
of welding defects. Although I believe Carr made a sincere
effort to do a good job the evening of October 3, 1988, and
that factors beyond his control prevented this, from Farr'svantage point the objective facts were unfavorable to Bruce
Carr. Carr told Witt of the gas problem and thereafter bled
the line (gas hose) in an unsuccessful effort to prevent poros-
ity. However, Carr did not report back to Witt that the
proprosity was continuing, and not until the end of the shift
did he ask Witt to look at the welds. Carr makes no claim
that he stopped the bad welding and went to find Bowman.
Perhaps Bowman and Witt should have checked on Carr's
work periodically. Perhaps they would have but for other
problems. The bottom line is that Carr turned out a substan-
tial amount of defective work the evening of October 3,
1988. Farr's written warning to Carr for this work was con-
sistent with its past practice.No doubt Respondent Farr derived satisfaction from beingable to get rid of Bruce Carr, the leading activist for the IUE.
However, that incidental probability is immaterial. A&TMfg. Co., 276 NLRB 1183, 1184 (1985). Accordingly, I shalldismiss complaint paragraph 12(c).2. Bobby R. Kirbya. AllegationsComplaint paragraph 12(b)(1) alleges that Farr issued awritten warning to Bobby R. Kirby on August 31, 1988. In
its answer (R. Exh. 9), Respondent Farr admits that fact.Complaint paragraph 12(b)(2) alleges that Farr refused topromote Kirby to the position of painter on September 1,
1988. Farr also admits that fact.Complaint paragraph 12(b)(1) also alleges that ``as a resultof'' the August 31, 1988 warning, Farr suspended Kirby on
July 24, 1989, and terminated him on July 28, 1989. Admit-
ting the facts and dates of Kirby's suspension and discharge,
Farr asserts, in paragraph 4 of its answer, that such events
resulted from the Company's ``progressive disciplinary pro-
cedures.''In conclusionary paragraph 17, the complaint alleges thatby the foregoing acts Respondent Farr violated Section
8(a)(3) and (1) of the Act, 29 U.S.C. §158(a)(3) and (1).

Farr denies that allegation.b. IntroductionFarr issued a first written warning (G.C. Exh. 8) to BobbyKirby on August 31, 1988, for displaying an insubordinate
attitude on August 30. That warning is the subject of com-
plaint paragraph 12(b)(1). Farr issued a ``final'' (second)
written warning (R. Exh. 55) to Kirby on September 7 for
poor quality work while cleaning and caulking a high effi-
ciency filter house. The Government does not attack the sec-
ond, or ``final,'' written warning. Kirby sustained strike three
(G.C. Exh. 27) on July 28, 1989, again for poor quality of
work.Having received three written warnings within a 12-monthperiod, Kirby was fired. Although the Government does not
attack the third warning, and does not allege Kirby's dis-
charge to be unlawful, it does seek Kirby's reinstatement (Br.
62, notice) and backpay from the date of his discharge (no-
tice attached to brief). (The promotion allegation is a sepa-
rate matter.) Thus, rather than alleging Kirby's discharge to
be unlawful because grounded on an allegedly illegal first
written warning with the remedy being the standard reinstate-
ment and backpay, the General Counsel seeks the same re-
medial result without a finding that the discharge is unlawful.But, Respondent Farr counters, even if the August 31warning is declared invalid Farr still would have fired Kirby
because of ``verbal'' warnings Kirby received in the interim
(Br. 203±205). That is, to discharge its burden under Wright
Line,44Respondent's counsel argued at the hearing that ifFarr had known the first written warning would have to be
withdrawn, then instead of issuing one of the orals as a doc-
umented verbal warning, Farr would have issued a written
warning.45(3:215; 7:1176; 8:1457, 1469±1471, 1476, 1482±1485.) Personnel Manager Pickney (8:1479±1482) and Keith
Bowman (10:2050±2051), Kirby's supervisor during most of
the relevant time, so testified over the General Counsel's vig-
orous objection that such evidence (exhibits and testimony)
is irrelevant as based on speculation and a misreading of
Wright Line. (7:1175±1177; 8:1458, 1475, 1480, 1483±1484;10:2051.) Pickney seems to suggest that such an event (void-
ing a written warning months later and then elevating an in-
tervening verbal into a written replacement) has never oc-
curred (8:1481±1482).Farr cites and relies on NLRB v. A & T Mfg. Co., 738 F.2d148 (6th Cir. 1984), where the court remanded because the
Board had considered A & T's motive only at the time of
the decision to discharge rather than at the time of discharge.
An intervening event, testimony reflected, also was an inde-
pendent basis for the decision. On remand, the Board dis-
missed the complaint, finding that A & T had met its WrightLine burden. A & T Mfg. Co., 276 NLRB 1183 (1985). A& T stands for the proposition that in dual motivation cases 251FARR CO.the focal point of evaluation of the employer's motive is atthe time the discharge takes place.Earlier, when discussing the 8(a)(1) allegations pertainingto Personnel Manager Pickney, I briefly described Bobby
Kirby's employment history at Farr before I summarized the
rumor meeting on August 30 in Pickney's office. A few sup-
plementary details will be helpful.First, the job description (G.C. Exh. 9; 1:79) for a spraypainter at Farr specifies, among other qualifications, experi-
ence of 1.5 years. The job vacancy notice (R. Exh. 47) which
Pickney posted on Thursday, August 25, specified (in addi-
tion to ability to mix paints for correct consistency and color
and ability to spray paint) 1.5 years of spray painting experi-ence. Second, when he submitted his bid (R. Exh. 48) on Fri-
day, August 26, Kirby admittedly knew he needed some ex-
perience. He also had seen the requirements posted on the
bulletin board, although he professes, in view of the time
lapse, not to know exactly how many years' experience was
required (6:1101).Third, in his August 26 bid for the painting job Kirby, inanswering the question about his qualifications, wrote that he
had painted ``about 1 year'' at a previous employer (Turner's
Cushion) and that he had ``helped'' Farr's Paul Ishmael
(6:1098). At the hearing Kirby admitted that the ``about 1
year'' at Turner's was really some 2 months. (6:1085, 1096±
1097, 1100.) Kirby's experience assisting Ishmael turns out
to have been for about 2 to 3 weeks (6:1085). Conceding the
obvious, Kirby now agrees that at the time of his August 26
bid he did not have the required 1.5 years of spray painting
experience (6:1102). This discrepancy is relevant only as to
credibility, for Pickney testified that had Kirby passed the
painting test Farr would not have looked outside the com-
pany for a painter (9:1659±1660). (What Farr would have
done had it known of the discrepancy is not addressed.) On
August 26 Kirby was earning about $6.40 an hour. The
painter position carried a range of $6.54 to $7.20 and, as he
testified, Kirby would have earned more as a painter.
(6:1086; R. Exh. 47.)By his September 1 memo to Kirby, referencing his jobbid, Pickney thanked Kirby for his interest in the painting
vacancy in 2-P. Pickney's memo continues (G.C. Exh. 50;
6:1083±1084; 8:1447):After careful review of your past painting experienceand the results of the paint test that was administered
to you on 8/29/88, I regret to inform you that you can
not be selected to fill this position. This decision is
based on our determination that you are not qualified
to perform the job at this time.I encourage you to solicit any on [of] the trainingthat might be available in the painting area to better
prepare you for when another vacancy occurs. I also
encourage you to continue to bid on any job posted that
you are interested in and qualified to perform.Thank you,/s/ DarrellDarrellPickney delivered the memo in person to Kirby at the Hi-Bay office and told Kirby that Richard Barton, a painter with
6 years' experience, had been hired for the job. (6:1084,
1117±1118, 1126±1127; 8:1447.)c. The August 29, 1988 painting testOn Monday, August 29 Comer Reynolds administeredspray painting tests separately to Bobby Kirby and then to
Kenneth Heindselman. Heindselman did not testify. Kirby re-
calls that he was given only one part to paint in the 10±15
minute test, and he stresses that it was a Dyna cell holder,
perhaps the most difficult part to paint that Farr has. Kirby
describes his test painting as good, with no runs, no missed
paint, and no bare metal spots. (6:1076, 1128; 7:1157±1159,
1193.)According to Reynolds, he tested Kirby on ``probably halfa dozen parts'' taken off the floor and hung on a conveyor
line. The parts were Dynavane cell parts, blade pack parts,
and a plenum pan. The parts are simple to paint, Reynolds
testified, but Kirby painted poorly. Kirby missed spots, left
some light and heavy paint areas, with some runs. Kirby's
technique was inexperienced because he failed to release the
trigger at the end of each pass. Reynolds testified that the
painting of neither Kirby nor Heindselman was acceptable,
nor were the answers of either to questions about paints.
Reynolds agrees that the test lasted 10±15 minutes.
(12:2359±2364, 2392±2393.) As a witness in the rebuttal
stage, Kirby was not asked about his painting technique or
whether Reynolds asked questions about paints.In his direct examination Pickney describes Kirby's paint-ing test as consisting of putting ``parts'' on the line and
painting them. (8:1444±1445.) Pickney makes no contention
that he was present at the testing, and he concedes that he
did not inspect the test painting (8:1446). In a September 28,
1989 pretrial affidavit, Pickney describes the test as ``consist-
ing of painting a unit or a part with a spray gun.'' (R. Exh.
26 at 4; 9:1663.) Pickney explains that he simply was de-
scribing the procedure, not the number of parts (9:1664).
Pickney (8:1445±1446) and Reynolds (12:2365) testified that
Reynolds discussed the failure with Pickney the next day,
August 30. Presumably Reynolds conferred with Pickney
well before Bowman, at Moring's call at the beginning of the
4 p.m. shift (10:1966), sent Kirby to Pickney's office where
the rumor meeting was held.Pickney testified that he secured an experienced painter,Richard Barton, from a temporary service (1:81; 8:1446).
When he came for an interview, Barton also filled out an ap-
plication for regular employment, dated August 31 (R. Exh.
64), reported the next day (September 1) for temporary duty,
and was hired as a regular employee on November 7. (R.
Exh. 65; 8:1487±1489; 12:2366.)According to Reynolds, union considerations played nopart in his rejecting the painting tests of Kirby and
Heindselman. (12:2365±2366.) Reynolds even claims he was
unaware of Kirby's union sentiments. Pointing out that Kirby
did not work for him, Reynolds is unable to say whether
Kirby was wearing a cap or an IUE sticker on the cap when
he took the test, although Reynolds admits that Kirby could
have been (12:2393).When the second election campaign began, Kirby, on Sep-tember 15, signed an IUE authorization card (G.C. Exh. 49;
6:1087). Before that, about a month after he went to Hi-Bay
in March, he testified, Kirby began wearing an IUE sticker
after Bruce Carr talked to him about the IUE (6:1072).
Kirby's recall of which month he transferred to Hi-Bay was
uncertain. Thus, his April estimate as the time he began
wearing an IUE sticker must be understood as a rough esti- 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
46Presumably Pickney means that if no willful damage resulted from thecan-kicking. On June 6, 1989, Farr issued a first written warning (G.C. Exh.
28b) to James Chapman who, in his frustration on May 30, took a hammer
and beat, damaged, and destroyed company property.47I do not credit Kirby's denial that he initially gave a softer version orhis denial that Bowman then told him to tell Moring the truth (12:2521).48As G.C. Exh. 8 is a poor copy, the quotation is from R. Exh. 51, a dupli-cate exhibit. (7:1159±1160, 1166±1167.)mate. For a more definite time frame we may refer to Carr'stestimony that he, Carr, resumed wearing his IUE sticker
about May 11 or 12. Presumably any persuasion by Carr of
Kirby occurred no sooner than May 11. May, however, is
consistent with Kirby's testimony.Elsewhere I have found Reynolds unworthy of belief. I donot believe him here, either. Granted, Kirby's credibility
gives me pause. I consider as a negative factor Kirby's job-
bid embellishment of his painting experience. Nevertheless,
overall I find Kirby the more credible witness. I accept his
version, and I find that he did pass the painting test.d. August 31, 1988 first written warningRecall that at the end of the August 30 rumor meeting (onwhich I postponed my conclusions) Bobby Kirby returned to
Hi-Bay. Most of what happened when Kirby returned is un-
disputed, and most of what is disputed is not particularly sig-
nificant. To the extent the matters are disputed, I generally
credit Supervisor Keith Bowman and Hi-Bay's manager,
Glen Moring, over Kirby.Supervisor Bowman testified that Kirby returned to Hi-Bay in an angry mood. Walking fast with fists clenched, and
kicking a 5-gallon bucket, KirbyÐtalking to BowmanÐ
yelled (10:1967±1968, 2141±2142):I don't do anything wrong and I'm the one that gets introuble for it. I don't even do anything and I'm the one
that's going to get fired over it. You tell them if they
want to fire me to come out here and do it.Bowman paged Moring. Still in Pickney's office (8:1453±1454; 9:1669, 1770±1771), Moring called Bowman who re-
ported Kirby's conduct and remarks. I do not credit Kirby's
denials that he kicked the can. (6:1081, 1108; 7:1162.)
Moring does not mention the can-kicking (or the cussing) in
his short hand-printed memo of August 30 (R. Exh. 50) to
Pickney on the Hi-Bay events. (9:1774±1775, 1814±1817.)
Despite Moring's initial response (later modified) on cross
examination that he intended the memo to be a full report
(9:1814), the description about Bowman's report on Kirby's
conduct consists of but a single sentence focusing on the
``man enough ... come out and do it'' remark. The bucket

kicking was a mere incidental to the challenge in the words.
Indeed, Pickney testified that had simply kicked the can,
without saying his words, no discipline would have ensued
(9:1669±1670).46Actually, Bowman seems to have told Moring that Kirbysaid if Moring was man enough (9:1771; 10:1968), and
Kirby so recalls it (6:1081, 1108). According to Moring,
Bowman also reported that Kirby was ``cussing.'' (9:1771,
1814.) Both Kirby (12:2520) and Bowman (11:2142) deny
that Kirby did any ``cussing.'' In any event, Moring went to
Hi-Bay and a meeting ensued with Moring, Bowman, and
Kirby. Asked by Moring what he had said, Kirby at first
gave a toned-down version. When Bowman told Kirby to tell
the truth,47Kirby repeated what he had said, explaining thathe had been angry and that he was sorry. Moring told Kirbythat his remarks were a challenge to his authority which he
could not tolerate and that he would give Kirby a written
warning, and that if Kirby did not change his attitude he
would end up losing his job. (9:1773±1776, 1817; 10:1970;
11:2149.)At a meeting in Moring's Hi-Bay office the following day,August 31, in the presence of Bowman, Moring gave Kirby
a first written warning (G.C. Exh. 8) for ``AttitudeÐInsubor-
dinate'' concerning the previous day. (6:1082, 1112; 7:1160;
9:1777; 10:1959, 1971.) Although Pickney was not present
(6:1083, 1111±1112; 8:1454), Moring had consulted with
him and testified that Pickney concurred (9:1777). Pickney
testified that the Company Statement portion of the docu-
ment sets forth all the reasons for the warning (1:78;
9:1668). The ``Company Statement'' portion reads
(7:1160):48A meeting was held [August 30] between BobbyKirby, Glen Moring, and Darrell Pickney, where Bobby
was told that he was exhibiting a very poor attitude and
it must improve in order to continue his employment at
Farr Company. At the end of the meeting, he went to
his supervisor [Bowman, in Hi-Bay] and told him, ``If
they are man enough to fire me, they can come out
here and do it!* When asked, he confirmed to Glen
Moring that he made this statement.*Fire me themself.At Kirby's request, Moring made the correction shown at theasterisk. (7:1160±1161, Kirby; 9:1777, Moring.)In the ``Employee Statement'' section, Kirby checked thebox saying that he concurred with the Company's statement,
and he wrote that Ray Copeland also was in the meeting (the
rumor meeting in Pickney's office on August 30). (6:1112±
1113; 7:1160±1161.) Kirby admits that neither Farr's state-
ment nor Kirby's includes any reference to Kirby's wearing
an IUE sticker on his hat (7:1161±1162). The ``Warning De-
cision'' states:This is a 1st written warning for a poor, insubordinateattitude. Any other performance or policy violation
within a twelve month period will be reason for a final
written warning. Written warnings are designed to make
employees aware of actions needing correction and to
allow an opportunity to display future improvement.Moring, Kirby, and Bowman signed on August 31, andPickney's signature also bears the same date (G.C. Exh. 8).
Kirby testified that Moring told him he would not tolerate
such behavior (6:1083).As mentioned earlier, the next day, September 1, Pickneydelivered to Kirby the letter (G.C. Exh. 50) rejecting his bid
for the painter's position. The record is sparse and unclear
on the sequence. Kirby testified, on cross examination, that
on September 1, in Moring's office with Bowman possibly
present (but Moring apparently not), Pickney gave Kirby the
rejection memo. (6:1121, 1126±1127, 1135.) At the same
time, Pickney explained that Richard Barton, a painter of 6
years' experience, had been hired. Kirby professed his belief 253FARR CO.that the reason he did not get the job was his IUE sticker(6:1121). No, that had nothing to do with it, Pickney replied
(6:1123). Pickney then explained (somewhat inconsistent
with the rejection memo), ``the reason you didn't get this job
is because we found a painter that had six years experience.''
(6:1126±1127.) There is no testimony by Kirby that he then
reminded Pickney that barely 2 days earlier, in the rumor
meeting, Pickney had equated Kirby's IUE sticker with a bad
attitude and said that he takes attitude into consideration on
promotions.Kirby concedes that after the meeting, still believing hisIUE sticker was the reason for his rejection, Kirby expressed
his belief to others around the plant. ``I didn't get a fair
chance at the job,'' Kirby testified. (6:1119±1120.) What is
not clear is whether Pickney called Kirby in again and reiter-
ated that Kirby's IUE sticker had nothing to do with his un-
successful bid. A brief answer by Kirby suggests that the ad-
ditional meeting occurred (6:1120). Moreover, apparently at
the September 1 meeting, or at one if there were two,
Pickney also informed Kirby that the person selected for the
maintenance position Kirby had bid on earlier had more se-
niority and maintenance experience than Kirby (6:1106).e. Subsequent warnings and July 28, 1989 dischargeWhether the result of a negative attitude by Kirby, dis-crimination by Farr (there are no complaint allegations), or
from some other cause, Kirby soon began having work per-
formance problems, or at least receiving warnings for such.
This situation carried into January 1989. Later in January
1989, and doubtlessly related to the discontinuation of the
second shift, Farr experienced a layoff. As mentioned earlier,Kirby was transferred from Bowman to the filter line under
Larry Smith, the day supervisor there. Bowman testified that
he was not thereafter involved in the events of Kirby's dis-
charge (10:2053).Bowman gave his first ``verbal'' warning to Kirby at thebeginning of the shift on September 7 concerning poor qual-
ity work in cleaning an S & S module. Bowman told Kirby
his quality and speed would have to improve. The next day
Bowman wrote a half-page memo (R. Exh. 53) to Moring
and Pickney covering the matter (10:1973±1977). The memo
was placed in Kirby's personnel file (9:1783).Later in the September 7 shift Bowman assigned Kirby thetask of cleaning a filter house. That work, too, was poor.
Bowman spoke to Moring and on September 12 a second
(``final'') written warning (R. Exh. 55) was issued to Kirby.
(7:1171±1173; 9:1784; 10:1975±1980.)On September 10 Bowman cautioned Kirby against speed-ing on the employee parking lot and submitted a half-page
memo (R. Exh. 54) to Moring/Pickney covering the matter
(10:1977±1978). The incident is not expressly described as a
verbal warning, although Bowman considers it one and has
written similar reports on others (11:2152±2153).A dispute exists concerning whether Kirby, pushing a carton a track on September 14, cut a $120 paint gun hose after
Bowman had told Kirby first to move all the hoses from the
track. (10:1987, Bowman.) Bowman wrote up the matter (R.
Exh. 78) and submitted it to Moring, concluding with the
question, ``What do you think?'' Moring's response, written
the next day on the reverse side, is: ``Accidents do happen.
Give Bobby verbal and caution him to pay more attention to
instructions.'' Bowman testified that he wanted to give Kirbya written warning over the matter so he would be terminated,but that he was overruled. He does not recall telling Kirby
(earlier) what action would be taken, and after receiving
Moring's note and conferring with Moring, Bowman did not
discuss the matter further with Kirby. (10:1988±1990, 2051:
11:2161±2162.) Kirby denies such an event, denies running
over and cutting a paint hose, and denies that Bowman ever
said anything to him about such an event. (7:1178; 12:2519.)As earlier mentioned, Kirby signed his IUE authorizationcard (G.C. Exh. 49) on September 15 (6:1087). Not long
after Carr's mid-October discharge, the Hi-Bay employees
elected Kirby to replace Carr on Farr's Employee Involve-
ment Committee. To the meetings, also attended by rep-
resentatives of management, Kirby wore his hat with the IUE
sticker. (7:1183, 1189±1190.)On Friday December 9 Kirby apparently left a steamcleaner out overnight. A frozen unit could have done $3000
worth of damage. Bowman wrote a memo (R. Exh. 60),
dated December 12, to Pickney and, he testified, told Kirby
of the possible damage and cautioned him not to leave such
equipment outside overnight. (10:2039±2043.) Asserting that
no damage was done, Kirby denies that Bowman ever talked
to him about it (12:2516).Kirby admits receiving a verbal warning from Bowman forleaving a water hose out overnight (7:1178±1179). According
to Bowman, who relied on information from Marvin Gardner
and Day Supervisor Tinch, water in the hose froze and a new
garden hose had to be purchased. Bowman wrote a Decem-
ber 16 report (R. Exh. 61) to Pickney about the matter.
(10:2043±2046; 11:2207±2208.)Kirby does not dispute that on December 22 he receiveda verbal warning (R. Exh. 62, dated December 21) for leav-
ing a metal air reservoir out overnight. He had spray cleaned
it and rust developed. According to Kirby, it took him about
5 minutes to remove the rust with a grinder and brush
(12:2517±2519). Bowman recalls that Kirby required about
2.5 hours to grind off the rust (10:2046±2047). Bringing in
Kirby's labor card in the surrebuttal stage, Pickney explains
that on December 20 Kirby devoted at least 1.7 hours, and
perhaps more, to removing the rust (12:2601±2604).A new wrinkle with this December 22 ``verbal'' is thatKirby signed it. Bowman testified that he adopted this prac-
tice after learning that Carr, at Carr's December 16 Arkansas
ESD hearing, had denied receiving a verbal warning. Ac-
cording to Bowman, he learned from reading the ESD tran-
script when it came to Pickney. (10:2048±2049; 11:2136±
2139.) The problem with that is the time frame. The parties
stipulated that the Arkansas ESD furnishes only tapes, which
have to be transcribed, and that the transcription (R. Exh. 71)
was typed in the office of Farr's attorneys in preparation for
this hearing (10:2049). The stipulation does not include the
date. However, given the time lag inherent in such a process,
it is highly unlikely that the 72-page transcription was com-
pleted (or even begun) in December.Nevertheless, the ESD transcript contains a denial byBruce Carr that he received an oral or verbal warning from
Bowman in August. (R. Exh. 71 at 23±24.) What happened,
I find, is that Pickney simply reported the denial to Bowman
after the December 16 ESD hearing, and Bowman then
adopted his new practice. Bowman may well have read the
ESD transcript when it arrived but, I find, no such transcript
existed on December 22, 1988. 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Bowman's last verbal warning to Kirby, dated January 16,1989, is for forgetting to leave the electric fork truck plugged
in overnight and for failing to bring in a large fork truck the
night of January 13. (R. Exh. 63; 10:2051±2053.) Bowman
has no personal knowledge whether any delay was caused by
this the next morning. (The question of any delay may be ir-
relevant.) (11:2209.) Kirby testified that it ran the next day
without recharging (although he presumably was not there
the next day until he reported for the second shift), but he
concedes it was his duty to plug in the electric fork lift be-
fore leaving that night. Similarly, he contends that he did not
leave the large fork truck outside, but he concedes it was his
duty to bring it in (7:1196±1201).After his transfer to the filter line Kirby apparently faredwell enough until July 1989. Pickney identified (8:1477) a
July 25 ``verbal'' warning (R. Exh. 84), signed by Super-
visor Larry Smith, reporting that on July 25 Kirby was given
a ``verbal warning'' for ``carelessness'' on July 24 and 25
in not correctly labeling cartons and for stamping the wrong
part number on carton labels. The exhibit was received over
the General Counsel's continuing objection (8:1477±1478).
Supervisor Larry Smith did not discuss this in his testimony.
All these exhibits were received on the limited basis of what
Farr considered in reaching a decision, and they specifically
were not received for the truth of their contents. For evi-
dence of truth, I told the parties to prove that by a witness
(with personal knowledge). (8:1456±1459.)For reported carelessness in work quality, Farr dischargedBobby Kirby effective July 28, 1989. (G.C. Exh. 27; R. Exh.
87; 7:1173±1175; 8:1474.) As mentioned earlier, the General
Counsel does not attack the July 28, 1989 third written warn-
ing or the discharge as based on that warning. Farr's internal
termination report (R. Exh. 87) is dated July 31. The ``Warn-
ing Decision'' portion of the third written warning reads
(G.C. Exh. 27):In accordance with our progressive disciplinary policythis is your third warning within a 12 month period and
is cause for termination, effective 7-28-89.f. Analysis and conclusions(1) The August 30±31, 1988 allegationsReturn with me now to the August 30 rumor meeting inPersonnel Manager Pickney's office. Recall that Pickney and
Moring testified that they felt the meeting was constructive
and had concluded with Kirby's departing satisfied. In
Pickney's opinion, nothing was said suggesting that Farr
would discharge Kirby even though Pickney told Kirby he
had been exhibiting a very poor attitude toward management
and that his attitude toward management had to change
(8:1450±1451; 9:1665). On cross-examination, Moring also
asserts that nothing was said that if Kirby's attitude did not
improve his employment at Farr would end (9:1812).Yet the very next day, as we now know, Kirby receiveda written warning for the challenge he uttered on returning
to Hi-Bay. The first sentence in the ``Company Statement''
portion of the document declares (G.C. Exh. 8; R. Exh. 51)
(emphasis added):A meeting was held between Bobby Kirby, GlenMoring, and Darrell Pickney, where Bobby was toldthat he was exhibiting a very poor attitude and it mustimprove in order to continue his employment at Farr
Company.Thus, Farr's own document establishes, by admission, thatKirby must improve his attitude or be terminated. We also
know that Kirby, even if he was able to maintain his
composure in the face of the threat while in Pickney's office,
exploded in anger on his return to Hi-Bay. Clearly Pickney
provoked Kirby. The question is, precisely what provoked
Kirby.Was the provocation linked to a question/statement toKirby about IUE stickers and promotions? That is, were
Pickney's remarks that Kirby's attitude must improve, rather
than being directed against Kirby spreading rumors and tell-
ing other employees that the bidding system was a farce, in
fact a threat to discharge Kirby if he continued wearing an
IUE sticker? Actually, that threat is not alleged. The alleged
threat is that employees with attitude problems would not be
promoted. But ascertaining the correct threat assists in deter-
mining whether the alleged threat was made and whether
Kirby's angry reaction minutes later in Hi-Bay is excused by
the law and the August 31 written warning illegal because
Kirby's reaction was provoked by any unlawful comments
by Pickney.Kirby testified that when Pickney asked why he was wear-ing ``IUE'' on his hard hat, Kirby gave his ``messed around
with'' answer respecting his earlier bid on a maintenance job
and for which he received no response. Kirby's
uncontradicted testimony on cross examination is that 2 days
later, apparently in their September 1 Hi-Bay office meeting,
Pickney gave Kirby the name of the senior person selected
for the maintenance position (6:1106±1107). That Pickney
did so supports Kirby's position that the ``messed aroundwith'' on his maintenance bid response indeed was men-
tioned in the August 30 rumor meeting. The critical question
is, assuming that the maintenance bid was mentioned, did it
come, as Kirby described, in response to a question by
Pickney as to why Kirby was wearing an IUE sticker on his
hard hat, or in response to a question by Pickney concerning
why he did not trust management?One problem here is that as neither Pickney nor Moringincludes the maintenance bid topic in his version, neither of-
fers a context for Kirby's ``messed with'' statement. Al-
though it is not for me to supply the context, a possible con-
text exists in Pickney's testimony that he told Kirby they
needed to trust each other (8:1450) and Moring's testimony
that Kirby was told he should have faith that management
would follow the bidding procedure (9:1770). Easily a ques-
tion could have been asked of Kirby, ``Why don't you trust
(or have faith in) management?'' Kirby's ``messed with''
reply would fit neatly. Although neither Pickney nor Moring
testified that it happened that way, I am not precluded from
inferring and finding that it did and that Pickney, in so ask-
ing, said nothing about Kirby's IUE sticker.Before resolving the matter, some credibility points shouldbe covered. If, as Kirby asserts, Pickney asked about Kirby's
IUE sticker and impliedly suggested that anyone wearing an
IUE sticker would not get promoted, why did not Kirby
thereafter raise this specific item at the several opportunities
presented? The first opportunity was in Kirby's Hi-Bay out-
burst. His angry statement there to Bowman was limited to 255FARR CO.49Complaint par. 10(b)(1).50Compliant par. 10(b)(2).51Complaint par. 10(b)(3).possible discharge. Granted, discharge is more serious thana threat of no promotion. Nevertheless, it was the first oppor-
tunity. Second, when Kirby had to face Moring moments
later in the Hi-Bay office, Kirby offered little defense, and
said nothing about being angered by Pickney's reference to
Kirby's IUE sticker. Third, at the written warning meeting
the next day, August 31, Kirby had Moring modify the com-
pany statement portion on a minor point, but Kirby said
nothing about any glaring omission of a reference by Pickney
to his IUE sticker.Finally, on September 1 when Pickney met with Pickneyin the Hi-Bay office, a natural opportunity was presented.
Pickney relayed the bad news of rejection of Kirby's bid for
the painter's position. Kirby expressed his belief that he did
not get the painter's position because of his IUE sticker. But
Kirby failed to assert that this is proved by Pickney's ref-
erence on August 30 to Kirby's IUE sticker and Pickney's
impliedly suggesting there would be no promotion for any-
one wearing an IUE sticker.Of course, Kirby is not a labor lawyer and cannot be ex-pected to marshall and present his arguments as if he were
not under the pressure of personal involvement. Still, it
would seem to be natural enough that he would have re-
minded Pickney or Moring, if not Bowman, on at least one
of the occasionsÐparticularly when he was alert enough to
ask on August 31 that the warning be amended (plus insert-
ing by his own hand that Copeland was present) and on Sep-
tember 1 when he voiced his opinion that the reason he was
not being promoted was his IUE sticker. Kirby does not say
why he did not remind Pickney or Moring of Pickney's IUE
remarks on August 30. Finally, as Kirby was 19 when he ap-
plied in February 1988 for employment at Farr (R. Exh. 44),
I shall not disregard his youthful age as I weigh his reac-
tions, presence of mind in the face of managerial interroga-
tion, and questions he asked or did not ask.Although doubt is raised concerning Kirby's story becausehe failed to mention Pickney's comments at subsequent op-
portunities, Kirby's version not only is more internally con-
sistent than the Pickney-Moring version, but it also conforms
more to the external facts. In short, Kirby's is more plau-
sible. I am persuaded by Bobby Kirby's version rather than
by the pock-marked version of Pickney and Moring. Neither
Pickney nor Moring testified with a favorable demeanor in
this area. Based on this resolution, I find that Kirby's angry
reaction in Hi-Bay, moments after the August 30 rumor
meeting in Pickney's office, was provoked by Personnel
Manager Darrell Pickney's coercive interrogation (why wear-
ing an IUE sticker),49his unlawfully equating the wearing ofan IUE sticker with having a poor attitude,50then illegallyimplying that anyone with such an attitude would not get
promoted at Farr,51and by then compounding that unlawfulconduct with the further implied threat of discharge. Oddly,
the implied threat is not alleged as violative of the Act.
Kirby, I find, could reasonably interpret Pickney's remarks
as suggesting he would be targeted for discharge because of
his IUE sticker.The quality of Kirby's work was not a topic in the rumormeeting. Yet Pickney saw fit to stress that Kirby, on return-ing to work, should ``do a good job.'' In the overall context,that admonition is merely a veiled threat that Farr would now
be looking for pretexts to warn Kirby as a prelude to dis-
charging him because of his open support of the IUE. Fi-
nally, Pickney and Moring, as reflected in the written warn-
ing, told Kirby that his attitude (read support of the IUE) hadto improve (that is, cease supporting the IUE) in order for
his employment to continue at Farr. Kirby, I find, could rea-
sonably interpret Pickney's remarks as suggesting he not
only would not be promoted if he persisted in supporting the
IUE, but he also would be targeted for discharge, all because
of his IUE sticker.Going beyond a mere isolated question or comment,Pickney's remarks came in a series. I find they were planned
and calculated to coerce Kirby. That Pickney in later meet-
ings chose to be more circumspect, although a credibility
consideration, has no bearing on the unlawfulness of the Au-
gust 30 episode. The General Counsel argues that because
Farr unlawfully provoked Kirby into his angry reaction the
August 31 written warning is unlawful, must be expunged,
and cannot be relied on as a basis for discharging Kirby on
July 28, 1989 (Br. 59±60, 62). Tubari Ltd., 287 NLRB 1273,1285 (1988); Vought Corp., 273 NLRB 1290, 1295 fn. 31(1984), enfd. 788 F.2d 1378 (8th Cir. 1986). Agreeing with
the General Counsel, I find that, as alleged in complaint
paragraph 12(b)(1), Respondent Farr violated Section 8(a)(3)
and (1) of the Act when it issued Bobby Kirby the August
31, 1988 first written warning. In a moment I shall discuss
the impact of this violation in relation to Kirby's discharge.(2) The September 1, 1988 failure to promoteBobbyR.Kirby
The comments of Personnel Manager Pickney at the Au-gust 30 rumor meeting have a direct bearing on resolving
credibility respecting the failure-to-promote allegation. It is
clear, and I find, that Pickney's comments reflect Farr's ani-
mus against Kirby for openly supporting the IUE, a deter-
mination that no one wearing an IUE sticker would be pro-
moted, and an implied threat that Kirby would be fired for
wearing the IUE sticker. All of this occurred late in the day
on August 30Ðwell after Reynolds had made his report on
the painting test results.If Reynolds, in reporting the results that morning, had toldPickney that Kirby (and Heindselman) had failed, PickneyÐ
even if he would have delayed beyond that day in telling
KirbyÐwould have had less reason to say anything to Kirby
about his IUE sticker and promotion. But I have found that
Pickney did so speak. A reason he did so, I find, is that Rey-
nolds reported that Kirby had passed the test. If something
were not done, Kirby would be awarded the vacant position
for painter. Saying nothing to Kirby about the test, Pickney,
after Reynolds' report, called the employment service. Not
until Farr had Richard Barton in place, and assured that Bar-
ton could do the job, did Pickney, on September 1, inform
Kirby that (1) he had been rejected and (2) that Barton had
been hired.Finding that Kirby did pass the painting test and that Farrdenied Kirby promotion to the painter's job because of his
open support of the IUE, I find that Farr violated Section
8(a)(3) and (1) of the Act, as alleged in complaint paragraph
12(b)(2). 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
(3) Farr's Wright Line defenseEarlier I summarized the additional incidents betweenKirby's September 12, 1988 second warning and his July
1989 discharge. (The September 7 incident was referred to
in this second warning, and the September 10 caution against
speeding was, I find, nothing more than a caution.) The Sep-
tember 14 cutting of a paint hose, even if it occurred as
Bowman described, was resolved by MoringÐ``accidents do
happen.'' Bowman never bothered to give Kirby the
``verbal'' mentioned by Bowman.The December incidents, I find, were merely cautions toKirby until the verbal warning of December 21. I credit
Farr's evidence on the extent of grinding necessary to re-
move the rust. That brings up Bowman's testimony that the
series of Kirby's carelessness left Bowman with the thought
he would have to give Kirby a written warning if he did not
``straighten up real fast.'' (10:2049.) Knowing Kirby already
had received his final written warning, Bowman testified he
knew that ``if I gave him a written warning that it would
mean termination.'' (10:2050.) Answering a hypothetical
question over the General Counsel's objection, Bowman tes-
tified that, if there had been only one written warning out-
standing (no final warning), he would have issued a written
warning for this series of carelessness. ``In fact, I tried at one
time and was overruled.'' (10:2051.) Pickney offers general-
ized support referring mostly to Bowman's intentions, con-
cluding with the statement that had Kirby not (already) been
at final Pickney ``quite possibly would have stepped in'' and
asked Bowman how many chances he was going to give
Kirby. (8:1479±1482.)Although the hypothetical question to Bowman lumped theDecember incidents together, I interpret Bowman's testimony
to mean his December 21 verbal (R. Exh. 62) would have
been a written warning had it not been for the fact Kirby,
already under the weight of a second/final warning, would
have been terminated. Although Bowman did not similarly
address the January 16, 1989 verbal (R. Exh. 63), Pickney
included it in his list of items for which he would have rec-
ommended a final warning. (8:1479±1481.) Pickney's list
(8:1479) includes every one of the memos Bowman identi-
fied, including even the caution about speeding (R. Exh. 54)
as well as the second/final written warning itself (R. Exh.
55). Such grasping testimony is a farce. I do not believe a
word of his testimony in this area. In any event it is legally
irrelevant because he did not testify that he considered the
option at that time rather than now. Consideration made at
the unfair labor practice (ULP) trial comes too late. Every
respondent employer would appreciate the option of offering
up additional or different grounds after a complaint has
issued contesting the grounds relied on. To that extent, I now
sustain the General Counsel's objection to Farr's ``construc-
tive issuance'' (after-the-complaint) defense.Bowman's testimony is different. He says he consideredthe option in December 1988. That testimony is relevantunder Farr's Wright Line burden. There is some evidencethat on two earlier occasions Farr issued written warnings to
employees for carelessness. Farr's list of disciplinary actions(R. Exh. 2) reflects that the first was to Jimmy Andrews on
March 4, 1988, and the second to Dewayne Jacks on April
12, 1988. No details are in the record other than that An-
drews was not a welder (9:1629). Respondent offered the list
on the issue of disparate treatment (8:1339). Receiving thelist over the General Counsel's objections, I suggested thatthe weight to be given such a summary could be slight
(8:1338±1349). In the absence of details and documents con-
cerning the warnings to Andrews and Jacks, and the extent
of any damage from the asserted carelessness, I attach little
weight to the listing of their warnings.As Bowman observes, he wanted to fire Kirby over theSeptember 14 paint hose incident (R. Exh. 78) but was over-ruled by Moring. Kirby having, in December, already re-
ceived a second/final written warning, it is logical that Bow-
man would not have gone back to Moring for a discharge
warning on anything less than a matter of substantial impor-
tance. But if there had been no outstanding second/final
warning, so that a carelessness warning would have con-
stituted only the second/final written warning, then it stands
to reason that Bowman very well could have issued a
second/final written warning on December 21. Although the
only loss to Farr respecting the rust on the reservoirs was
some lost time and expense, a habit of carelessness is poten-
tially a serious problem.The question here is whether Farr carried its burden topersuade by a preponderance of the evidence. Farr's evidence
falls short, I find. The earlier warnings to Andrews and Jacks
are of no real value because we have no details. Their care-
lessness possibly resulted in costly damage. If so, the prece-
dential value here would be little. If damage was slight, or
only potential, then the weight to be accorded such warnings
would be much greater. In the absence of that precedent, the
bare circumstances here do not meet the preponderance test.The July 25, 1989 ``verbal'' (R. Exh. 84) from LarrySmith to Kirby stands unproved as to the truth of the as-
serted facts. Moreover, Larry Smith did not testify that he
would have issued a written warning rather than a verbal had
there been only one outstanding written warning. Pickney's
inclusion of the July 25 verbal as one of those for which a
written warning would have issued (8:1479, 1481) is, as I
have discussed, neither credible nor legally relevant.I therefore find that Farr failed to carry its burden underWright Line to show that it would have issued a writtenwarning to Bobby Kirby for one of the ``verbals'' had there
been only one outstanding written warning before July 28,
1989.(4) The remedyThe General Counsel seeks expunction of the August 31,1988 first written warning, reinstatement, Kirby's promotion
to painter, and backpay (Br. 62, notice). I shall so order.
Once the tainted August 31 first written warning is deleted,
the September 12 written warning becomes the first and the
July 28 written warning becomes the second/final under
Farr's progressive disciplinary system. Reinstatement and
backpay are in order. As for the promotion to painter, deter-
mination of what effect, if any, the January±February 1989
layoff would have had on Kirby may be ascertained at the
compliance stage.CONCLUSIONSOF
LAW1. Farr Company is an employer within the meaning ofSection 2(2), (6), and (7) of the Act. 257FARR CO.52If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, asprovided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.2. The IUE is a labor organization within the meaning ofSection 2(5) of the Act.3. Respondent Farr violated Section 8(a)(1) of the Act bycoercive interrogation of and statements to employees be-
tween June 1988 and May 1989 and issuing and maintaining
an employee handbook containing an unlawfully broad no
solicitation rule.4. Respondent Farr violated Section 8(a)(3) and (1) of theAct by:(a) Failing to promote Bruce E. Carr to ``A'' class weldereffective June 27, 1988.(b) Issuing a first written warning to Bobby R. Kirby onAugust 31, 1988.(c) Failing to promote Bobby R. Kirby to painter on Sep-tember 1, 1988.5. Respondent Farr did not otherwise violate Section8(a)(1) or (3) as alleged.6. The unfair labor practices found affect commerce withinthe meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.Respondent Farr unlawfully failed to promote Bruce E.Carr to ``A'' class welder effective June 27, 1988. Normally,
the remedy would be retroactive promotion plus backpay.However, I am dismissing the complaint allegation that Farr
unlawfully discharged Carr on October 11, 1988. The appro-
priate remedy, therefore, is backpay from June 27 to October
11, 1988, plus interest.Farr must remove from its records the August 31, 1988first written warning which it illegally issued to Bobby R.
Kirby. As the revocation of that August 31 warning removes
one of the necessary (under Farr's progressive disciplinary
system) supports for Kirby's July 28, 1989 discharge, Farr
must offer reinstatement to Bobby R. Kirby. Farr also
discriminatorily failed to promote Kirby to the position of
painter effective September 1, 1988. As Farr must reinstate
Kirby, it must offer Kirby reinstatement to the painter's posi-
tion retroactive to September 1, 1988, and make him whole
for any loss of earnings and other benefits, computed on a
quarterly basis from the date of discharge to date of proper
offer of reinstatement, less any net interim earnings, as pre-
scribed in F.W. Woolworth Co
., 90 NLRB 289 (1950), plusinterest as computed in New Horizons for the Retarded, 283NLRB 1173 (1987).Although Farr notified its employees, by memo dated Sep-tember 8, 1987 (R. Exh. 4), of amended rule 41, the contin-
ued presence of old rule 41, plus occasional failure to inform
new employees of the amendment, requires that Farr notify
its employees in writing, by memorandum or letter separate
from the notice to employees, that the no-solicitation rule ap-
pearing as rule 41 on page 20 of the employee handbook has
not been in effect since September 8, 1987. Farr must pro-
vide all current employees with a written insert for page 20
of the employee handbook, with the insert advising the read-
er that rule 41, as written, has been rescinded, or include a
new and lawfully worded rule 41 on adhesive backing which
will cover the old and unlawfully broad rule 41. Thereafter,
any copies of the employee handbook printed with the un-lawfully broad rule 41 must include the new insert beforeissuance to new employees. As an option, Farr may issue a
revised handbook which does not contain an unlawfully
broad no solicitation rule. Brunswick Corp., 282 NLRB 794,795 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended52ORDERThe Respondent, Farr Company, Jonesboro, Arkansas, itsofficers, agents, successors, and assigns, shall1. Cease and desist from
(a) Coercively interrogating any employee about unionsupport or union activities.(b) Threatening employees that an employee was not pro-moted because of his union activities.(c) Threatening employees with unspecified reprisals ifthey wear union insignia.(d) Threatening employees because of their union activitiesby threatening to call the police and to have the employees'
cars towed.(e) Threatening employees by telling them that wearing anIUE insignia suggests that the employees have an attitude
problem.(f) Threatening employees by telling them that wearing anIUE sticker suggests that the employees have an attitude
problem and then implying that employees with such an atti-
tude problem will not be promoted.(g) Threatening employees with plant closure if they selectthe IUE (or any labor organization) as their collective-bar-
gaining representative.(h) Maintaining any rule, or retaining one in an employeehandbook even if the rule is no longer in effect, which re-
quires employees to request management authorization to en-
gage in lawful solicitation during nonworking time.(i) Discharging or otherwise discriminating against anyemployee for supporting International Union of Electronic,
Electrical, Salaried, Machine and Furniture Workers, AFL±
CIO or any other union.(j) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Notify its employees in writing, by memorandum orletter separate from the notice to employees, that the no-so-
licitation rule, rule 41, appearing at page 20 of the employee
handbook has not been in effect as written since it was
amended September 8, 1987.(b) Furnish all current employees with inserts for the em-ployee handbook which (1) advise that rule 41 at page 20
of the handbook was amended on September 8, 1987; (2)
provide the language of a lawful rule; or (3) simply sub-
stitute a valid rule for the one which now appears there as
rule 41; or (4) publish and distribute revised handbooks
which do not contain an invalid no-solicitation rule.(c) Revise its records to show Bruce E. Carr promoted tothe position of ``A'' class welder effective June 27, 1988, 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
53If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''and make whole Bruce E. Carr for any loss of earnings andother benefits suffered as a result of the discrimination
against him, in the manner set forth in the remedy section
of the decision.(d) Revise its records to show Bobby R. Kirby promotedto the position of painter effective September 1, 1988, and
offer Bobby R. Kirby immediate and full reinstatement to the
position of painter or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to his senior-
ity or any other rights or privileges previously enjoyed, and
make him whole for any loss of earnings and other benefits
suffered as a result of the discrimination against him, in the
manner set forth in the remedy section of the decision.(e) Remove from its files any reference to the unlawful (1)failure to promote Bruce E. Carr effective June 27, 1988; (2)
August 31, 1988 first written warning to Bobby R. Kirby;
and (3) failure to promote Bobby R. Kirby effective Septem-
ber 1, 1988, and notify each in writing that this has been
done and that the unlawful actions will not be used against
them in any way.(f) Preserve and, on request, make available to the Boardor its agents for examination and copying all payroll records,
social security payment records, timecards, personnel recordsand reports, and all other records necessary to analyze theamount of backpay due under the terms of this Order.(g) Post at its facility in Jonesboro, Arkansas, copies of theattached notice marked ``Appendix.''53Copies of the notice,on forms provided by the Regional Director for Region 26,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(h) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found, including complaint paragraphs 9(a), (b), (c), and (d),
11 as to leadman, 12(a) and (c).